--------------------------------------------------------------------------------

 EXECUTION


 
AMENDED AND RESTATED CREDIT AGREEMENT


 

--------------------------------------------------------------------------------



BERRY PETROLEUM COMPANY


and


WELLS FARGO BANK, NATIONAL ASSOCIATION
as Administrative Agent, Lead Arranger, Swing Line Lender and Joint Book Runner


SOCIÉTÉ GÉNÉRALE and BNP PARIBAS
as Joint Book Runners and Co-Syndication Agents


JPMORGAN CHASE BANK, N.A.. and THE ROYAL BANK OF SCOTLAND plc
as Co-Documentation Agents


and


CERTAIN FINANCIAL INSTITUTIONS
as Lenders


 

--------------------------------------------------------------------------------

 
July 15, 2008

 
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
Page
 
ARTICLE I - - Definitions and References
1
Section 1.1.
Defined Terms
1
Section 1.2.
Exhibits and Schedules; Additional Definitions
24
Section 1.3.
Amendment of Defined Instruments
24
Section 1.4.
References and Titles
25
Section 1.5.
Calculations and Determinations
25
Section 1.6.
Joint Preparation; Construction of Indemnities and Releases
25
   
ARTICLE II - - The Loans and Letters of Credit
25
Section 2.1.
Commitments to Lend; Notes
26
Section 2.2.
Requests for New Revolving Loans
26
Section 2.3.
Continuations and Conversions of Existing Loans
27
Section 2.4.
Use of Proceeds
28
Section 2.5.
Interest Rates and Fees
28
Section 2.6.
Optional Prepayments
29
Section 2.7.
Mandatory Prepayments
30
Section 2.8.
Initial Borrowing Base
31
Section 2.9.
Subsequent Redeterminations of Borrowing Base
31
Section 2.10.
Decrease in Aggregate Commitment
32
Section 2.11.
Letters of Credit
32
Section 2.12.
Requesting Letters of Credit
33
Section 2.13.
Reimbursement and Participations
34
Section 2.14.
Letter of Credit Fees
35
Section 2.15.
No Duty to Inquire
35
Section 2.16.
LC Collateral
36
Section 2.17.
Swing Line Loans
37
Section 2.18.
Obligations of Lenders Several
40
   
ARTICLE III - - Payments to Lenders
40
Section 3.1.
General Procedures
40
Section 3.2.
Increased Costs
41
Section 3.3.
Illegality
42
Section 3.4.
Funding Losses
43
Section 3.5.
Taxes
43
Section 3.6.
Alternative Rate of Interest
45
Section 3.7.
Mitigation Obligations; Replacement of Lenders
45
   
ARTICLE IV - - Conditions Precedent to Lending
47
Section 4.1.
Documents to be Delivered
47
Section 4.2.
Additional Conditions Precedent
49
   
ARTICLE V - - Representations and Warranties
50
Section 5.1.
No Default
50
Section 5.2.
Organization and Good Standing
51

 

--------------------------------------------------------------------------------


 
Section 5.3.
Authorization
51
Section 5.4.
No Conflicts or Consents
51
Section 5.5.
Enforceable Obligations
51
Section 5.6.
Initial Financial Statements
51
Section 5.7.
Other Obligations and Restrictions
51
Section 5.8.
Full Disclosure
52
Section 5.9.
Litigation
52
Section 5.10.
Labor Disputes and Acts of God
53
Section 5.11.
ERISA Plans and Liabilities
53
Section 5.12.
Environmental and Other Laws
53
Section 5.13.
Names and Places of Business
54
Section 5.14.
Borrower’s Subsidiaries
54
Section 5.15.
Government Regulation
54
Section 5.16.
Solvency
54
Section 5.17.
Title to Properties; Licenses
54
Section 5.18.
Leases and Contracts; Performance of Obligations
55
Section 5.19.
Gas Imbalances, Prepayments
55
Section 5.20.
Operation of Mineral Interests
56
Section 5.21.
Regulation U
56
   
ARTICLE VI - - Affirmative Covenants of Borrower
57
Section 6.1.
Payment and Performance
57
Section 6.2.
Books, Financial Statements and Reports
57
Section 6.3.
Other Information and Inspections
59
Section 6.4.
Notice of Material Events and Change of Address
59
Section 6.5.
Maintenance of Properties
60
Section 6.6.
Maintenance of Existence and Qualifications
60
Section 6.7.
Payment of Trade Liabilities, Taxes, etc
60
Section 6.8.
Insurance
61
Section 6.9.
Performance on Borrower’s Behalf
61
Section 6.10.
Interest
61
Section 6.11.
Compliance with Agreements and Law
62
Section 6.12.
Environmental Matters; Environmental Reviews
62
Section 6.13.
Evidence of Compliance
62
Section 6.14.
Bank Accounts; Offset
63
Section 6.15.
Guaranties of Borrower’s Subsidiaries
63
Section 6.16.
Pledge of Stock of Foreign Subsidiaries
63
Section 6.17.
Collateral
64
Section 6.18.
Agreement to Deliver Security Documents
64
Section 6.19.
Production Proceeds
65
Section 6.20.
Mortgaged Property Covenants
65
   
ARTICLE VII - - Negative Covenants of Borrower
65
Section 7.1.
Indebtedness
65
Section 7.2.
Limitation on Liens
66
Section 7.3.
Hedging Contracts
66
Section 7.4.
Limitation on Mergers, Issuances of Securities
68
Section 7.5.
Limitation on Sales of Property
69

 
ii

--------------------------------------------------------------------------------


 
Section 7.6.
Limitation on Dividends, Stock Repurchases and Subordinated Debt
70
Section 7.7.
Limitation on Acquisitions, Investments; and New Businesses
70
Section 7.8.
Limitation on Credit Extensions
70
Section 7.9.
Transactions with Affiliates
70
Section 7.10.
Prohibited Contracts
70
Section 7.11.
Current Ratio
72
Section 7.12.
EBITDAX to Total Funded Debt Ratio
72
   
ARTICLE VIII - - Events of Default and Remedies
72
Section 8.1.
Events of Default
72
Section 8.2.
Remedies
74
Section 8.3.
Application of Proceeds After Acceleration
74
   
ARTICLE IX - - Administrative Agent
75
Section 9.1.
Appointment and Authority
75
Section 9.2.
Exculpation Provisions
75
Section 9.3.
Reliance by Administrative Agent
76
Section 9.4.
Non-Reliance on Administrative Agent and Other Lenders
77
Section 9.5.
Rights as Lender
77
Section 9.6.
Sharing of Set-Offs and Other Payments
77
Section 9.7.
Investments
78
Section 9.8.
Resignation of Administrative Agent
78
Section 9.9.
Delegation of Duties
79
Section 9.10.
No Other Duties, etc
79
Section 9.11.
Administrative Agent May File Proofs of Claim
79
Section 9.12.
Guaranty Matters
80
Section 9.13.
Collateral Matters.
80
   
ARTICLE X - - Miscellaneous
82
Section 10.1.
Waivers and Amendments; Acknowledgments
82
Section 10.2.
Survival of Agreements; Cumulative Nature
83
Section 10.3.
Notices; Effectiveness; Electronic Communication
84
Section 10.4.
Payment of Expenses; Indemnity
85
Section 10.5.
Successors and Assigns; Assignments
87
Section 10.6.
Confidentiality
89
Section 10.7.
Governing Law; Submission to Process
89
Section 10.8.
Limitation on Interest
90
Section 10.9.
Termination; Limited Survival
90
Section 10.10.
Severability
90
Section 10.11.
Counterparts; Fax
90
Section 10.12.
WAIVER OF JURY TRIAL, PUNITIVE DAMAGES, ETC
90
Section 10.13.
Ratification of Agreements
91
Section 10.14.
Amendment and Restatement
91

 
 
iii

--------------------------------------------------------------------------------

 

Schedules and Exhibits:


Schedule 1
-
Lenders Schedule
Schedule 2
-
Insurance Schedule
Schedule 3
-
Security Schedule
Schedule 4
-
Post-Closing Obligations
Schedule 5
-
Addresses of Lenders for Notices
     
Exhibit A
-
Promissory Note
Exhibit B-1
-
Borrowing Notice
Exhibit B-2
-
Swing Line Loan Notice
Exhibit C
-
Continuation/Conversion Notice
Exhibit D
-
Certificate Accompanying Financial Statements
Exhibit E
-
Opinion of Counsel for Restricted Persons
Exhibit F
-
Assignment and Assumption Agreement

 
 
iv

--------------------------------------------------------------------------------

 

AMENDED AND RESTATED CREDIT AGREEMENT
 
THIS AMENDED AND RESTATED CREDIT AGREEMENT is made as of July 15, 2008, by and
among BERRY PETROLEUM COMPANY, a Delaware corporation (herein called
“Borrower”), WELLS FARGO BANK, NATIONAL ASSOCIATION, individually and as
Administrative Agent (herein called “Administrative Agent”), and the Lenders
referred to below.  In consideration of the mutual covenants and agreements
contained herein the parties hereto agree as follows:
 
WHEREAS, Borrower, certain of the Lenders, and Administrative Agent are parties
to the Existing Credit Agreement (as defined below), pursuant to which the
Lenders have made revolving credit loans to Borrower and have issued or
participated in letters of credit for the account of Borrower; and
 
WHEREAS, Borrower has requested that (i) the Loans outstanding under the
Existing Credit Agreement and the Existing Letters of Credit (as defined below)
outstanding under the Existing Credit Agreement be continued as Loans and
Letters of Credit under this Agreement, the proceeds of which are to be used by
Borrower for the purposes described hereinbelow, and (ii) the Existing Credit
Agreement otherwise be amended and restated in its entirety as set forth below
in this Agreement; and
 
WHEREAS, the Lenders are willing, on and subject to the terms and conditions set
forth in this Agreement, to amend and restate the terms of the Existing Credit
Agreement and to extend credit under this Agreement as more particularly
hereinafter set forth.
 
ACCORDINGLY, in consideration of the mutual covenants and agreements herein
contained, the parties hereto covenant and agree as follows:
 
 
ARTICLE I -  - Definitions and References
 
Section 1.1.          Defined Terms.  As used in this Agreement, each of the
following terms has the meaning given to such term in this Section 1.1 or in the
sections and subsections referred to below:
 
“Acquisition Documents” means (a) Purchase And Sale Agreement Between O'Brien
Resources, LLC, Sepco II, LLC, Liberty Energy, LLC, Crow Horizons Company and
O'Benco II, LP, collectively, as Seller, and Berry Petroleum Company, as
Purchaser dated as of June 10, 2008, (b) the Assignment of Bill and Sale
by  such seller in favor of Borrower, and (c) all other agreements or
instruments delivered in connection therewith to consummate the acquisition
contemplated thereby.


“Adjusted Base Rate” means, for any day, the Base Rate plus the Base Rate Margin
for such day, provided that the Adjusted Base Rate charged by any Person shall
never exceed the Highest Lawful Rate.
 
 
1

--------------------------------------------------------------------------------

 

“Adjusted EBITDAX” means, for any period, EBITDAX for such period adjusted (a)
as permitted and in accordance with Article 11 of Regulation S-X promulgated by
the SEC, and (b) to give  effect to any acquisition or divestiture made by
Borrower or any of its Consolidated subsidiaries during such period as if such
transactions had occurred on the first day of such period, regardless of whether
the effect is positive or negative.
 
“Adjusted Eurodollar Rate” means, for any Eurodollar Loan for any day during any
Interest Period therefor, the rate per annum equal to the sum of (a) the
Eurodollar Margin for such day plus (b) the rate per annum (rounded upwards, if
necessary, to the nearest 1/100 of 1%) determined by Administrative Agent to be
equal to the quotient obtained by dividing (i) the Eurodollar Rate for such
Eurodollar Loan for such Interest Period by (ii) 1 minus the Reserve Requirement
for such Eurodollar Loan for such Interest Period, provided that no Adjusted
Eurodollar Rate charged by any Person shall ever exceed the Highest Lawful
Rate.  The Adjusted Eurodollar Rate for any Eurodollar Loan shall change
whenever the Eurodollar Margin or the Reserve Requirement changes.
 
“Administrative Agent” means Wells Fargo, as Administrative Agent hereunder, and
its successors in such capacity.
 
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by Administrative Agent.
 
“Affiliate” means, as to any Person, each other Person that directly or
indirectly (through one or more intermediaries or otherwise) controls, is
controlled by, or is under common control with, such Person.  A Person shall be
deemed to be “controlled by” any other Person if such other Person possesses,
directly or indirectly, power
 
(a)           to vote 10% or more of the Equity Interests in such Person (on a
fully diluted basis) having ordinary voting power for the election of directors
or similar managing group; or
 
(b)           to direct or cause the direction of the management and policies of
such Person whether by contract or otherwise.
 
“Aggregate Commitment” means the aggregate amount of the Commitments of the
Lenders; provided that in no event shall the Aggregate Commitment exceed the
Maximum Credit Amount.
 
“Agreement” means this Credit Agreement.
 
“Applicable Lending Office” means, with respect to each Lender, such Lender’s
Domestic Lending Office in the case of Base Rate Loans and such Lender’s
Eurodollar Lending Office in the case of Eurodollar Loans.
 
“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 
2

--------------------------------------------------------------------------------

 

 “Assignment and Assumption” means an assignment and assumption entered into by
a Lender and an Eligible Assignee (with the consent of any party whose consent
is required by Section 10.5), and accepted by Administrative Agent, in
substantially the form of Exhibit F or any other form approved by Administrative
Agent.
 
“Availability” means on any day during the Commitment Period, the unused portion
of the Borrowing Base, determined for such day by deducting from such lesser
amount at the end of such day, the Facility Usage.
 
“Base Rate” means, for any day, the rate per annum equal to the higher of (a)
the Federal Funds Rate for such day plus one-half of one percent (.5%) and (b)
the Prime Rate for such day.  Any change in the Base Rate due to a change in the
Prime Rate or the Federal Funds Rate shall be effective on the effective date of
such change in the Prime Rate or Federal Funds Rate.  As used in this
definition, “Prime Rate” means, at any time, the per annum rate of interest most
recently announced within Wells Fargo at its principal office in San Francisco
as its Prime Rate, with the understanding that Wells Fargo’s Prime Rate is one
of its base rates and serves as the basis upon which effective rates of interest
are calculated for those loans making reference thereto, and is evidenced by the
recording thereof after its announcement in such internal publication or
publications as Wells Fargo may designate.  Each change in the Prime Rate will
be effective on the day the change is announced within Wells Fargo.
 
“Base Rate Loan” means a Loan which does not bear interest at the Adjusted
Eurodollar Rate.
 
“Base Rate Margin” means, on any day, the following percentages per annum based
on the Utilization Percentage as set forth below:
 

 
Utilization Percentage
Base Rate Margin
Level 1
< 50%
0.125%
Level 2
≥ 50% but < 75%
0.125%
Level 3
≥ 75% but < 90%
0.375%
Level 4
≥ 90%
0.625%

 
“Borrowing” means a borrowing of new Revolving Loans of a single Type, and in
the case of Eurodollar Loans, with the same Interest Period, pursuant to Section
2.2, a Continuation or Conversion of existing Loans into a single Type (and, in
the case of Eurodollar Loans, with the same Interest Period) pursuant to Section
2.3, or a borrowing of a Swing Line Loan pursuant to Section 2.17 as the context
may require.
 
“Borrowing Base” means, at the particular time in question, either the amount
provided for in Section 2.8 or the amount determined by Administrative Agent and
Required Lenders (or in the case of an increase in the Borrowing Base, all
Lenders) in accordance with the provisions of Section 2.9; provided, however,
that in no event shall the Borrowing Base ever exceed the Aggregate Commitment.
 
 
3

--------------------------------------------------------------------------------

 

“Borrowing Base Deficiency” has the meaning given to such term in Section
2.7(a).
 
“Borrowing Notice” means a written or telephonic request, or a written
confirmation, made by Borrower which meets the requirements of Section 2.2.
 
“Borrowing Base Properties” means the Mineral Interests evaluated by Lenders for
purposes of establishing the Borrowing Base.
 
“Business Day” means a day, other than a Saturday or Sunday, on which commercial
banks are open for business with the public in Denver, Colorado.  Any Business
Day in any way relating to Eurodollar Loans (such as the day on which an
Interest Period begins or ends) must also be a day on which, in the judgment of
Administrative Agent, significant transactions in dollars are carried out in the
interbank eurocurrency market.
 
“Capital Lease” means a lease with respect to which the lessee is required
concurrently to recognize the acquisition of an asset and the incurrence of a
liability in accordance with GAAP.
 
“Capital Lease Obligation” means, with respect to any Person and a Capital
Lease, the amount of the obligation of such Person as the lessee under such
Capital Lease which should, in accordance with GAAP, appear as a liability on
the balance sheet of such Person.
 
“Cash Equivalents” means Investments in:
 
(a)           marketable obligations, maturing within twelve months after
acquisition thereof, issued or unconditionally guaranteed by the United States
of America or an instrumentality or agency thereof and entitled to the full
faith and credit of the United States of America;
 
(b)           demand deposits, and time deposits (including certificates of
deposit) maturing within twelve months from the date of deposit thereof, with
any office of any Lender or with a domestic office of any national or state bank
or trust company which is organized under the Laws of the United States of
America or any state therein, which has capital, surplus and undivided profits
of at least $500,000,000, and whose long term certificates of deposit are rated
at least A2 by Moody’s or A by S & P;
 
(c)           repurchase obligations with a term of not more than seven days for
underlying securities of the types described in subsection (a) above entered
into with any commercial bank meeting the specifications of subsection (b)
above;
 
(d)           open market commercial paper, maturing within 270 days after
acquisition thereof, which are rated at least P-1 by Moody’s or A-1 by S & P;
and
 
(e)           money market or other mutual funds substantially all of whose
assets comprise securities of the types described in subsections (a) through (d)
above.
 
“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority.
 
 
4

--------------------------------------------------------------------------------

 

“Change of Control” means the occurrence of either of the following events: (a)
any Person or two or more Persons acting as a group shall acquire beneficial
ownership (within the meaning of Rule 13d-3 of the SEC under the Securities Act
of 1934, as amended, and including holding proxies to vote for the election of
directors other than proxies held by Borrower’s management or their designees to
be voted in favor of Persons nominated by Borrower’s Board of Directors) of 30%
or more of the outstanding voting securities of Borrower, measured by voting
power (including both common stock and any preferred stock or other equity
securities entitling the holders thereof to vote with the holders of common
stock in elections for directors of Borrower) or (b) one-third or more of the
directors of Borrower shall consist of Persons not nominated by Borrower’s Board
of Directors (not including as Board nominees any directors which the Board is
obligated to nominate pursuant to shareholders agreements, voting trust
arrangements or similar arrangements).
 
“Closing Date” means the date on which all of the conditions precedent set forth
in Section 4.1 and Section 4.2 shall have been satisfied or waived.
 
 “Collateral” means all property of any kind which is subject to a Lien in favor
of Lenders (or in favor of Administrative Agent for the benefit of Lenders) or
which, under the terms of any Security Document, is purported to be subject to
such a Lien, in each case that secures the Secured Obligations.
 
“Commitment” means, for each Lender, the obligation of such Lender to make Loans
to, and participate in Letters of Credit issued upon the application of,
Borrower in an aggregate amount not exceeding the amount set forth on the
Lenders Schedule or as set forth in any Assignment and Assumption relating to
any assignment that has become effective pursuant to Section 10.5, as such
amount may be modified from time to time pursuant to the terms hereof; provided
that no Lender’s Commitment shall ever exceed such Lender’s Percentage Share of
the Aggregate Commitment.
 
“Commitment Fee Rate” means, on any day, the following percentages per annum
based on the Utilization Percentage set forth below; provided that the
outstanding Swing Line Loans shall be excluded for purposes of calculating the
Commitment Fee Rate:
 

 
Utilization Percentage
Commitment Fee
Level 1
< 50%
0.25%
Level 2
≥ 50% but < 75%
0.30%
Level 3
≥ 75% ut < 90%
0.375%
Level 4
≥ 90%
0.375%



“Commitment Period” means the period from and including the Closing Date until
the Maturity Date (or, if earlier, the day on which the obligations of Lenders
to make Loans hereunder and the obligations of LC Issuer to issue Letters of
Credit hereunder have been terminated or the Notes first become due and payable
in full).
 
 
5

--------------------------------------------------------------------------------

 

“Consolidated” refers to the consolidation of any Person, in accordance with
GAAP, with its properly consolidated subsidiaries.  References herein to a
Person’s Consolidated financial statements, financial position, financial
condition, liabilities, etc. refer to the consolidated financial statements,
financial position, financial condition, liabilities, etc. of such Person and
its properly consolidated subsidiaries.
 
“Continuation” shall refer to the continuation pursuant to Section 2.3 hereof of
a Eurodollar Loan as a Eurodollar Loan from one Interest Period to the next
Interest Period.
 
“Continuation/Conversion Notice” means a written or telephonic request, or a
written confirmation, made by Borrower which meets the requirements of Section
2.3.
 
“Conversion” shall refer to a conversion pursuant to Section 2.3 or ARTICLE III
- of one Type of Loan into another Type of Loan.
 
“Core Acquisitions and Investments” means (i) acquisitions of Mineral Interests
and acquisitions of assets used in the producing, drilling, transportation,
processing, refining or marketing of petroleum products that are related to
Borrower’s producing Mineral Interests, and (ii) acquisitions of or Investments
in Persons engaged primarily in the business of acquiring, developing and
producing Mineral Interests or transporting, processing, refining or marketing
petroleum products that are related to Borrower’s producing Mineral Interests;
provided that with respect to any acquisition or Investment described in this
clause (ii), either (A) immediately after making such acquisition or Investment,
Borrower shall own at least fifty-one percent (51%) of the Equity Interests of
such Person, measured by voting power, or (B) such Person shall not be a
publicly traded entity and such acquisition or Investment shall be related to
the business and operations of Borrower or one of its Subsidiaries.
 
“Current Assets” means the sum of the current assets of Borrower and its
Consolidated Subsidiaries at such time, plus the Availability at such time, but
excluding, for purposes of this definition any non-cash gains for any Hedging
Contract resulting from the requirements at such time of SFAS 133 or any
replacement accounting standard.
 
“Current Liabilities” means the current liabilities of Borrower and its
Consolidated Subsidiaries at such time, but excluding for purposes of this
definition, (i) any non-cash losses or charges on any Hedging Contract resulting
from the requirement at such time of SFAS 133 or any replacement accounting
standard and (ii) current maturities of the Obligations.
 
“Default” means any Event of Default and any default, event or condition which
would, with the giving of any requisite notices and the passage of any requisite
periods of time, constitute an Event of Default.
 
“Default Rate” means, at the time in question (a) with respect to any Base Rate
Loan and any Swing Line Loan, the rate per annum equal to three percent (3%)
above the Adjusted Base Rate then in effect and (b) with respect to any
Eurodollar Loan, the rate per annum equal to three percent (3%) above the
Adjusted Eurodollar Rate then in effect for such Loan, provided in each case
that no Default Rate charged by any Person shall ever exceed the Highest Lawful
Rate.
 
 
6

--------------------------------------------------------------------------------

 

“Determination Date” has the meaning given to such term in Section 2.9.
 
“Disclosure Letter” means the letter of even date with the Agreement from
Borrower to the Agent.
 
“Disclosure Report” means either a notice given by Borrower under Section 6.4 or
a certificate given by Borrower’s Chief Financial Officer under Section 6.2(a).
 
“Dividend” means any dividend or other distribution made by a Restricted Person
on or in respect of any stock, partnership interest, or other equity interest in
such Restricted Person or any other Restricted Person (including any option or
warrant to buy such an equity interest), excluding Stock Repurchases.
 
“Domestic Lending Office” means, with respect to any Lender, the office of such
Lender specified as its “Domestic Lending Office” below its name on the Lenders
Schedule, or such other office as such Lender may from time to time specify to
Borrower and Administrative Agent; with respect to LC Issuer, the office,
branch, or agency through which it issues Letters of Credit; and, with respect
to Administrative Agent, the office, branch, or agency through which it
administers this Agreement.
 
“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any political subdivision of the United States.
 
“EBITDAX” means, for any period, the sum of (without duplication, and without
giving effect to any extraordinary losses or gains during such period) the
following determined on a Consolidated basis (1) Net Income during such period,
plus (2) all interest paid or accrued during such period on Indebtedness
(including amortization of original issue discount and the interest component of
any deferred payment obligations and capital lease obligations) which was
deducted in determining such Net Income, plus (3) all income taxes which were
deducted in determining such Net Income, plus (4) all depreciation, amortization
(including amortization of goodwill and debt issue costs), depletion, accretion
and other non-cash charges (including any provision for the reduction in the
carrying value of assets recorded in accordance with GAAP) which were deducted
in determining such Net Income, plus (5) all exploration expenses which were
deducted in determining such Net Income, minus (6) all non-cash items of income
which were included in determining such Net Income.
 
“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund, and (d) any other Person (other than a natural person), approved
by (i) Administrative Agent, (ii) in the case of any assignment of a Commitment,
the LC Issuer, and (iii) unless a Default has occurred and is continuing,
Borrower (each such approval not to be unreasonably withheld or delayed);
provided that notwithstanding the foregoing, “Eligible Assignee” shall not
include Borrower or any of Borrower’s Affiliates or Subsidiaries.


“Engineering Report” means the Initial Engineering Report and each engineering
report delivered pursuant to Section 6.2.
 
 
7

--------------------------------------------------------------------------------

 

“Environmental Laws” means any and all Laws relating to the environment or to
emissions, discharges, releases or threatened releases of pollutants,
contaminants, chemicals, or industrial, toxic or hazardous substances or wastes
into the environment including ambient air, surface water, ground water, or
land, or otherwise relating to the manufacture, processing, distribution, use,
treatment, storage, disposal, transport, or handling of pollutants,
contaminants, chemicals, or industrial, toxic or hazardous substances or wastes.
 
“Equity Interest” means (i) with respect to any corporation, the capital stock
of such corporation, (ii) with respect to any limited liability company, the
membership interests in such limited liability company, (iii) with respect to
any partnership or joint venture, the partnership or joint venture interests
therein, and (iv) with respect to any other legal entity, the ownership
interests in such entity.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any successor statutes or statute, together with all
rules and regulations promulgated with respect thereto.
 
“ERISA Affiliate” means each Restricted Person and all members of a controlled
group of corporations and all trades or businesses (whether or not incorporated)
under common control that, together with such Restricted Person, are treated as
a single employer under Section 414 of the Internal Revenue Code.
 
“ERISA Plan” means any employee pension benefit plan subject to Title IV of
ERISA maintained by any ERISA Affiliate with respect to which any Restricted
Person has a fixed or contingent liability.
 
“Eurodollar Lending Office” means, with respect to any Lender, the office of
such Lender specified as its “Eurodollar Lending Office” below its name on the
Lenders Schedule (or, if no such office is specified, its Domestic Lending
Office), or such other office of such Lender as such Lender may from time to
time specify to Borrower and Administrative Agent.
 
“Eurodollar Loan” means a Loan that bears interest at the Adjusted Eurodollar
Rate.
 
“Eurodollar Margin” means, on any day, the following percentages per annum based
on the Utilization Percentage as set forth below:
 

 
Utilization Percentage
Eurodollar Margin
Level 1
< 50%
1.125%
Level 2
≥ 50% but < 75%
1.375%
Level 3
≥ 75% but < 90%
1.625%
Level 4
≥ 90%
 1.875%



 
“Eurodollar Rate” means, for any Eurodollar Loan within a Borrowing and with
respect to the related Interest Period therefor, (a) the interest rate per annum
(carried out to the fifth decimal place) equal to the applicable London
interbank offered rate for deposits in the requested currency appearing on the
Reuters Reference LIBOR01 page for such currency as of 11:00 a.m. (London time)
two Business Days prior to the first day of such Interest Period, or (b) in the
event the rate referenced in the preceding subsection (a) does not appear on
such page or service or such page or service shall cease to be available, the
rate per annum (carried out to the fifth decimal place) equal to the rate
determined by Administrative Agent to be the offered rate on Page BBAM of the
Bloomberg Financial Market Information Service as of 11:00 a.m. (London time)
two Business Days prior to the first day of such Interest Period, or (c) in the
event the rates referenced in the preceding subsections (a) and (b) are not
available, the rate per annum determined by Administrative Agent as the rate of
interest at which deposits in U.S. dollars (for delivery on the first day of
such Interest Period) in same day funds in the approximate amount of the
applicable Eurodollar Loan and with a term equivalent to such Interest Period
would be offered by Wells Fargo or one of its Affiliate banks to major banks in
the London interbank market at their request at approximately 11:00 a.m. (London
time) two Business Days prior to the first day of such Interest Period.
 
 
8

--------------------------------------------------------------------------------

 

“Event of Default” has the meaning given to such term in Section 8.1.
 
“Excluded Property” has the meaning given to such term in the Security
Documents.
 
“Excluded Taxes” means, with respect to Administrative Agent, any Lender, LC
Issuer or any other recipient of any payment to be made by or on account of any
obligation of Borrower hereunder, (a) taxes imposed on or measured by its
overall net income (however denominated), and franchise taxes imposed on it (in
lieu of net income taxes), by the jurisdiction (or any political subdivision
thereof) under the laws of which such recipient is organized or in which its
principal office is located or, in the case of any Lender, in which its
Applicable Lending Office is located, (b) any branch profits taxes imposed by
the United States of America or any similar tax imposed by any other
jurisdiction in which Borrower is located; and (c) in the case of a Foreign
Lender (other than an assignee pursuant to a request by Borrower under Section
3.7(b), any withholding tax that is imposed on amounts payable to such Foreign
Lender at the time such Foreign Lender becomes a party hereto (or designates a
new lending office) or is attributable to such Foreign Lender’s failure or
inability (other than as a result of a Change in Law) to comply with Section
3.5(e), except to the extent that such Foreign Lender (or its assignor, if any)
was entitled, at the time of designation of a new lending office (or
assignment), to receive additional amounts from Borrower with respect to such
withholding tax pursuant to Section 3.5(a).
 
“Existing Credit Agreement” means that certain Credit Agreement dated as of
April 28, 2006, among Borrower, Wells Fargo Bank, National Association, as
Administrative Agent, and a syndicate of Lenders as amended by the First
Amendment  to Credit Agreement dated as of May 14, 2007, and as amended by the
Second Amendment to Credit Agreement dated as of April 29, 2008, among Borrower,
Wells Fargo Bank, National Association, as Administrative Agent and a syndicate
of Lenders.
 
“Existing Credit Documents” means the Existing Credit Agreement, together with
the promissory notes made by Borrower thereunder and all other agreements,
certificates, documents, instruments and writings at any time delivered in
connection therewith.
 
 
9

--------------------------------------------------------------------------------

 

“Existing Indebtedness” means all Indebtedness outstanding under the Existing
Credit Agreement on the date hereof.
 
“Existing Letters of Credit” means the letters of credit issued pursuant to the
Existing Credit Agreement.
 
“Facility Usage” means, at the time in question, the aggregate principal amount
of outstanding Loans and existing LC Obligations at such time.
 
“Federal Funds Rate” means, for any day, the rate per annum (rounded upwards, if
necessary, to the nearest 1/100th of one percent) equal to the weighted average
of the rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers on such day, as published by
the Federal Reserve Bank of New York on the Business Day next succeeding such
day, provided that (a) if the day for which such rate is to be determined is not
a Business Day, the Federal Funds Rate for such day shall be such rate on such
transactions on the next preceding Business Day as so published on the next
succeeding Business Day, and (b) if such rate is not so published for any day,
the Federal Funds Rate for such day shall be the average rate quoted to
Administrative Agent on such day on such transactions as determined by
Administrative Agent.
 
“Fiscal Quarter” means a three-month period ending on March 31, June 30,
September 30 or December 31 of any year.
 
“Fiscal Year” means a twelve-month period ending on December 31 of any year.
 
“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which Borrower is resident for tax
purposes.  For purposes of this definition, the United States of America, each
State thereof and the District of Columbia shall be deemed to constitute a
single jurisdiction.


“Foreign Subsidiary” means any Subsidiary of Borrower that is not a Domestic
Subsidiary.


 “Four-Quarter Period” means any period of four consecutive Fiscal Quarters.
 
“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.
 
“GAAP” means those generally accepted accounting principles and practices which
are recognized as such by the Financial Accounting Standards Board (or any
generally recognized successor) and which, in the case of Borrower and its
Consolidated Subsidiaries, are applied for all periods after the date hereof in
a manner consistent with the manner in which such principles and practices were
applied to the audited Initial Financial Statements.  If any change in any
accounting principle or practice is required by the Financial Accounting
Standards Board (or any such successor) in order for such principle or practice
to continue as a generally accepted accounting principle or practice, all
reports and financial statements required hereunder with respect to Borrower or
with respect to Borrower and its Consolidated Subsidiaries shall be prepared in
accordance with such change, which change shall be disclosed to Administrative
Agent on the next date on which financial statements are required to be
delivered to Lenders pursuant to Section 6.2(a); provided that, unless the
Majority Lenders shall otherwise agree in writing, no such change shall modify
or affect the manner in which compliance with the covenants contained in Article
VII are computed such that all such computations shall be conducted utilizing
financial information presented consistently with prior periods.
 
 
10

--------------------------------------------------------------------------------

 

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).
 
“Guarantor” means any Person who has guaranteed some or all of the Secured
Obligations pursuant to a guaranty listed on the Security Schedule or any other
Person who has guaranteed some or all of the Secured Obligations and who has
been accepted by Administrative Agent as a Guarantor or any Subsidiary of
Borrower which now or hereafter executes and delivers a guaranty to
Administrative Agent pursuant to Section 6.15.
 
“Hazardous Materials” means any substances regulated under any Environmental
Law, whether as pollutants, contaminants, or chemicals, or as industrial, toxic
or hazardous substances or wastes, or otherwise.
 
“Hedging Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.
 
“Highest Lawful Rate” means, with respect to each Lender Party to whom
Obligations are owed, the maximum nonusurious rate of interest that such Lender
Party is permitted under applicable Law to contract for, take, charge, or
receive with respect to such Obligations.  All determinations herein of the
Highest Lawful Rate, or of any interest rate determined by reference to the
Highest Lawful Rate, shall be made separately for each Lender Party as
appropriate to assure that the Loan Documents are not construed to obligate any
Person to pay interest to any Lender Party at a rate in excess of the Highest
Lawful Rate applicable to such Lender Party.
 
 
11

--------------------------------------------------------------------------------

 

“Indebtedness” of any Person means Liabilities in any of the following
categories (without duplication):
 
(a)           Liabilities for borrowed money,
 
(b)           Liabilities constituting an obligation to pay the deferred
purchase price of property or services,
 
(c)           Liabilities evidenced by a bond, debenture, note or similar
instrument,
 
(d)           Liabilities which (i) would under GAAP be shown on such Person’s
balance sheet as a liability, and (ii) are payable more than one year from the
date of creation thereof (other than reserves for taxes and reserves for
contingent obligations),
 
(e)           Liabilities arising under Hedging Contracts,
 
(f)           Liabilities constituting principal under leases capitalized in
accordance with GAAP,
 
(g)           Liabilities arising under conditional sales or other title
retention agreements,
 
(h)           Liabilities owing under direct or indirect guaranties of
Liabilities of any other Person or otherwise constituting obligations to
purchase or acquire or to otherwise protect or insure a creditor against loss in
respect of Liabilities of any other Person (such as obligations under working
capital maintenance agreements, agreements to keep-well, or agreements to
purchase Liabilities, assets, goods, securities or services), but excluding
endorsements in the ordinary course of business of negotiable instruments in the
course of collection,
 
(i)           Liabilities (for example, repurchase agreements, mandatorily
redeemable preferred stock and sale/leaseback agreements) consisting of an
obligation to purchase or redeem securities or other property, if such
Liabilities arises out of or in connection with the sale or issuance of the same
or similar securities or property,
 
(j)           Liabilities with respect to letters of credit or applications or
reimbursement agreements therefor;
 
(k)           Liabilities with respect to payments received in consideration of
oil, gas, or other minerals yet to be acquired or produced at the time of
payment (including obligations under “take-or-pay” contracts to deliver gas in
return for payments already received and the undischarged balance of any
production payment created by such Person or for the creation of which such
Person directly or indirectly received payment),
 
(l)           Liabilities with respect to other obligations to deliver goods or
services in consideration of advance payments therefor; or
 
(m)           Liabilities with respect to bankers acceptances, provided,
however, that the “Indebtedness” of any Person shall not include Liabilities
that were incurred by such Person on ordinary trade terms to vendors, suppliers,
or other Persons providing goods and services for use by such Person in the
ordinary course of its business which are paid as required by Section 6.7.
 
 
12

--------------------------------------------------------------------------------

 

“Indemnified Taxes” means Taxes other than Excluded Taxes.
 
“Independent Engineers” means an independent petroleum engineering firm chosen
by Borrower and acceptable to Administrative Agent.
 
“Initial Borrowing Base” has the meaning given to such term in Section 2.8.
 
“Initial Engineering Report” means the engineering reports concerning Mineral
Interests of Restricted Persons, including the Mineral Interests being acquired
pursuant to the Acquisition Documents, prepared by Degolyer and MacNaughton as
of January 1, 2008 and Ryder Scott Company as of February 1, 2008.
 
“Initial Financial Statements” means the audited annual financial statements of
Borrower dated as of December 31, 2007 and the quarterly unaudited financial
statements of Borrower dated as of March 31, 2008.
 
“Insolvent” means with respect to any Person, that such Person (a) is insolvent
(as such term is defined in the United States Bankruptcy Code, Title 11 U.S.C.,
as amended (the “Bankruptcy Code”), and with all terms used in this Section that
are defined in the Bankruptcy Code having the meanings ascribed to those terms
in the text and interpretive case law applicable to the Bankruptcy Code), or (b)
the sum of such Person’s debts, including absolute and contingent liabilities,
the Obligations or guarantees thereof, exceeds the value of such Person’s
assets, at a fair valuation, and (c) such Person’s capital is unreasonably small
for the business in which such Person is engaged and intends to be
engaged.  Such Person has incurred (whether under the Loan Documents or
otherwise), or intends to incur debts which will be beyond its ability to pay as
such debts mature.  In determining whether a Person is “Insolvent” all rights of
contribution of each Restricted Party against other Restricted Parties under the
Guaranty, at law, in equity or otherwise shall be taken into account.
 
“Insurance Schedule” means Schedule 2 attached hereto.
 
“Interest Payment Date” means (a) with respect to each Base Rate Loan, the last
day of each Fiscal Quarter, (b) with respect to each Eurodollar Loan, the last
day of the Interest Period that is applicable thereto and, if such Interest
Period is six, nine or twelve months in length, each date specified by
Administrative Agent which is approximately three, six or nine months after such
Interest Period begins, and (c) with respect to each Swing Line Loan, the fifth
and the twentieth day of each calendar month.
 
“Interest Period” means, with respect to each particular Eurodollar Loan in a
Borrowing, the period specified in the Borrowing Notice or
Continuation/Conversion Notice applicable thereto, beginning on and including
the date specified in such Borrowing Notice or  Continuation/Conversion Notice
(which must be a Business Day), and ending one, two, three, or six months and,
if available, nine or twelve months thereafter, as Borrower may elect in such
notice; provided that:  (a) any Interest Period which would otherwise end on a
day which is not a Business Day shall be extended to the next succeeding
Business Day unless such Business Day falls in another calendar month, in which
case such Interest Period shall end on the next preceding Business Day; (b) any
Interest Period which begins on the last Business Day in a calendar month (or on
a day for which there is no numerically corresponding day in the calendar month
at the end of such Interest Period) shall end on the last Business Day in a
calendar month; and (c) notwithstanding the foregoing, any Interest Period which
would otherwise end after the last day of the Commitment Period shall end on the
last day of the Commitment Period (or, if the last day of the Commitment Period
is not a Business Day, on the next preceding Business Day).
 
 
13

--------------------------------------------------------------------------------

 

“Internal Revenue Code” means the United States Internal Revenue Code of 1986,
as amended from time to time and any successor statute or statutes, together
with all rules and regulations promulgated with respect thereto.
 
“Investment” means any investment, made directly or indirectly, in any Person or
any property, whether by purchase, acquisition of shares of capital stock,
indebtedness or other obligations or securities or by loan, advance, capital
contribution or otherwise and whether made in cash, by the transfer of property,
or by any other means.
 
“Law” means any statute, law, regulation, ordinance, rule, treaty, judgment,
order, decree, permit, concession, franchise, license, agreement or other
governmental restriction of the United States or any state or political
subdivision thereof or of any foreign country or any department, province or
other political subdivision thereof.  Any reference to a Law includes any
amendment or modification to such Law, and all regulations, rulings, and other
Laws promulgated under such Law.
 
“LC Application” means any application for a Letter of Credit hereafter made by
Borrower to LC Issuer.
 
 “LC Collateral” has the meaning given to such term in Section 2.16(a).
 
“LC Conditions” has the meaning given to such term in Section 2.11.
 
“LC Issuer” means Wells Fargo in its capacity as the issuer of Letters of Credit
hereunder, and its successors in such capacity.  Administrative Agent may, with
the consent of Borrower and the Lender in question, appoint any Lender hereunder
as an LC Issuer in place of or in addition to Wells Fargo.
 
“LC Obligations” means, at the time in question, the sum of all Matured LC
Obligations plus the maximum amounts which LC Issuer might then or thereafter be
called upon to advance under all Letters of Credit then outstanding.
 
“LC Sublimit” means $100,000,000.
 
“Lender Counterparties” means each Lender and each Affiliate of a Lender to whom
Lender Hedging Obligations are owed.
 
 
14

--------------------------------------------------------------------------------

 

“Lender Hedging Obligations” means all obligations arising from time to time
under Hedging Contracts entered into from time to time between Borrower or any
Guarantor and a Lender Counterparty; provided that if such Lender Counterparty
ceases to be a Lender hereunder or an Affiliate of a Lender hereunder, Lender
Hedging Obligations shall only include such obligations to the extent arising
from transactions entered into at the time such counterparty was a Lender
hereunder or an Affiliate of a Lender hereunder.
 
“Lender Parties” means Administrative Agent, LC Issuer, and all Lenders.
 
 “Lenders” means each signatory hereto (other than Borrower and any Restricted
Person that is a party hereto), including Wells Fargo in its capacity as a
Lender and the Swing Line Lender hereunder rather than as Administrative Agent
or LC Issuer, and the successors of each such party as holder of a Note.
 
“Lenders Schedule” means Schedule 1 hereto.
 
“Letter of Credit” means any standby letter of credit issued by LC Issuer
hereunder at the application of Borrower and shall include the Existing Letters
of Credit.
 
“Letter of Credit Termination Date” means the date which is seven (7) days prior
to the Maturity Date or if such day is not a Business Day, the next preceding
Business Day.
 
“Liabilities” means, as to any Person, all indebtedness, liabilities and
obligations of such Person, whether matured or unmatured, liquidated or
unliquidated, primary or secondary, direct or indirect, absolute, fixed or
contingent, and whether or not required to be considered pursuant to GAAP.
 
“Lien” means, with respect to any property or assets, any right or interest
therein of a creditor to secure Liabilities owed to it or any other arrangement
with such creditor which provides for the payment of such Liabilities out of
such property or assets or which allows such creditor to have such Liabilities
satisfied out of such property or assets prior to the general creditors of any
owner thereof, including any lien, mortgage, security interest, pledge, deposit,
production payment, rights of a vendor under any title retention or conditional
sale agreement or lease substantially equivalent thereto, tax lien, mechanic’s
or materialman’s lien, or any other charge or encumbrance for security purposes,
whether arising by Law or agreement or otherwise, but excluding any right of
offset which arises without agreement in the ordinary course of
business.  “Lien” also means any filed financing statement, any registration of
a pledge (such as with an issuer of uncertificated securities), or any other
arrangement or action which would serve to perfect a Lien described in the
preceding sentence, regardless of whether such financing statement is filed,
such registration is made, or such arrangement or action is undertaken before or
after such Lien exists.
 
“Liquidity Bridge Facility” means an unsecured revolving credit facility in an
aggregate principal amount not to exceed $100,000,000 at any time outstanding
made available to Borrower by SG and certain other financial institutions, which
has a maturity date of December 31, 2008.
 
 
15

--------------------------------------------------------------------------------

 

“Loan” means an extension of credit by a Lender to Borrower under Article II in
the form of a Revolving Loan or a Swing Line Loan.
 
“Loan Documents” means this Agreement, the Notes, the Security Documents, the
Letters of Credit, the LC Applications, and all other agreements, certificates,
documents, instruments and writings at any time delivered in connection herewith
or therewith (exclusive of term sheets and commitment letters).
 
“Majority Lenders” means two or more Lenders whose aggregate Percentage Shares
equal or exceed fifty-one percent (51%).
 
“Material Adverse Change” means a material and adverse change, from the state of
affairs presented in the Initial Financial Statements or as represented or
warranted in any Loan Document, to (a) Borrower’s Consolidated financial
condition, (b) Borrower’s Consolidated operations, properties or prospects,
considered as a whole, (c) Borrower’s ability to timely pay the Obligations, (d)
the enforceability of the material terms of any Loan Documents, or (e) the
rights and remedies of Administrative Agent or Lenders under the Loan Documents.
 
“Material Subsidiary” means a Subsidiary of Borrower that (a) owns assets
representing five percent (5%) of the market value of Borrower’s Consolidated
assets or (b) has EBITDAX for the Four-Quarter Period most recently ended that
equals or exceeds five percent (5%) of Borrower’s Consolidated EBITDAX for such
period.
 
“Matured LC Obligations” means all amounts paid by LC Issuer on drafts or
demands for payment drawn or made under or purported to be drawn on or made
under any Letter of Credit and all other amounts due and owing to LC Issuer
under any LC Application for any Letter of Credit, to the extent the same have
not been repaid to LC Issuer (with the proceeds of Loans or otherwise).
 
“Maturity Date” means July15, 2013.
 
“Maximum Drawing Amount” means at the time in question the sum of the maximum
amounts which LC Issuer might then or thereafter be called upon to advance under
all Letters of Credit which are then outstanding.
 
“Maximum Credit Amount” means $1,500,000,000.
 
“Mineral Interests” means rights, estates, titles, and interests in and to oil,
gas, sulfur, or other mineral leases and any mineral interests, royalty and
overriding royalty interest, production payment, net profits interests, mineral
fee interests, and other rights therein, including, without limitation, any
reversionary or carried interests relating to the foregoing, together with
rights, titles, and interests created by or arising under the terms of any
unitization, communization, and pooling agreements or arrangements, and all
properties, rights and interests covered thereby, whether arising by contract,
by order, or by operation of Law, which now or hereafter include all or any part
of the foregoing.
 
“Minimum Collateral Amount” means Mineral Interests representing eighty percent
(80%) of the Present Value of the Proved Reserves properly attributed to the
Borrowing Base Properties or such higher percentage of the Borrowing Base
Properties that  may be designated by Administrative Agent.
 
 
16

--------------------------------------------------------------------------------

 

“Money Market Facility” means a credit facility which (a) is evidenced by a
bond, debenture, note or similar instrument, (b) has financial covenants that
are not more restrictive with respect to the Restricted Persons than the
financial covenants under this Agreement and has other covenants and events of
default governing the Indebtedness evidenced by such credit facility that are
not materially more restrictive with respect to the Restricted Persons than the
covenants and Events of Default under this Agreement, and (c) the Indebtedness
of which is not subordinated to any other Indebtedness of the Restricted
Persons.
 
“Moody’s” means Moody’s Investors Service, Inc. or its successor.
 
“Net Income” means, for any period, the net income (or loss) of Borrower and its
properly consolidated Subsidiaries for such period, calculated on a consolidated
basis.
 
“Net Worth” of any Person means, as of any date, the remainder of all
Consolidated assets of such Person minus such Person's Consolidated liabilities,
each as determined by GAAP, but excluding, for purposes of this definition any
assets and liabilities for any Hedging Contract resulting from the requirements
of SFAS 133 at such time.
 
“Non-Core Acquisitions and Investments” means acquisitions and Investments that
are not Core Acquisitions and Investments.
 
“Note” has the meaning given to such term in Section 2.1.
 
“Obligations” means all Liabilities from time to time owing by any Restricted
Person to any Lender Party under or pursuant to any of the Loan Documents,
including all LC Obligations.  “Obligation” means any part of the Obligations.
 
“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.
 
“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.
 
“Participant” has the meaning assigned to such term in clause (d) of Section
10.5.
 
 
17

--------------------------------------------------------------------------------

 

“Percentage Share” means, with respect to any Lender, the percentage set forth
below such Lender’s name on Lenders Schedule or as set forth in any Assignment
and Assumption relating to any assignment that has become effective pursuant to
Section 10.5, as such amount may be modified from time to time pursuant to the
terms hereof.  Notwithstanding the foregoing, if the Commitments of the Lenders
have been terminated or have expired, “Percentage Share” shall mean with respect
to any Lender, the percentage obtained by dividing (i) the sum of the unpaid
principal balance of such Lender’s Loans at the time in question plus the
Matured LC Obligations which such Lender has funded pursuant to Section 2.13(c)
plus the portion of the Maximum Drawing Amount which such Lender might be
obligated to fund under Section 2.13(c), by (ii) the sum of the aggregate unpaid
principal balance of all Loans at such time plus the aggregate amount of LC
Obligations outstanding at such time.
 
“Permitted Investments” means (a) Cash Equivalents, (b) property of the
Restricted Persons used in the ordinary course of business of the Restricted
Persons, (c) current assets arising from the sale or lease of goods and services
in the ordinary course of business by the Restricted Persons or from sales
permitted under Section 7.5, (d) investments, in an aggregate amount not to
exceed $4,000,000, in a Person engaged in the sole business of ownership and
operation of drilling rigs, and (e) sales or leases permitted under Section 7.5.
 
“Permitted Liens” means:
 
(a)           statutory Liens for taxes, assessments or other governmental
charges or levies which are not yet delinquent or which are being contested in
good faith by appropriate action and for which adequate reserves have been
maintained in accordance with GAAP;
 
(b)           landlords’, operators’, carriers’, warehousemen’s, repairmen’s,
mechanics’, materialmen’s, or other like Liens which do not secure Indebtedness,
in each case only to the extent arising in the ordinary course of business and
only to the extent securing obligations which are not delinquent or which are
being contested in good faith by appropriate proceedings and for which adequate
reserves have been maintained in accordance with GAAP;
 
(c)           minor defects and irregularities in title to any property, so long
as such defects and irregularities neither secure Indebtedness nor materially
impair the value of such property or the use of such property for the purposes
for which such property is held;
 
(d)           deposits of cash or securities to secure the performance of bids,
acquisition agreements, trade contracts, leases, statutory obligations and other
obligations of a like nature (excluding appeal bonds) incurred in the ordinary
course of business;
 
(e)           Liens under the Security Documents;
 
(f)           easements, restrictions, servitudes, permits, conditions,
covenants, exceptions or reservations in any property of Borrower or any of its
Subsidiaries for the purpose of roads, pipelines, transmission lines,
transportation lines, distribution lines for the removal of gas, oil, coal or
other minerals or timber, and other like purposes, or for the joint or common
use of real estate, rights of way, facilities and equipment, that do not secure
any monetary obligations and that do not materially interfere with the future
development of such property or with cash flow from such property as reflected
in the most recent Engineering Report;
 
 
18

--------------------------------------------------------------------------------

 

(g)           Liens under joint operating agreements, pooling or unitization
agreements, partnership agreements, oil and gas leases, farm-out agreements,
division orders, contracts for the sale, purchase, transportation, processing or
exchange of oil, gas or other hydrocarbons, unitization and pooling declarations
and agreements, area of mutual interest agreements, development agreements,
joint ownership arrangements or similar contractual arrangements arising in the
ordinary course of the business of Borrower or its Subsidiaries to secure
amounts owing under such agreements and contracts, which amounts are not more
than 90 days past due or are being contested in good faith by appropriate
proceedings, if such reserve as may be required by GAAP shall have been made
therefor;
 
(h)           (i) Liens on fixed or capital assets acquired, constructed or
improved by Borrower or its Subsidiaries; provided, that (A) such Liens secure
Indebtedness permitted under Section 7.1, (B) such Liens and the Indebtedness
secured thereby are incurred substantially simultaneously with the acquisition,
construction or improvement of such fixed or capital assets or within 180 days
thereafter, (C) such Liens do not at any time encumber any property other than
the property financed by such Indebtedness and (D) the amount of Indebtedness
secured thereby is not more than 100% of the purchase price, and (ii) Liens in
the nature of precautionary financing statements filed against leased property
by lessors holding Capital Lease Obligations included in Indebtedness permitted
under Section 7.1;
 
(i)           all lessors’ royalties, overriding royalties, net profits
interests, carried interests, production payments that do not constitute
Indebtedness, reversionary interests and other burdens on or deductions from the
proceeds of production with respect to each Mineral Interest (in each case) that
do not operate to reduce the net revenue interest for such Mineral Interest (if
any) as reflected in any Security Document or Engineering Report or increase the
working interest for such Mineral Interest (if any) as reflected in any Security
Document or Engineering Report without a corresponding increase in the
corresponding net revenue interest; .
 
(j)           rights of first refusal, purchase options and similar rights
granted pursuant to joint operating agreements, joint ownership agreements,
stockholders agreements, organic documents and other similar agreements and
documents which are described in the Disclosure Letter;
 
(k)           pre-judgment Liens and judgment Liens provided no Event of Default
has occurred under Section 8.1;
 
(l)           customary Liens for the fees, costs and expenses of trustees and
escrow agents pursuant to the indenture, escrow agreement or other similar
agreement establishing such trust or escrow arrangement;
 
(m)           Liens pursuant to merger agreements, stock purchase agreements,
asset sale agreements and similar agreements (i) limiting the transfer of
properties and assets pending consummation of the subject transaction and (ii)
in respect of earnest money deposits, good faith deposits, purchase price
adjustment escrows and similar deposits and escrow arrangements made or
established thereunder; and
 
(n)           rights reserved to or vested in any municipality or governmental,
statutory or public authority by the terms of any right, power, franchise,
grant, license or permit, or by any provision of law, to terminate such right,
power, franchise, grant, license or permit or to purchase, condemn, expropriate
or recapture or to designate a purchaser of any of the property of such Person;
rights reserved to or vested in any municipality or governmental, statutory or
public authority to control or regulate any property of such Person, or to use
such property in a manner which does not materially impair the use of such
property for the purposes for which it is held by such Person; and any
obligation or duties affecting the property of such Person to any municipality
or governmental, statutory or public authority with respect to any franchise,
grant, license or permit.
 
 
19

--------------------------------------------------------------------------------

 

“Permitted Subordinated Debt” means Indebtedness in respect of subordinated
notes issued by Borrower from time to time, that complies with all of the
following requirements:
 
(a)           such Indebtedness is and shall remain unsecured at all times;
 
(b)           no payment of principal of such Indebtedness is due on or before
the Maturity Date as in effect on the date such Indebtedness is issued (in this
definition called the “Date of Issuance”);
 
(c)           the financial covenants are no more restrictive with respect to
the Restricted Persons than the financial covenants under this Agreement and all
of the covenants and events of default governing such Indebtedness are not,
taken as a whole, materially more restrictive with respect to the Restricted
Persons than the covenants and Events of Default under this Agreement;
 
(d)           on the Date of Issuance and after giving effect to such
Indebtedness (i) Borrower is in compliance on a pro forma basis with Section
7.11 and Section 7.12 of this Agreement, calculated for the most recent
Four-Quarter Period for which the financial statements described in Section
6.2(b) are available to Lender;
 
(e)           no Default or Event of Default exists on the Date of Issuance or
will occur as a result of the issuance of the subordinated notes evidencing such
Indebtedness;
 
(f)           the payment of such Indebtedness is subordinated to payment of the
Obligations pursuant to a written agreement (whether contained in the applicable
indenture or a separate subordination agreement) in form and substance
acceptable to Administrative Agent, in its sole discretion; and
 
(g)           Borrower shall have delivered to Administrative Agent a
certificate in reasonable detail reflecting compliance with the foregoing
requirements.
 
“Person” means an individual, corporation, partnership, limited liability
company, association, joint stock company, trust or trustee thereof, estate or
executor thereof, unincorporated organization or joint venture, Governmental
Authority or any other legally recognizable entity.
 
“Present Value” of any Mineral Interest means the present value of the future
net revenues attributed to such Mineral Interest in the most recent Engineering
Report using a discount rate of ten percent (10%).
 
 
20

--------------------------------------------------------------------------------

 

“Prescribed Forms” means such duly executed forms or statements, and in such
number of copies, which may, from time to time, be prescribed by Law and which,
pursuant to applicable provisions of (a) an income tax treaty between the United
States and the country of residence of the Lender Party providing the forms or
statements, (b) the Internal Revenue Code, or (c) any applicable rules or
regulations thereunder, permit Borrower to make payments hereunder for the
account of such Lender Party free of such deduction or withholding of income or
similar taxes.
 
“Projected Gas Production” means the projected production of gas (measured by
BTU equivalent, not sales price) for the term of the contracts or a particular
month, as applicable, from properties and interests owned by any Restricted
Person which are located in or offshore of the United States and which have
attributable to them Proved Developed Producing Reserves, as such production is
projected in the most recent report delivered pursuant to Section 6.2(d) or (e),
after deducting projected production from any properties or interests sold or
under contract for sale that had been included in such report and after adding
projected production from any properties or interests that had not been
reflected in such report but that are reflected in a separate or supplemental
report meeting the requirements of such Section 6.2(d) or (e) above and
otherwise are satisfactory to Administrative Agent.
 
“Projected NGL Production” means the projected production of natural gas liquids
(measured by volume unit, not sales price) for the term of the contracts or a
particular month, as applicable, from properties and interests owned by any
Restricted Person which are located in or offshore of the United States and
which have attributable to them Proved Developed Producing Reserves, as such
production is projected in the most recent report delivered pursuant to Section
6.2(d) or (e), after deducting projected production from any properties or
interests sold or under contract for sale that had been included in such report
and after adding projected production from any properties or interests that had
not been reflected in such report but that are reflected in a separate or
supplemental report meeting the requirements of such Section 6.2(d) or (e) above
and otherwise are satisfactory to Administrative Agent.
 
“Projected Oil Production” means the projected production of oil or gas
(measured by volume unit , not sales price) for the term of the contracts or a
particular month, as applicable, from properties and interests owned by any
Restricted Person which are located in or offshore of the United States and
which have attributable to them Proved Developed Producing Reserves, as such
production is projected in the most recent report delivered pursuant to Section
6.2(d) or (e), after deducting projected production from any properties or
interests sold or under contract for sale that had been included in such report
and after adding projected production from any properties or interests that had
not been reflected in such report but that are reflected in a separate or
supplemental report meeting the requirements of such Section 6.2(d) or (e) above
and otherwise are satisfactory to Administrative Agent.
 
“Proved Reserves” means “Proved Reserves” as defined in Definitions for Oil and
Gas Reserves (in this paragraph, the “Definitions”) promulgated by the Society
for Petroleum Engineers (or any generally recognized successor) as in effect at
the time in question.  “Proved Developed Producing Reserves” are Proved
Reserves, which are categorized as both “Developed” and “Producing” in the
Definitions.
 
“Rating Agency” means either S & P or Moody’s.
 
 
21

--------------------------------------------------------------------------------

 

“Redetermination” means a Scheduled Redetermination or a Special
Redetermination.
 
“Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System as from time to time in effect.
 
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.


“Required  Lenders” means two or more Lenders whose aggregate Percentage Shares
equal or exceed sixty-six and two-thirds percent (66 2/3%).
 
“Reserve Requirement” means, at any time, the maximum rate at which reserves
(including any marginal, special, supplemental, or emergency reserves) are
required to be maintained under regulations issued from time to time by the
Board of Governors of the Federal Reserve System (or any successor) by member
banks of the Federal Reserve System against “Eurocurrency liabilities” (as such
term is used in Regulation D).  Without limiting the effect of the foregoing,
the Reserve Requirement shall reflect any other reserves required to be
maintained by such member banks with respect to (a) any category of liabilities
which includes deposits by reference to which the Adjusted Eurodollar Rate is to
be determined, or (b) any category of extensions of credit or other assets which
include Eurodollar Loans.
 
“Responsible Officer” means, with respect to Borrower, the Chief Executive
Officer, President, Chief Operating Officer, or Chief Financial Officer of
Borrower, and with respect to any other Restricted Person, if such Restricted
Person is a limited liability company, a Manager of such Restricted Person, and
if such Restricted Person is a corporation, the President or Chief Financial
Officer of such Restricted Person.
 
“Restricted Person” means any of Borrower and each Subsidiary of Borrower.
 
“Revolving Loans” has the meaning given to such term in Section 2.1.
 
“SG” means Société Générale in its capacity as the lender under the SG Money
Market Facility and not as a Lender hereunder.


“SG Money Market Facility” means the Money Market Facility in the amount of
$30,000,000 made available to Borrowers by SG pursuant to a Letter Agreement
between Borrower and SG.


“SG Obligations” means the Indebtedness arising under the SG Money Market
Facility in an aggregate principal amount not to exceed $30,000,000, plus all
interest accrued thereon all and fees, expenses and other Liabilities payable
with respect thereto.


“S & P” means Standard & Poor’s Ratings Services (a division of The McGraw-Hill
Companies), or its successor.
 
 
22

--------------------------------------------------------------------------------

 

“Scheduled Redetermination” means any redetermination of the Borrowing Base
pursuant to Section 2.9(a).
 
“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
 
“Secured Obligations” means all Obligations, all Lender Hedging Obligations and
the SG Obligations.
 
“Security Documents” means all security agreements, deeds of trust, mortgages,
chattel mortgages, pledges, guaranties, financing statements, continuation
statements, extension agreements, subordination agreements, intercreditor
agreements, and other agreements or instruments now, heretofore, or hereafter
delivered by any Restricted Person to Administrative Agent in connection with
this Agreement or any transaction contemplated hereby to secure or guarantee the
payment of any part of the Secured Obligations.
 
“Security Schedule” means Schedule 3 hereto.
 
“Special Redetermination” means any redetermination of the Borrowing Base
pursuant to Section 2.9(b) or Section 2.9(c).
 
“Staff Engineers” means petroleum engineers who are employees of Borrower or of
a staffing company that provides its employees to Borrower.
 
“Stock Repurchase” means any payment made by a Restricted Person to purchase,
redeem, acquire or retire any Equity Interest in such Restricted Person or any
other Restricted Person (including any option or warrant to purchase such an
Equity Interest).
 
“Subsidiary” means, with respect to any Person, any corporation, association,
partnership, limited liability company, joint venture, or other business or
corporate entity, enterprise or organization which is directly or indirectly
(through one or more intermediaries) controlled by or owned fifty percent or
more by such Person, provided that associations, joint ventures or other
relationships (a) which are established pursuant to a standard form operating
agreement or similar agreement or which are partnerships for purposes of federal
income taxation only, (b) which are not corporations or partnerships (or subject
to the Uniform Partnership Act) under applicable state Law, and (c) whose
businesses are limited to the exploration, development and operation of oil, gas
or mineral properties and interests owned directly by the parties in such
associations, joint ventures or relationships, shall not be deemed to be
“Subsidiaries” of such Person.
 
“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.17.
 
“Swing Line Lender” means Wells Fargo, in its capacity as provider of Swing Line
Loans, or any successor swing line lender hereunder.
 
“Swing Line Loan” has the meaning given to such term in Section 2.17.
 
 
23

--------------------------------------------------------------------------------

 

“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.17, which, if in writing, shall be substantially in the form of
Exhibit B-2.
 
“Swing Line Sublimit” means an amount equal to $100,000,000.  The Swing Line
Sublimit is part of, and not in addition to, the Aggregate Commitment.
 
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.
 
“Termination Event” means (a) the occurrence with respect to any ERISA Plan of
(i) a reportable event described in Section 4043(b)(5) or (6) of ERISA or (ii)
any other reportable event described in Section 4043(b) of ERISA other than a
reportable event not subject to the provision for 30-day notice to the Pension
Benefit Guaranty Corporation pursuant to a waiver by such corporation under
Section 4043(a) of ERISA, or (b) the withdrawal of any ERISA Affiliate from an
ERISA Plan during a plan year in which it was a “substantial employer” as
defined in Section 4001(a)(2) of ERISA, or (c) the filing of a notice of intent
to terminate any ERISA Plan or the treatment of any ERISA Plan amendment as a
termination under Section 4041 of ERISA, or (d) the institution of proceedings
to terminate any ERISA Plan by the Pension Benefit Guaranty Corporation under
Section 4042 of ERISA, or (e) any other event or condition which might
constitute grounds under Section 4042 of ERISA for the termination of, or the
appointment of a trustee to administer, any ERISA Plan.
 
“Total Funded Debt” means all Liabilities of the Restricted Persons of the types
described in clauses (a), (b), (c), (d), (f), (h), (j) of the definition of
Indebtedness.
 
“Type” means, with respect to any Loans, the characterization of such Loans as
either Base Rate Loans or Eurodollar Loans.
 
“UCC” means the Uniform Commercial Code in effect in the State of California
from time to time.
 
“Utilization Percentage” means, for any day, the Facility Usage (excluding Swing
Line Loans) for such day, divided by the lesser of (i) the Borrowing Base in
effect on such day or (ii)  the Aggregate Commitments in effect on such day, in
each case expressed as a percentage.
 
“Wells Fargo” means Wells Fargo Bank, National Association.
 
Section 1.2.          Exhibits and Schedules; Additional Definitions.  All
Exhibits and Schedules attached to this Agreement are a part hereof for all
purposes.  Reference is hereby made to the Security Schedule for the meaning of
certain terms defined therein and used but not defined herein, which definitions
are incorporated herein by reference.
 
Section 1.3.          Amendment of Defined Instruments.  Unless the context
otherwise requires or unless otherwise provided herein the terms defined in this
Agreement which refer to a particular agreement, instrument or document also
refer to and include all renewals, extensions, modifications, amendments and
restatements of such agreement, instrument or document, provided that nothing
contained in this section shall be construed to authorize any such renewal,
extension, modification, amendment or restatement.
 
 
24

--------------------------------------------------------------------------------

 

Section 1.4.           References and Titles.  All references in this Agreement
to Exhibits, Schedules, articles, sections, subsections and other subdivisions
refer to the Exhibits, Schedules, articles, sections, subsections and other
subdivisions of this Agreement unless expressly provided otherwise.  Exhibits
and Schedules to any Loan Document shall be deemed incorporated by reference in
such Loan Document.  References to any document, instrument, or agreement (a)
shall include all exhibits, schedules, and other attachments thereto, and (b)
shall include all documents, instruments, or agreements issued or executed in
replacement thereof.  Titles appearing at the beginning of any subdivisions are
for convenience only and do not constitute any part of such subdivisions and
shall be disregarded in construing the language contained in such
subdivisions.  The words “this Agreement”, “this instrument”, “herein”,
“hereof”, “hereby”, “hereunder” and words of similar import refer to this
Agreement as a whole and not to any particular subdivision unless expressly so
limited.  The phrases “this section” and “this subsection” and similar phrases
refer only to the sections or subsections hereof in which such phrases
occur.  The word “or” is not exclusive, and the word “including” (in its various
forms) means “including without limitation”.  Pronouns in masculine, feminine
and neuter genders shall be construed to include any other gender, and words in
the singular form shall be construed to include the plural and vice versa,
unless the context otherwise requires.  Accounting terms have the meanings
assigned to them by GAAP, as applied by the accounting entity to which they
refer.  References to “days” shall mean calendar days, unless the term “Business
Day” is used.  Unless otherwise specified, references herein to any particular
Person also refer to its successors and permitted assigns.
 
Section 1.5.          Calculations and Determinations.  All calculations under
the Loan Documents shall be made on the basis of actual days elapsed (including
the first day but excluding the last) and a year of 360 days.  Each
determination by a Lender Party of amounts to be paid under Article III or any
other matters which are to be determined hereunder by a Lender Party (such as
any Eurodollar Rate, Adjusted Eurodollar Rate, Business Day, Interest Period, or
Reserve Requirement) shall, in the absence of manifest error, be conclusive and
binding.  Unless otherwise expressly provided herein or unless Majority Lenders
otherwise consent all financial statements and reports furnished to any Lender
Party hereunder shall be prepared and all financial computations and
determinations pursuant hereto shall be made in accordance with GAAP.
 
Section 1.6.          Joint Preparation; Construction of Indemnities and
Releases.  This Agreement and the other Loan Documents have been reviewed and
negotiated by sophisticated parties with access to legal counsel and no rule of
construction shall apply hereto or thereto which would require or allow any Loan
Document to be construed against any party because of its role in drafting such
Loan Document.  All indemnification and release provisions of this Agreement
shall be construed broadly (and not narrowly) in favor of the Persons receiving
indemnification or being released.
 
 
ARTICLE II - - The Loans and Letters of Credit

 
25

--------------------------------------------------------------------------------

 

Section 2.1.          Commitments to Lend; Notes.  Subject to the terms and
conditions hereof, each Lender agrees to make loans to Borrower (herein called
such Lender’s “Revolving Loans”) upon Borrower’s request from time to time
during the Commitment Period, provided that (a) subject to Section 3.3, Section
3.4, and Section 3.6, all Lenders are requested to make Revolving Loans of the
same Type in accordance with their respective Percentage Shares and as part of
the same Borrowing, and (b) after giving effect to such Revolving Loans (i) the
sum of the Facility Usage and the principal amount of SG Obligations then
outstanding does not exceed (ii) the Borrowing Base determined as of the date on
which the requested Revolving Loans are to be made.  The aggregate amount of all
Revolving Loans in any Borrowing of Base Rate Loans must be greater than or
equal to $500,000 or a higher integral multiple of $100,000 or must equal the
remaining Availability, and the aggregate amount of all Revolving Loans in any
Borrowing of Eurodollar Loans must be greater than or equal to $3,000,000 or any
higher integral multiple of $1,000,000 or must equal the remaining
Availability.  Borrower may have no more than ten Borrowings of Eurodollar Loans
outstanding at any time.  The obligation of Borrower to repay to each Lender the
aggregate amount of all Loans made by such Lender, together with interest
accruing in connection therewith, shall be evidenced by a single promissory note
(herein called such Lender’s “Note”) made by Borrower payable to the order of
such Lender in the form of Exhibit A with appropriate insertions.  The amount of
principal owing on any Lender’s Note at any given time shall be the aggregate
amount of all Loans theretofore made by such Lender minus all payments of
principal theretofore received by such Lender on such Note.  Interest on each
Note shall accrue and be due and payable as provided herein and therein.  Each
Note shall be due and payable as provided herein and therein, and shall be due
and payable in full on the Maturity Date.  Subject to the terms and conditions
hereof, Borrower may borrow, repay, and reborrow hereunder.
 
Section 2.2.          Requests for New Revolving Loans.  Borrower must give to
Administrative Agent written or electronic notice (or telephonic notice promptly
confirmed in writing) of any requested Borrowing of new Revolving Loans to be
advanced by Lenders.  Each such notice constitutes a “Borrowing Notice”
hereunder and must:
 
(a)           specify (i) the aggregate amount of any such Borrowing of new Base
Rate Loans and the date on which such Base Rate Loans are to be advanced, or
(ii) the aggregate amount of any such Borrowing of new Eurodollar Loans, the
date on which such Eurodollar Loans are to be advanced (which shall be the first
day of the Interest Period which is to apply thereto), and the length of the
applicable Interest Period; and
 
(b)           be received by Administrative Agent not later than 11:00 a.m.,
Denver, Colorado time on, (i) the day on which any such Base Rate Loans are to
be made, or (ii) the third Business Day preceding the day on which any such
Eurodollar Loans are to be made.
 
Each such written request or confirmation must be made in the form and substance
of the “Borrowing Notice” attached hereto as Exhibit B-1, duly completed.  Each
such telephonic request shall be deemed a representation, warranty,
acknowledgment and agreement by Borrower as to the matters which are required to
be set out in such written confirmation.  Upon receipt of any such Borrowing
Notice, Administrative Agent shall give each Lender prompt notice of the terms
thereof.  If all conditions precedent to such new Revolving Loans have been met,
each Lender will on the date requested promptly remit to Administrative Agent at
Administrative Agent’s office in Denver, Colorado the amount of such Lender’s
new Revolving Loan in immediately available funds, and upon receipt of such
funds, unless to its actual knowledge any conditions precedent to such Revolving
Loans have been neither met nor waived as provided herein, Administrative Agent
shall promptly make such Revolving Loans available to Borrower.  Unless
Administrative Agent shall have received prompt notice from a Lender that such
Lender will not make available to Administrative Agent such Lender’s new
Revolving Loan, Administrative Agent may in its discretion assume that such
Lender has made such Revolving Loan available to Administrative Agent in
accordance with this section and Administrative Agent may if it chooses, in
reliance upon such assumption, make such Revolving Loan available to
Borrower.  In such event, if a Lender has not in fact made its share of the
applicable Revolving Loan available to Administrative Agent, then the applicable
Lender and Borrower severally agree to pay to Administrative Agent forthwith on
demand such corresponding amount with interest thereon, for each day from and
including the date such amount is made available to Borrower to but excluding
the date of payment to Administrative Agent, at (i) in the case of a payment to
be made by such Lender, the greater of the Federal Funds Rate and a rate
determined by Administrative Agent in accordance with banking industry rules on
interbank compensation and (ii) in the case of a payment to be made by Borrower,
the interest rate applicable to Base Rate Loans.  If Borrower and such Lender
shall pay such interest to Administrative Agent for the same or an overlapping
period, Administrative Agent shall promptly remit to Borrower the amount of such
interest paid by Borrower for such period.  If such Lender pays its share of the
applicable Borrowing to Administrative Agent, then the amount so paid shall
constitute such Lender’s Revolving Loan included in such Borrowing.  Any payment
by Borrower shall be without prejudice to any claim Borrower may have against a
Lender that shall have failed to make such payment to Administrative Agent.
 
 
26

--------------------------------------------------------------------------------

 

Section 2.3.          Continuations and Conversions of Existing Loans.  Borrower
may make the following elections with respect to Revolving Loans already
outstanding: to convert Base Rate Loans to Eurodollar Loans, to convert
Eurodollar Loans to Base Rate Loans on the last day of the Interest Period
applicable thereto, and to continue Eurodollar Loans beyond the expiration of
such Interest Period by designating a new Interest Period to take effect at the
time of such expiration.  In making such elections, Borrower may combine
existing Revolving Loans made pursuant to separate Borrowings into one new
Borrowing or divide existing Revolving Loans made pursuant to one Borrowing into
separate new Borrowings, provided that Borrower may have no more than ten
Borrowings of Eurodollar Loans outstanding at any time.  To make any such
election, Borrower must give to Administrative Agent written notice (or
telephonic notice promptly confirmed in writing) of any such Conversion or
Continuation of existing Revolving Loans, with a separate notice given for each
new Borrowing.  Each such notice constitutes a “Continuation/Conversion Notice”
hereunder and must:
 
(a)           specify the existing Revolving Loans which are to be Continued or
Converted;
 
(b)           specify (i) the aggregate amount of any Borrowing of Base Rate
Loans into which such existing Revolving Loans are to be continued or converted
and the date on which such Continuation or Conversion is to occur, or (ii) the
aggregate amount of any Borrowing of Eurodollar Loans into which such existing
Revolving Loans are to be continued or converted, the date on which such
Continuation or Conversion is to occur (which shall be the first day of the
Interest Period which is to apply to such Eurodollar Loans), and the length of
the applicable Interest Period; and
 
 
27

--------------------------------------------------------------------------------

 

(c)           be received by Administrative Agent not later than 11:00 a.m.,
Denver, Colorado time, on (i) the day on which any such Continuation or
Conversion to Base Rate Loans is to occur, or (ii) the third Business Day
preceding the day on which any such Continuation or Conversion to Eurodollar
Loans is to occur.
 
Each such written request or confirmation must be made in the form and substance
of the “Continuation/Conversion Notice” attached hereto as Exhibit C, duly
completed.  Each such telephonic request shall be deemed a representation,
warranty, acknowledgment and agreement by Borrower as to the matters which are
required to be set out in such written confirmation.  Upon receipt of any such
Continuation/Conversion Notice, Administrative Agent shall give each Lender
prompt notice of the terms thereof.  Each Continuation/Conversion Notice shall
be irrevocable and binding on Borrower.  During the continuance of any Default,
Borrower may not make any election to convert existing Revolving Loans into
Eurodollar Loans or continue existing Revolving Loans as Eurodollar Loans.  If
(due to the existence of a Default or for any other reason) Borrower fails to
timely and properly give any Continuation/Conversion Notice with respect to a
Borrowing of existing Eurodollar Loans at least three days prior to the end of
the Interest Period applicable thereto, such Eurodollar Loans shall
automatically be converted into Base Rate Loans at the end of such Interest
Period.  No new funds shall be repaid by Borrower or advanced by any Lender in
connection with any Continuation or Conversion of existing Revolving Loans
pursuant to this section, and no such Continuation or Conversion shall be deemed
to be a new advance of funds for any purpose; such Continuations and Conversions
merely constitute a change in the interest rate applicable to already
outstanding Revolving Loans. Notwithstanding anything to the contrary herein, a
Swing Line Loan may not be converted to a Eurodollar Loan.
 
Section 2.4.          Use of Proceeds.  Borrower shall use all Loans to
refinance Existing Indebtedness of Borrower including existing indebtedness
under the Existing Credit Documents, to make acquisitions permitted by this
Agreement, to finance capital expenditures, to refinance Matured LC Obligations,
and provide working capital for its operations and for other general business
purposes.  Borrower shall use all Letters of Credit for its general corporate
purposes.  In no event shall the funds from any Loan or any Letter of Credit be
used directly or indirectly by any Person for personal, family, household or
agricultural purposes or for the purpose, whether immediate, incidental or
ultimate, of purchasing, acquiring or carrying any “margin stock” (as such term
is defined in Regulation U promulgated by the Board of Governors of the Federal
Reserve System) or to extend credit to others directly or indirectly for the
purpose of purchasing or carrying any such margin stock.  Borrower represents
and warrants that Borrower is not engaged principally, or as one of Borrower’s
important activities, in the business of extending credit to others for the
purpose of purchasing or carrying such margin stock.
 
Section 2.5.          Interest Rates and Fees.
 
(a)           Base Rate Loans.  So long as no Event of Default has occurred and
is continuing, all Base Rate Loans (exclusive of any past due principal or
interest) from time to time outstanding shall bear interest on each day
outstanding at the Adjusted Base Rate in effect on such day.  If an Event of
Default has occurred and is continuing, all Base Rate Loans (exclusive of any
past due principal or interest) from time to time outstanding shall bear
interest on each day outstanding at the applicable Default Rate in effect on
such day.  On each Interest Payment Date Borrower shall pay to the holder hereof
all unpaid interest which has accrued on the Base Rate Loans to but not
including such Interest Payment Date.
 
 
28

--------------------------------------------------------------------------------

 

(b)           Eurodollar Loans.  So long as no Event of Default has occurred and
is continuing, each Eurodollar Loan (exclusive of any past due principal or
interest) shall bear interest on each day during the related Interest Period at
the related Adjusted Eurodollar Rate in effect on such day.  If an Event of
Default has occurred and is continuing, all Eurodollar Loans (exclusive of any
past due principal or interest) from time to time outstanding shall bear
interest on each day outstanding at the applicable Default Rate in effect on
such day.  On each Interest Payment Date relating to such Eurodollar Loan,
Borrower shall pay to the holder hereof all unpaid interest which has accrued on
such Eurodollar Loan to but not including such Interest Payment Date.
 
(c)           Swing Line Loans.   Each Swing Line Loan shall bear interest on
the outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to the Adjusted Base Rate. If an Event of Default has
occurred and is continuing, all Swing Line Loans (exclusive of any past due
principal or interest) from time to time outstanding shall bear interest on each
day outstanding at the applicable Default Rate in effect on such day.  On each
Interest Payment Date Borrower shall pay to the holder hereof all unpaid
interest which has accrued on the Swing Line Loans to but not including such
Interest Payment Date.
 
(d)           Past Due Principal and Interest.  All past due principal of and
past due interest on the Loans shall bear interest on each day outstanding at
the Default Rate in effect on such day, and such interest shall be due and
payable daily as it accrues.
 
(e)           Commitment Fees.  In consideration of each Lender’s commitment to
make Loans, Borrower will pay to Administrative Agent for the account of each
Lender a commitment fee determined on a daily basis by applying the Commitment
Fee Rate to such Lender’s Percentage Share of the Availability (calculated
excluding outstanding Swing Line Loans) each day during the Commitment
Period.  This commitment fee shall be due and payable in arrears on the last day
of each Fiscal Quarter and at the end of the Commitment Period.
 
(f)           Administrative Agent’s Fees.  In addition to all other amounts due
to Administrative Agent under the Loan Documents, Borrower will pay fees to
Administrative Agent as described in a Fee Letter dated June 10, 2008 between
Administrative Agent and Borrower.
 
Section 2.6.          Optional Prepayments.
 
(a)            Borrower may from time to time and without premium or penalty
prepay the Notes, in whole or in part, so long as the aggregate amount of Base
Rate Loans prepaid at any time must be equal to $500,000 or a higher integral
multiple of $100,000, and the aggregate amount of Eurodollar Loans prepaid at
any time must be equal to $3,000,000 or any higher integral multiple of
$1,000,000, provided that if Borrower prepays any Base Rate Loan, it shall give
notice to Administrative Agent at least one Business Day’s prior notice to the
date such prepayment is made and further provided that if Borrower prepays any
Eurodollar Loan, it shall give notice to Administrative Agent at least three
Business Days’ prior to the date such prepayment is made and pay to Lenders any
amounts due under Section 3.5.
 
 
29

--------------------------------------------------------------------------------

 

(b)           Borrower may, upon notice to the Swing Line Lender (with a copy to
Administrative Agent), prepay Swing Line Loans in whole or in part without
premium or penalty; provided that (A) such notice must be received by the Swing
Line Lender and Administrative Agent not later than 2:00 p.m. Denver, Colorado
time on the date of the prepayment, and (B) any such prepayment shall be in a
minimum principal amount of $100,000.  Each such notice shall specify the date
and amount of such prepayment.  If such notice is given by Borrower, Borrower
shall make such prepayment and the payment amount specified in such notice shall
be due and payable on the date specified therein.
 
Section 2.7.          Mandatory Prepayments.
 
(a)           If at any time the sum of the Facility Usage and the principal
amount of SG Obligations then outstanding is in excess of the Borrowing Base
(such excess being herein called a “Borrowing Base Deficiency”), Borrower shall
within 30 days after Administrative Agent gives notice to Borrower of such
Borrowing Base Deficiency elect to take either of the following actions or a
combination thereof (i) prepay the SG Obligations and/or the principal of the
Obligations in an aggregate amount at least equal to such Borrowing Base
Deficiency in two equal installments, one being due and payable on the 90th day
after the date on which Administrative Agent gives notice of such Borrowing Base
Deficiency to Borrower and the other being payable on the 180th day after the
date on which such notice is given to Borrower (or, if the Loans have been paid
in full, pay to LC Issuer LC Collateral as required under Section 2.16(a)), or
(ii) give notice to Administrative Agent that Borrower desires to provide (or
cause to be provided by other Restricted Persons) Administrative Agent with
deeds of trust, mortgages, chattel mortgages, security agreements, financing
statements and other security documents in form and substance similar to the
Security Documents previously delivered to Administrative Agent (with any
changes required to conform to changes in Law or changes in the type of
collateral covered thereby), and otherwise reasonably satisfactory to
Administrative Agent, granting, confirming, and perfecting first and prior liens
or security interests in collateral acceptable to all Lenders subject to no
liens other than Permitted Liens, to the extent needed to allow all Lenders to
increase the Borrowing Base (as they in their reasonable discretion deem
consistent with prudent oil and gas banking industry lending standards at the
time) to an amount which eliminates such Borrowing Base Deficiency, and such
Security Documents shall be executed and delivered to Administrative Agent
within thirty days after Administrative Agent confirms to Borrower what
collateral shall be required.  If, prior to any such specification by
Administrative Agent, Required Lenders determine that the giving of such
Security Documents will not serve to eliminate such Borrowing Base Deficiency,
then, within five Business Days after receiving notice of such determination
from Administrative Agent, Borrower will elect to make, and will thereafter
make, the prepayments specified in the preceding subsection (i) of this
subsection (a).
 
(b)           Immediately upon the reduction of the Borrowing Base pursuant to
Section 7.5, Borrower shall make a mandatory prepayment on the Loans in an
amount, if any, required to eliminate any Borrowing Base Deficiency.

 
30

--------------------------------------------------------------------------------

 

(c)           Each prepayment of principal under this section shall be
accompanied by all interest then accrued and unpaid on the principal so prepaid
and any amounts due under Section 3.4.  Any principal or interest prepaid
pursuant to this section shall be in addition to, and not in lieu of, all
payments otherwise required to be paid under the Loan Documents at the time of
such prepayment.
 
Section 2.8.          Initial Borrowing Base.  During the period from the date
hereof to the first Determination Date the Borrowing Base shall be
$1,000,000,000.
 
Section 2.9.          Subsequent Redeterminations of Borrowing Base.
 
(a)           Scheduled Determinations of Borrowing Base.  By March 15 and
September 15 of each year Borrower shall furnish to each Lender all information,
reports and data which Administrative Agent has then requested concerning
Restricted Persons’ businesses and properties (including their Mineral Interests
and the reserves and production relating thereto), together with the Engineering
Report described in Section 6.2(d) or 6.2(e), as applicable.  Within forty-five
days after receiving such information, reports and data, or as promptly
thereafter as practicable, Required Lenders shall agree upon an amount for the
Borrowing Base (provided that all Lenders must agree to any increase in the
Borrowing Base) and Administrative Agent shall by notice to Borrower designate
such amount as the new Borrowing Base available to Borrower hereunder, which
designation shall take effect immediately on the date such notice is sent
(herein called a “Determination Date”) and shall remain in effect until but not
including the next date as of which the Borrowing Base is redetermined.  If
Borrower does not furnish all such information, reports and data by the date
specified in the first sentence of this section, Administrative Agent may
nonetheless designate the Borrowing Base at any amount which Required Lenders
determine and may redesignate the Borrowing Base from time to time thereafter
(provided that all Lenders must agree to any increase in the Borrowing Base)
until each Lender receives all such information, reports and data, whereupon
Required Lenders shall designate a new Borrowing Base as described
above.  Required Lenders shall determine the amount of the Borrowing Base in
their sole discretion consistent with normal and customary oil and gas lending
practice of the Lenders based upon the loan collateral value which they in their
discretion assign to the various Mineral Interests of Restricted Persons at the
time in question and based upon such other credit factors (including without
limitation the assets, liabilities, cash flow, hedged and unhedged exposure to
price, foreign exchange rate, and interest rate changes, business, properties,
prospects, management and ownership of Borrower and its Affiliates) as they in
their discretion deem significant.  It is expressly understood that Lenders and
Administrative Agent have no obligation to agree upon or designate the Borrowing
Base at any particular amount, whether in relation to the Maximum Credit Amount
or otherwise, and that Lenders’ commitments to advance funds hereunder is
determined by reference to the Borrowing Base from time to time in effect.
 
(b)           Lenders’ Special Redeterminations of Borrowing Base .  In addition
to Scheduled Redeterminations, Required Lenders shall be permitted to make a
Special Redetermination of the Borrowing Base once between each two consecutive
Scheduled Redeterminations.  Any request by Required Lenders pursuant to this
Section 2.9(b) shall be submitted to Administrative Agent and Borrower.  As soon
as reasonably possible, Borrower shall deliver to Administrative Agent and
Lenders an Engineering Report prepared as of a date which is no more than thirty
(30) days prior to the date of such request.
 
 
31

--------------------------------------------------------------------------------

 

(c)           Borrower’s Special Redetermination of Borrowing Base.  In addition
to Scheduled Redeterminations, Borrower shall be permitted to request a Special
Redetermination of the Borrowing Base once between each two consecutive
Scheduled Redeterminations.  Such request shall be submitted to Administrative
Agent and Lenders and at the time of such request Borrower shall (i) deliver to
Administrative Agent and each Lender an Engineering Report prepared as of a date
which is no more than thirty (30) days prior to the date of such request and
(ii) notify Administrative Agent and each Lender of the Borrowing Base requested
by Borrower in connection with such Special Redetermination.
 
(d)           Procedures for Special Redeterminations.  Any Special
Redetermination shall be made by Lenders in accordance with the procedures and
standards set forth in Section 2.9(a).
 
(e)           Reduction of Borrowing Base in Connection with Asset Sales.  In
addition to Scheduled Redeterminations and Special Redeterminations, the
Borrowing Base may be reduced from time to time as provided in Section 7.5.
 
Section 2.10.        Decrease in Aggregate Commitment.  Borrower may at any time
reduce the Aggregate Commitment in whole, or in part ratably among the Lenders
in the amount of $5,000,000 or any higher integral multiple of $1,000,000, upon
at least three Business Days’ written notice to the Administrative Agent, which
notice shall specify the amount of any such reduction, provided, however, that
the amount of the Aggregate Commitment may not be reduced below the Facility
Usage and may not be reinstated.
 
Section 2.11.        Letters of Credit.  Subject to the terms and conditions
hereof, Borrower may during the Commitment Period request LC Issuer to issue,
increase the amount of or otherwise amend or extend one or more Letters of
Credit, provided that, after taking such Letter of Credit into account:
 
(a)           the sum of  the Facility Usage and the principal amount of the SG
Obligations then outstanding does not exceed the Borrowing Base determined as of
the date on which the requested Letter of Credit is to be issued;
 
(b)           the aggregate amount of LC Obligations at such time does not
exceed the LC Sublimit; and
 
(c)           the expiration date of such Letter of Credit (as extended if
applicable) is prior to the Letter of Credit Termination Date.
 
and further provided that:
 
(d)           such Letter of Credit is to be used for general corporate purposes
of Restricted Persons;
 
 
32

--------------------------------------------------------------------------------

 

(e)           such Letter of Credit is not directly or indirectly used to assure
payment of or otherwise support any Indebtedness of any Person except
Indebtedness of Restricted Persons;
 
(f)           the issuance of such Letter of Credit will be in compliance with
all applicable governmental restrictions, policies, and guidelines and will not
subject LC Issuer to any cost which is not reimbursable under Article III;
 
(g)           the form and terms of such Letter of Credit are acceptable to LC
Issuer in its sole and absolute discretion; and
 
(h)           all other conditions in this Agreement to the issuance of such
Letter of Credit have been satisfied.
 
LC Issuer will honor any such request if the foregoing conditions (a) through
(h) (in the following Section 2.12 called the “LC Conditions”) have been met as
of the date of issuance of such Letter of Credit.  LC Issuer may choose to honor
any such request for any other Letter of Credit but has no obligation to do so
and may refuse to issue any other requested Letter of Credit for any reason
which LC Issuer in its sole discretion deems relevant.  All Existing Letters of
Credit shall be deemed to have been issued pursuant hereto and, from and after
the date hereof, shall be subject to and governed by the terms and conditions
hereof.
 
Section 2.12.        Requesting Letters of Credit.
 
(a)           Borrower must make written application for any Letter of Credit or
amendment or extension of any Letter of Credit at least five Business Days
before the date on which Borrower desires for LC Issuer to issue such Letter of
Credit.  By making any such written application Borrower shall be deemed to have
represented and warranted that the LC Conditions described in Section 2.11 will
be met as of the date of issuance of such Letter of Credit.  Each such written
application for a Letter of Credit must be made in writing in the form
customarily used by LC Issuer, the terms and provisions of which are hereby
incorporated herein by reference (or in such other form as may mutually be
agreed upon by LC Issuer and Borrower).
 
(b)           If Borrower so requests in any applicable LC Application, the LC
Issuer may, in its sole and absolute discretion, agree to issue a Letter of
Credit that has automatic extension provisions (each, an “Auto-Extension Letter
of Credit”); provided that any such Auto-Extension Letter of Credit must permit
the LC Issuer to prevent any such extension at least once in each twelve-month
period (commencing with the date of issuance of such Letter of Credit) by giving
prior notice to the beneficiary thereof not later than a day (the “Non-Extension
Notice Date”) in each such twelve-month period to be agreed upon at the time
such Letter of Credit is issued.  Unless otherwise directed by the LC Issuer,
Borrower shall not be required to make a specific request to the LC Issuer for
any such extension.  Once an Auto-Extension Letter of Credit has been issued,
the Lenders shall be deemed to have authorized (but may not require) the LC
Issuer to permit the extension of such Letter of Credit at any time to an expiry
date not later than the Letter of Credit Expiration Date; provided, however,
that the LC Issuer shall not permit any such extension if (A) the LC Issuer has
determined that it would not be permitted, or would have no obligation at such
time to issue such Letter of Credit in its revised form (as extended) under the
terms hereof (by reason of the provisions of Section 2.10 or otherwise), or (B)
it has received notice (which may be by telephone or in writing) on or before
the day that is five Business Days before the Non-Extension Notice Date (1) from
Administrative Agent that the Required Lenders have elected not to permit such
extension or (2) from Administrative Agent, any Lender or Borrower that one or
more of the applicable conditions specified in Section 4.2 is not then
satisfied, and in each such case directing the LC Issuer not to permit such
extension.
 
 
33

--------------------------------------------------------------------------------

 

(c)           Two Business Days after the LC Conditions for a Letter of Credit
have been met as described in Section 2.11 (or if LC Issuer otherwise desires to
issue such Letter of Credit), LC Issuer will issue such Letter of Credit at LC
Issuer’s office in San Francisco, California.  If any provisions of any LC
Application conflict with any provisions of this Agreement, the provisions of
this Agreement shall govern and control.
 
Section 2.13.        Reimbursement and Participations.
 
(a)           Reimbursement by Borrower.  Each Matured LC Obligation shall
constitute a loan by LC Issuer to Borrower.  Borrower promises to pay to LC
Issuer, or to LC Issuer’s order, on demand, the full amount of each Matured LC
Obligation, together with interest thereon at the Default Rate applicable to
Base Rate Loans.
 
(b)           Letter of Credit Loans.  If the beneficiary of any Letter of
Credit makes a draft or other demand for payment thereunder, then Borrower may,
during the interval between the making thereof and the honoring thereof by LC
Issuer, request Lenders to make Revolving Loans to Borrower in the amount of
such draft or demand, which Revolving Loans shall be made concurrently with LC
Issuer’s payment of such draft or demand and shall be immediately used by LC
Issuer to repay the amount of the resulting Matured LC Obligation.  Such a
request by Borrower shall be made in compliance with all of the provisions
hereof, provided that for the purposes of the first sentence of Section 2.1, the
amount of such Revolving Loans shall be considered, but the amount of the
Matured LC Obligation to be concurrently paid by such Revolving Loans shall not
be considered.
 
(c)           Participation by Lenders.  LC Issuer irrevocably agrees to grant
and hereby grants to each Lender, and -- to induce LC Issuer to issue Letters of
Credit hereunder -- each Lender irrevocably agrees to accept and purchase and
hereby accepts and purchases from LC Issuer, on the terms and conditions
hereinafter stated and for such Lender’s own account and risk, an undivided
interest equal to such Lender’s Percentage Share of LC Issuer’s obligations and
rights under each Letter of Credit issued hereunder and the amount of each
Matured LC Obligation paid by LC Issuer thereunder.  Each Lender unconditionally
and irrevocably agrees with LC Issuer that, if a Matured LC Obligation is paid
under any Letter of Credit for which LC Issuer is not reimbursed in full by
Borrower in accordance with the terms of this Agreement and the related LC
Application (including any reimbursement by means of concurrent Loans or by the
application of LC Collateral), such Lender shall (in all circumstances and
without set-off or counterclaim) pay to LC Issuer on demand, in immediately
available funds at LC Issuer’s address for notices hereunder, such Lender’s
Percentage Share of such Matured LC Obligation (or any portion thereof which has
not been reimbursed by Borrower).  Each Lender’s obligation to pay LC Issuer
pursuant to the terms of this subsection is irrevocable and unconditional.  If
any amount required to be paid by any Lender to LC Issuer pursuant to this
subsection is paid by such Lender to LC Issuer within three Business Days after
the date such payment is due, LC Issuer shall in addition to such amount be
entitled to recover from such Lender, on demand, interest thereon calculated
from such due date at the Federal Funds Rate.  If any amount required to be paid
by any Lender to LC Issuer pursuant to this subsection is not paid by such
Lender to LC Issuer within three Business Days after the date such payment is
due, LC Issuer shall in addition to such amount be entitled to recover from such
Lender, on demand, interest thereon calculated from such due date at the Default
Rate applicable to Base Rate Loans.
 
 
34

--------------------------------------------------------------------------------

 

(d)           Distributions to Participants.  Whenever LC Issuer has in
accordance with this section received from any Lender payment of such Lender’s
Percentage Share of any Matured LC Obligation, if LC Issuer thereafter receives
any payment of such Matured LC Obligation or any payment of interest thereon
(whether directly from Borrower or by application of LC Collateral or otherwise,
and excluding only interest for any period prior to LC Issuer’s demand that such
Lender make such payment of its Percentage Share), LC Issuer will distribute to
such Lender its Percentage Share of the amounts so received by LC Issuer;
provided, however, that if any such payment received by LC Issuer must
thereafter be returned by LC Issuer, such Lender shall return to LC Issuer the
portion thereof which LC Issuer has previously distributed to it.
 
(e)           Calculations.  A written advice setting forth in reasonable detail
the amounts owing under this section, submitted by LC Issuer to Borrower or any
Lender from time to time, shall be conclusive, absent manifest error, as to the
amounts thereof.
 
Section 2.14.        Letter of Credit Fees.  In consideration of LC Issuer’s
issuance of any Letter of Credit, Borrower agrees to pay (a) to Administrative
Agent, for the account of all Lenders in accordance with their respective
Percentage Shares, a letter of credit issuance fee at a rate equal to the
Eurodollar Margin then in effect, and (b) to such LC Issuer for its own account,
a letter of credit fronting fee at a rate equal to one-eighth of one percent
(0.125%) per annum, but in no event less than $500 per annum.  Each such fee
will be calculated based on the face amount of all Letters of Credit outstanding
on each day at the above applicable rate and will be payable at the end of each
Fiscal Quarter in arrears.  In addition, Borrower will pay to LC Issuer the LC
Issuer’s customary fees for administrative issuance, amendment and drawing of
each Letter of Credit.
 
Section 2.15.        No Duty to Inquire.
 
(a)           Drafts and Demands.  LC Issuer is authorized and instructed to
accept and pay drafts and demands for payment under any Letter of Credit without
requiring, and without responsibility for, any determination as to the existence
of any event giving rise to said draft, either at the time of acceptance or
payment or thereafter.  LC Issuer is under no duty to determine the proper
identity of anyone presenting such a draft or making such a demand (whether by
tested telex or otherwise) as the officer, representative or agent of any
beneficiary under any Letter of Credit, and payment by LC Issuer to any such
beneficiary when requested by any such purported officer, representative or
agent is hereby authorized and approved.  Borrower releases each Lender Party
from, and agrees to hold each Lender Party harmless and indemnified against, any
liability or claim in connection with or arising out of the subject matter of
this section, which indemnity shall apply whether or not any such liability or
claim is in any way or to any extent caused, in whole or in part, by any
negligent act or omission of any kind by any Lender Party, provided only that no
Lender Party shall be entitled to indemnification for that portion, if any, of
any liability or claim which is proximately caused by its own individual gross
negligence or willful misconduct, as determined in a final judgment.
 
 
35

--------------------------------------------------------------------------------

 

(b)           Extension of Maturity.  If the maturity of any Letter of Credit is
extended by its terms or by Law or governmental action, if any extension of the
maturity or time for presentation of drafts or any other modification of the
terms of any Letter of Credit is made at the request of any Restricted Person,
or if the amount of any Letter of Credit is increased at the request of any
Restricted Person, this Agreement shall be binding upon all Restricted Persons
with respect to such Letter of Credit as so extended, increased or otherwise
modified, with respect to drafts and property covered thereby, and with respect
to any action taken by LC Issuer, LC Issuer’s correspondents, or any Lender
Party in accordance with such extension, increase or other modification.
 
(c)           Transferees of Letters of Credit.  If any Letter of Credit
provides that it is transferable, LC Issuer shall have no duty to determine the
proper identity of anyone appearing as transferee of such Letter of Credit, nor
shall LC Issuer be charged with responsibility of any nature or character for
the validity or correctness of any transfer or successive transfers, and payment
by LC Issuer to any purported transferee or transferees as determined by LC
Issuer is hereby authorized and approved, and Borrower releases each Lender
Party from, and agrees to hold each Lender Party harmless and indemnified
against, any liability or claim in connection with or arising out of the
foregoing, which indemnity shall apply whether or not any such liability or
claim is in any way or to any extent caused, in whole or in part, by any
negligent act or omission of any kind by any Lender Party, provided only that no
Lender Party shall be entitled to indemnification for that portion, if any, of
any liability or claim which is proximately caused by its own individual gross
negligence or willful misconduct, as determined in a final judgment.
 
Section 2.16.        LC Collateral.
 
(a)           LC Obligations in Excess of Borrowing Base.  If, after the making
of all mandatory prepayments required under Section 2.7, the sum of the
outstanding LC Obligations and the outstanding principal amount of the SG
Obligations will exceed the lesser of Borrowing Base or the Aggregate
Commitment, then Borrower will immediately pay to LC Issuer an amount equal to
such excess.  LC Issuer will hold such amount as security for the remaining LC
Obligations (all such amounts held as security for LC Obligations being herein
collectively called “LC Collateral”) and the other Obligations, and such
collateral may be applied from time to time to any Matured LC Obligations or
other Obligations which are due and payable.  Neither this subsection nor the
following subsection shall, however, limit or impair any rights which LC Issuer
may have under any other document or agreement relating to any Letter of Credit,
LC Collateral or LC Obligation, including any LC Application, or any rights
which any Lender Party may have to otherwise apply any payments by Borrower and
any LC Collateral under Section 3.1.
 
(b)           Acceleration of LC Obligations.  If the Obligations or any part
thereof become immediately due and payable pursuant to Section 8.1 then, unless
Majority Lenders otherwise specifically elect to the contrary (which election
may thereafter be retracted by Majority Lenders at any time), all LC Obligations
shall become immediately due and payable without regard to whether or not actual
drawings or payments on the Letters of Credit have occurred, and Borrower shall
be obligated to pay to LC Issuer immediately an amount equal to the aggregate LC
Obligations which are then outstanding, which amount shall be held by LC Issuer
as LC Collateral securing the remaining LC Obligations and the other
Obligations, and such LC Collateral may be applied from time to time to any
Matured LC Obligations or any other Obligations which are due and payable.
 
 
36

--------------------------------------------------------------------------------

 

(c)           Investment of LC Collateral.  Pending application thereof, all LC
Collateral shall be invested by LC Issuer in such Investments as LC Issuer may
choose in its sole discretion.  All interest on (and other proceeds of) such
Investments shall be reinvested or applied to Matured LC Obligations or other
Obligations which are due and payable.  When all Obligations have been satisfied
in full, including all LC Obligations, all Letters of Credit have expired or
been terminated, and all of Borrower’s reimbursement obligations in connection
therewith have been satisfied in full, LC Issuer shall release any remaining LC
Collateral.  Borrower hereby assigns and grants to LC Issuer a continuing
security interest in all LC Collateral paid by it to LC Issuer, all Investments
purchased with such LC Collateral, and all proceeds thereof to secure its
Matured LC Obligations and its Obligations under this Agreement, each Note, and
the other Loan Documents and Borrower agrees that such LC Collateral,
Investments and proceeds shall be subject to all of the terms and conditions of
the Security Documents.  Borrower further agrees that LC Issuer shall have all
of the rights and remedies of a secured party under the UCC with respect to such
security interest and that an Event of Default under this Agreement shall
constitute a default for purposes of such security interest.
 
(d)           Payment of LC Collateral.  When Borrower is required to provide LC
Collateral for any reason and fails to do so on the day when required, LC Issuer
may without notice to Borrower or any other Restricted Person provide such LC
Collateral (whether by transfers from other accounts maintained with LC Issuer
or otherwise) using any available funds of Borrower or any other Person also
liable to make such payments.  Any such amounts which are required to be
provided as LC Collateral and which are not provided on the date required shall,
for purposes of each Security Document, be considered past due Obligations owing
hereunder.
 
Section 2.17.        Swing Line Loans.
 
(a)           The Swing Line.  Subject to the terms and conditions set forth
herein, the Swing Line Lender agrees, in reliance upon the agreements of the
other Lenders set forth in this Section 2.17, to make loans (each such loan, a
“Swing Line Loan”) to Borrower from time to time on any Business Day during the
Commitment Period in an aggregate amount not to exceed at any time outstanding
the amount of the Swing Line Sublimit, notwithstanding the fact that such Swing
Line Loans, when aggregated with the Swing Line Lender’s Percentage Share of the
outstanding principal balance of Swing Line Lender’s Revolving Loans, may exceed
the amount of the Swing Line Lender’s Commitment; provided, however, that after
giving effect to any Swing Line Loan, the sum of the Facility Usage and the
principal amount of the SG Obligations then outstanding does not exceed the
Borrowing Base; and provided further that Borrower shall not use the proceeds of
any Swing Line Loan to refinance any outstanding Swing Line Loan.  Within the
foregoing limits, and subject to the other terms and conditions hereof, Borrower
may borrow under this Section 2.17, prepay under Section 2.6 and reborrow under
this Section 2.17.  Each Swing Line Loan shall bear interest at the Adjusted
Base Rate and all outstanding Swing Line Loans shall be due and payable in full
on the fifth and the twentieth day of each calendar month.  Immediately upon the
making of a Swing Line Loan, each Lender shall be deemed to, and hereby
irrevocably and unconditionally agrees to, purchase from the Swing Line Lender a
risk participation in such Swing Line Loan in an amount equal to the product of
such Lender’s Percentage Share times the amount of such Swing Line Loan.
 
 
37

--------------------------------------------------------------------------------

 

(b)           Borrowing Procedures.     Each Swing Line Borrowing shall be made
upon Borrower’s irrevocable notice to the Swing Line Lender and Administrative
Agent, which may be given by telephone.  Each such notice must be received by
the Swing Line Lender and Administrative Agent not later than 1:00 p.m., Denver,
Colorado time, on the requested borrowing date, and shall specify (i) the amount
to be borrowed, which shall be a minimum of $100,000, and (ii) the requested
borrowing date, which shall be a Business Day.  Each such telephonic notice must
be confirmed promptly by delivery to the Swing Line Lender and Administrative
Agent of a written Swing Line Loan Notice appropriately completed.  Promptly
after receipt by the Swing Line Lender of any telephonic Swing Line Loan Notice,
the Swing Line Lender will confirm with Administrative Agent (by telephone or in
writing) that Administrative Agent has also received such Swing Line Loan Notice
and, if not, the Swing Line Lender will notify Administrative Agent (by
telephone or in writing) of the contents thereof.  Unless the Swing Line Lender
has received notice (by telephone or in writing) from Administrative Agent
(including at the request of any Lender) prior to 2:00 p.m., Denver, Colorado
time, on the date of the proposed Swing Line Borrowing (A) directing the Swing
Line Lender not to make such Swing Line Loan as a result of the limitations set
forth in the first proviso to the first sentence of Section 2.17(a), or (B) that
one or more of the applicable conditions specified in Article IV is not then
satisfied, then, subject to the terms and conditions hereof, the Swing Line
Lender will, not later than 3:00 p.m., Denver, Colorado time, on the borrowing
date specified in such Swing Line Loan Notice, make the amount of its Swing Line
Loan available to Borrower at its office by crediting the account of Borrower on
the books of the Swing Line Lender in immediately available funds.
 
(c)           Refinancing of Swing Line Loans.
 
(i)            The Swing Line Lender at any time in its sole and absolute
discretion may request, on behalf of Borrower (which hereby irrevocably
authorizes the Swing Line Lender to so request on its behalf), that each Lender
make a Revolving Loan in an amount equal to such Lender’s Percentage Share of
the amount of Swing Line Loans then outstanding.  Such request shall be made in
writing (which written request shall be deemed to be a Borrowing Notice for
purposes hereof) and in accordance with the requirements of Section 2.2, without
regard to the minimum and multiples specified therein for the principal amount
of Revolving Loans, but subject to the unutilized portion of the Aggregate
Commitments and the conditions set forth in Section 4.2.  The Swing Line Lender
shall furnish Borrower with a copy of the applicable Borrowing Notice promptly
after delivering such notice to Administrative Agent.  Each Lender shall make an
amount equal to its Percentage Share of the amount specified in such Borrowing
Notice available to Administrative Agent in immediately available funds for the
account of the Swing Line Lender at Administrative Agent’s office not later than
1:00 p.m., Denver, Colorado time, on the day specified in such Borrowing Notice,
whereupon, subject to Section 2.17(c)(ii), each Lender that so makes funds
available shall be deemed to have made a Revolving Loan to Borrower in such
amount.  Administrative Agent shall remit the funds so received to the Swing
Line Lender.
 
 
38

--------------------------------------------------------------------------------

 

(ii)           If for any reason any Swing Line Loan cannot be refinanced by
such a Revolving Loan in accordance with Section 2.17(c), the request for
Revolving Loans submitted by the Swing Line Lender as set forth herein shall be
deemed to be a request by the Swing Line Lender that each of the Lenders fund
its risk participation in the relevant Swing Line Loan and each Lender’s payment
to Administrative Agent for the account of the Swing Line Lender pursuant to
Section 2.17(c)(i) shall be deemed payment in respect of such participation.
 
(iii)           If any Lender fails to make available to Administrative Agent
for the account of the Swing Line Lender any amount required to be paid by such
Lender pursuant to the foregoing provisions of this Section 2.17(c) by the time
specified in 2.17(c)(i), the Swing Line Lender shall be entitled to recover from
such Lender (acting through Administrative Agent), on demand, such amount with
interest thereon for the period from the date such payment is required to the
date on which such payment is immediately available to the Swing Line Lender at
a rate per annum equal to the greater of the Federal Funds Rate and a rate
determined by the Swing Line Lender in accordance with banking industry rules on
interbank compensation, plus any administrative, processing or similar fees
customarily charged by the Swing Line Lender in connection with the
foregoing.  If such Lender pays such amount (with interest and fees as
aforesaid), the amount so paid shall constitute such Lender’s Revolving Loan
included in the relevant Swing Line Loan or funded participation in the relevant
Swing Line Loan as the case may be.  A certificate of the Swing Line Lender
submitted to any Lender (through Administrative Agent) with respect to any
amounts owing under this clause (iii) shall be conclusive absent manifest error.
 
(iv)           Each Lender’s obligation to make Revolving Loans or to purchase
and fund risk participations in Swing Line Loans pursuant to this Section
2.17(c) shall be absolute and unconditional and shall not be affected by any
circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Lender may have against the Swing Line Lender, Borrower
or any other Person for any reason whatsoever, (B) the occurrence or
continuation of a Default, or (C) any other occurrence, event or condition,
whether or not similar to any of the foregoing; provided, however, that each
Lender’s obligation to make Revolving Loans pursuant to this Section 2.17(c) is
subject to the conditions set forth in Section 4.2.  No such funding of risk
participations shall relieve or otherwise impair the obligation of Borrower to
repay Swing Line Loans, together with interest provided herein.
 
(d)           Repayment of Participations.
 
(i)           At any time after any Lender has purchased and funded a risk
participation in a Swing Line Loan, if the Swing Line Lender receives any
payment on account of such Swing Line Loan, the Swing Line Lender will
distribute to such Lender its Percentage Share thereof in the same funds as
those received by the Swing Line Lender.
 
 
39

--------------------------------------------------------------------------------

 

(ii)           If any payment received by the Swing Line Lender in respect of
principal or interest on any Swing Line Loan is required to be returned by the
Swing Line Lender under any of the circumstances described in Section 9.6
(including pursuant to any settlement entered into by the Swing Line Lender in
its discretion), each Lender shall pay to the Swing Line Lender its Percentage
Share thereof on demand of Administrative Agent, plus interest thereon from the
date of such demand to the date such amount is returned, at a rate per annum
equal to the Federal Funds Rate.  Administrative Agent will make such demand
upon the request of the Swing Line Lender.  The obligations of the Lenders under
this clause shall survive payment in full of the Obligations and the termination
of this Agreement.
 
(e)           Interest Account of Swing Line Lender.  The Swing Line Lender
shall be responsible for invoicing Borrower for interest on the Swing Line
Loans.  Until each Lender funds its Revolving Loan or risk participation
pursuant to this Section 2.17 to refinance such Lender’s Percentage Share of any
Swing Line Loan, interest in respect of such Percentage Share shall be solely
for the account of the Swing Line Lender.
 
(f)           Payments Directly to Swing Line Lender.  Borrower shall make all
payments of principal and interest in respect of the Swing Line Loans directly
to the Swing Line Lender.
 
Section 2.18.        Obligations of Lenders Several. The obligations of the
Lenders hereunder to make Loans, to fund participations in Letters of Credit and
Swing Line Loans, and to make payments pursuant to Section 2.2 are several and
not joint.  The failure of any Lender to make any Loan; to fund any such
participation or to make any payment under Section 10.4(b) on any date required
hereunder shall not relieve any other Lender of its corresponding obligation to
do so on such date, and no Lender shall be responsible for the failure of any
other Lender to so make its Committed Loan, to purchase its participation or to
make its payment under Section 10.4(b).
 
 
ARTICLE III -  - Payments to Lenders
 
Section 3.1.          General Procedures.  Borrower will make each payment which
it owes under the Loan Documents to Administrative Agent for the account of the
Lender Party to whom such payment is owed, in lawful money of the United States
of America, without set-off, deduction or counterclaim, and in immediately
available funds.  Each such payment must be received by Administrative Agent not
later than 11:00 a.m., Denver, Colorado time, on the date such payment becomes
due and payable.  Any payment received by Administrative Agent after such time
will be deemed to have been made on the next following Business Day.  Should any
such payment become due and payable on a day other than a Business Day, the
maturity of such payment shall be extended to the next succeeding Business Day,
and, in the case of a payment of principal or past due interest, interest shall
accrue and be payable thereon for the period of such extension as provided in
the Loan Document under which such payment is due.  Each payment under a Loan
Document shall be due and payable at the place set forth for Administrative
Agent on the Lenders Schedule. When Administrative Agent collects or receives
money on account of the Obligations, Administrative Agent shall distribute all
money so collected or received, and each Lender Party shall apply all such money
so distributed, as follows (except as otherwise provided in Section 8.3):
 
 
40

--------------------------------------------------------------------------------

 

(a)           first, for the payment of all Obligations which are then due (and
if such money is insufficient to pay all such Obligations, first to any
reimbursements due to Administrative Agent under Section 6.9 or 10.4 and then to
the partial payment of all other Obligations then due in proportion to the
amounts thereof, or as Lender Parties shall otherwise agree);
 
(b)           then for the prepayment of amounts owing under the Loan Documents
(other than principal on the Notes) if so specified by Borrower;
 
(c)           then for the prepayment of principal on the Notes, together with
accrued and unpaid interest on the principal so prepaid; and
 
(d)           last, for the payment or prepayment of any other Obligations.
 
All payments applied to principal or interest on any Note shall be applied first
to any interest then due and payable, then to principal then due and payable,
and last to any prepayment of principal and interest in compliance with Sections
2.6 and 2.7.  All distributions of amounts described in any of subsections (b),
(c) or (d) above shall be made by Administrative Agent pro rata to each Lender
Party then owed Obligations described in such subsection in proportion to all
amounts owed to all Lender Parties which are described in such subsection;
provided that if any Lender then owes payments to LC Issuer for the purchase of
a participation under Section 2.13(c) or to Administrative Agent under Section
10.4(b), any amounts otherwise distributable under this section to such Lender
shall be deemed to belong to LC Issuer, or Administrative Agent, respectively,
to the extent of such unpaid payments, and Administrative Agent shall apply such
amounts to make such unpaid payments rather than distribute such amounts to such
Lender.
 
Section 3.2.          Increased Costs.
 
(a)           Increased Costs Generally.  If any Change in Law shall:
 
(i)           impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement reflected in the Adjusted Eurodollar
Rate) or LC Issuer;
 
(ii)           subject any Lender or LC Issuer to any Tax of any kind whatsoever
with respect to this Agreement, any Letter of Credit, any participation in a
Letter of Credit or any Eurodollar Loan made by it, or change the basis of
taxation of payments to such Lender or LC Issuer in respect thereof (except for
Indemnified Taxes or Other Taxes covered by Section 3.5 and the imposition of,
or any change in the rate of, any Excluded Tax payable by such Lender or LC
Issuer); or
 
(iii)           impose on any Lender or LC Issuer or the London interbank market
any other condition, cost or expense affecting this Agreement or Eurodollar
Loans made by such Lender or any Letter of Credit or participation therein;
 
 
41

--------------------------------------------------------------------------------

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan), or to increase the cost to such Lender or LC
Issuer of participating in, issuing or maintaining any Letter of Credit (or of
maintaining its obligation to participate in or to issue any Letter of Credit),
or to reduce the amount of any sum received or receivable by such Lender or LC
Issuer hereunder (whether of principal, interest or any other amount) then, upon
request of such Lender or LC Issuer, Borrower will pay to such Lender or LC
Issuer, as the case may be, such additional amount or amounts as will compensate
such Lender or LC Issuer, as the case may be, for such additional costs incurred
or reduction suffered.
 
(b)           Capital Requirements.  If any Lender or LC Issuer determines that
any Change in Law affecting such Lender or LC Issuer or any lending office of
such Lender or such Lender’s or LC Issuer’s holding company, if any, regarding
capital requirements has or would have the effect of reducing the rate of return
on such Lender’s or LC Issuer’s capital or on the capital of such Lender’s or LC
Issuer’s holding company, if any, as a consequence of this Agreement, the
Commitments of such Lender or the Loans made by, or participations in Letters of
Credit held by, such Lender, or the Letters of Credit issued by LC Issuer, to a
level below that which such Lender or LC Issuer or such Lender’s or LC Issuer’s
holding company could have achieved but for such Change in Law (taking into
consideration such Lender’s or LC Issuer’s policies and the policies of such
Lender’s or LC Issuer’s holding company with respect to capital adequacy), then
from time to time Borrower will pay to such Lender or LC Issuer, as the case may
be, such additional amount or amounts as will compensate such Lender or LC
Issuer or such Lender’s or LC Issuer’s holding company for any such reduction
suffered.
 
(c)           Certificates for Reimbursement.  A certificate of a Lender or LC
Issuer setting forth the amount or amounts necessary to compensate such Lender
or LC Issuer or its holding company, as the case may be, as specified in
paragraph (a) or (b) of this Section and delivered to Borrower shall be
conclusive absent manifest error.  Borrower shall pay such Lender or LC Issuer,
as the case may be, the amount shown as due on any such certificate within ten
(10) days after receipt thereof.
 
(d)           Delay in Requests.  Failure or delay on the part of any Lender or
LC Issuer to demand compensation pursuant to this Section shall not constitute a
waiver of such Lender’s or LC Issuer’s right to demand such compensation,
provided that Borrower shall not be required to compensate a Lender or LC Issuer
pursuant to this Section for any increased costs incurred or reductions suffered
more than nine months prior to the date that such Lender or LC Issuer, as the
case may be, notifies Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or LC Issuer’s intention to
claim compensation therefor (except that, if the Change in Law giving rise to
such increased costs or reductions is retroactive, then the nine-month period
referred to above shall be extended to include the period of retroactive effect
thereof).
 
Section 3.3.          Illegality.  If any Change in Law after the date hereof
shall make it unlawful for any Lender Party to fund or maintain Eurodollar
Loans, then, upon notice by such Lender Party to Borrower and Administrative
Agent, (a) Borrower’s right to elect Eurodollar Loans from such Lender Party
shall be suspended to the extent and for the duration of such illegality, (b)
all Eurodollar Loans of such Lender Party which are then the subject of any
Borrowing Notice and which cannot be lawfully funded shall be funded as Base
Rate Loans of such Lender Party, and (c) all Eurodollar Loans of such Lender
Party shall be converted automatically to Base Rate Loans on the respective last
days of the then current Interest Periods with respect to such Loans or within
such earlier period as required by Law.  If any such conversion of a Eurodollar
Loan occurs on a day which is not the last day of the then current Interest
Period with respect thereto, Borrower shall pay to such Lender Party such
amounts, if any, as may be required pursuant to Section 3.4.
 
 
42

--------------------------------------------------------------------------------

 

Section 3.4.          Funding Losses.  In addition to its other obligations
hereunder, Borrower will indemnify each Lender Party against, and reimburse each
Lender Party on demand for, any loss or expense incurred or sustained by such
Lender Party (including any loss or expense incurred by reason of the
liquidation or reemployment of deposits or other funds acquired by a Lender
Party to fund or maintain Eurodollar Loans), as a result of (a) any payment or
prepayment (whether authorized or required hereunder or otherwise) of all or a
portion of a Eurodollar Loan on a day other than the day on which the applicable
Interest Period ends, (b) any payment or prepayment, whether required hereunder
or otherwise, of a Loan made after the delivery, but before the effective date,
of a Continuation/Conversion Notice requesting the continuation of outstanding
Eurodollar Loans as, or the conversion of outstanding Base Rate Loans to,
Eurodollar Loans, if such payment or prepayment prevents such Continuation/
Conversion Notice from becoming fully effective, (c) the failure of any
Revolving Loan to be made or of any Continuation/Conversion Notice requesting
the continuation of outstanding Eurodollar Loans as, or the conversion of
outstanding Base Rate Loans to, Eurodollar Loans to become effective due to any
condition precedent not being satisfied or due to any other action or inaction
of any Restricted Person, (d) any Conversion (whether authorized or required
hereunder or otherwise) of all or any portion of any Eurodollar Loan into a Base
Rate Loan or into a different Eurodollar Loan on a day other than the day on
which the applicable Interest Period ends, or (e) any assignment of a Eurodollar
Loan on a day other than the last day of the Interest Period therefor as a
result of a request by Borrower pursuant to Section 3.7(b).  Such
indemnification shall be on an after-tax basis.
 
Section 3.5.          Taxes.
 
(a)           Payment Free of Taxes.   Any and all payments by or on account of
any obligation of Borrower hereunder or under any other Loan Document shall be
made free and clear of and without reduction or withholding for any Indemnified
Taxes or Other Taxes, provided that if Borrower shall be required by applicable
law to deduct any Indemnified Taxes (including any Other Taxes) from such
payments, then (i) the sum payable shall be increased as necessary so that after
making all required deductions (including deductions applicable to additional
sums payable under this Section) Administrative Agent, Lender or LC Issuer, as
the case may be, receives an amount equal to the sum it would have received had
no such deductions been made, (ii) Borrower shall make such deductions and (iii)
Borrower shall timely pay the full amount deducted to the relevant Governmental
Authority in accordance with applicable law.
 
(b)           Payment of Other Taxes by Borrower.  Without limiting the
provisions of paragraph (a) above, Borrower shall timely pay any Other Taxes to
the relevant Governmental Authority in accordance with applicable law.
 
 
43

--------------------------------------------------------------------------------

 

(c)           Indemnification by Borrower.  Borrower shall indemnify
Administrative Agent, each Lender and LC Issuer, within ten (10) days after
demand therefor, for the full amount of any Indemnified Taxes or Other Taxes
(including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section) paid by Administrative
Agent, such Lender or LC Issuer, as the case may be, and any penalties, interest
and reasonable expenses arising therefrom or with respect thereto, whether or
not such Indemnified Taxes or Other Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority.  A certificate as to the amount
of such payment or liability delivered to Borrower by a Lender or LC Issuer
(with a copy to Administrative Agent), or by Administrative Agent on its own
behalf or on behalf of a Lender or LC Issuer, shall be conclusive absent
manifest error.
 
(d)           Evidence of Payments.  As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by Borrower to a Governmental Authority,
Borrower shall deliver to Administrative Agent the original or a certified copy
of a receipt issued by such Governmental Authority evidencing such payment, a
copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to Administrative Agent.
 
(e)           Status of Lenders.  Any Foreign Lender that is entitled to an
exemption from or reduction of withholding tax under the law of the jurisdiction
in which Borrower is resident for tax purposes, or any treaty to which such
jurisdiction is a party, with respect to payments hereunder or under any other
Loan Document shall deliver to Borrower (with a copy to Administrative Agent),
at the time or times prescribed by applicable law or reasonably requested by
Borrower or Administrative Agent, such properly completed and executed
documentation prescribed by applicable law as will permit such payments to be
made without withholding or at a reduced rate of withholding.  In addition, any
Lender, if requested by Borrower or Administrative Agent, shall deliver such
other documentation prescribed by applicable law or reasonably requested by
Borrower or Administrative Agent as will enable Borrower or Administrative Agent
to determine whether or not such Lender is subject to backup withholding or
information reporting requirements.
 
Without limiting the generality of the foregoing, in the event that Borrower is
resident for tax purposes in the United States of America, any Foreign Lender
shall deliver to Borrower and Administrative Agent (in such number of copies as
shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the request of Borrower or Administrative Agent, but only if
such Foreign Lender is legally entitled to do so), whichever of the following is
applicable:


(i)           duly completed copies of Internal Revenue Service Form W-8BEN
claiming eligibility for benefits of an income tax treaty to which the United
States of America is a party,
 
(ii)           duly completed copies of Internal Revenue Service Form W-8ECI,
 
(iii)           in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under section 881(c) of the Code, (x) a
certificate to the effect that such Foreign Lender is not (A) a “bank” within
the meaning of section 881(c)(3)(A) of the Internal Revenue Code, (B) a “10
percent shareholder” of Borrower within the meaning of section 881(c)(3)(B) of
the Internal Revenue Code, or (C) a “controlled foreign corporation” described
in section 881(c)(3)(C) of the Internal Revenue Code and (y) duly completed
copies of  Internal Revenue Service Form W-8BEN, or
 
 
44

--------------------------------------------------------------------------------

 

(iv)           any other form prescribed by applicable law as a basis for
claiming exemption from or a reduction in United States Federal withholding tax
duly completed together with such supplementary documentation as may be
prescribed by applicable law to permit Borrower to determine the withholding or
deduction required to be made.
 
(f)           Treatment of Certain Refunds.  If Administrative Agent, a Lender
or LC Issuer receives a refund of any Taxes or Other Taxes as to which it has
been indemnified by Borrower or with respect to which Borrower has paid
additional amounts pursuant to this Section, it shall pay to Borrower an amount
equal to such refund (but only to the extent of indemnity payments made, or
additional amounts paid, by Borrower under this Section with respect to the
Taxes or Other Taxes giving rise to such refund), net of all out-of-pocket
expenses of Administrative Agent, such Lender or LC Issuer, as the case may be,
and without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund), provided that Borrower, upon the request
of Administrative Agent, such Lender or LC Issuer, agrees to repay the amount
paid over to Borrower (plus any penalties, interest or other charges imposed by
the relevant Governmental Authority) to Administrative Agent, such Lender or LC
Issuer in the event Administrative Agent, such Lender or LC Issuer is required
to repay such refund to such Governmental Authority.  This subsection shall not
be construed to require Administrative Agent, any Lender or LC Issuer to make
available its tax returns (or any other information relating to its taxes that
it deems confidential) to Borrower or any other Person.
 
Section 3.6.          Alternative Rate of Interest.  If prior to the
commencement of any Interest Period for a Borrowing of Eurodollar Loans:
 
(a)           Administrative Agent determines that adequate and reasonable means
do not exist for ascertaining the Eurodollar Rate for such Interest Period (any
such determination shall be conclusive absent manifest error); or
 
(b)           Administrative Agent is advised by Required Lenders that the
Eurodollar Rate for such Interest Period will not adequately and fairly reflect
the cost to such Lenders of making or maintaining their Loans included in such
Borrowing for such Interest Period;
 
then Administrative Agent shall give notice thereof to Borrower and Lenders by
telephone or facsimile as promptly as practicable thereafter and, until
Administrative Agent notifies Borrower and Lenders that the circumstances giving
rise to such notice no longer exist, (i) any Continuation/Conversion Notice that
requests the conversion of any Borrowing to, or continuation of any Borrowing
as, a Borrowing of Eurodollar Loans shall be ineffective and shall be deemed a
request to continue such Borrowing as a Borrowing of Base Rate Loans and (ii) if
any Borrowing Notice requests a Borrowing of Eurodollar Loans, such Borrowing
shall be made as a Borrowing of Base Rate Loans.  Upon receipt of such notice,
Borrower may revoke any pending request for a Borrowing of, conversion to or
continuation of Eurodollar Loans.
 
Section 3.7.          Mitigation Obligations; Replacement of Lenders
 
 
45

--------------------------------------------------------------------------------

 

(a)           Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.2, or requires Borrower to pay any additional
amount to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 3.5, then such Lender shall use reasonable efforts to
designate a different lending office for funding or booking its Loans hereunder
or to assign its rights and obligations hereunder to another of its offices,
branches or affiliates, if, in the judgment of such Lender, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to Section 3.2
or 3.5, as the case may be, in the future and (ii) would not subject such Lender
to any unreimbursed cost or expense and would not otherwise be disadvantageous
to such Lender.  Borrower hereby agrees to pay all reasonable costs and expenses
incurred by any Lender in connection with any such designation or assignment.
 
(b)           Replacement of Lenders.  If any Lender requests compensation under
Section 3.2, or if any Lender gives notice to Borrower under Section 3.3 that it
is unlawful for such Lender to fund or maintain Eurodollar Loans, or if Borrower
is required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 3.5, or if any
Lender defaults in its obligation to fund Loans hereunder, or if any Lender
fails to consent to any increase in the Borrowing Base proposed by
Administrative Agent, or if any Lender has been deemed insolvent or becomes the
subject of a bankruptcy or insolvency proceeding, or if, in connection with any
consent or approval of any proposed amendment, modification, waiver, or consent
that requires consent of each Lender, the consent of Required Lenders shall have
been obtained but any Lender has not so consented or approved (any such Lender,
a “Non-Consenting Lender”), then Borrower may, at its sole expense and effort,
upon notice to such Lender and Administrative Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in, and consents required by, Section 10.5), all of its
interests, rights and obligations under this Agreement and the related Loan
Documents to an assignee that shall assume such obligations (which assignee may
be another Lender, if a Lender accepts such assignment), provided that:
 
(i)           Borrower shall have paid to Administrative Agent the assignment
fee specified in Section 10.5;
 
(ii)           such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in Matured LC Obligations,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder and under the other Loan Documents (including any amounts under
Section 3.4) from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or Borrower (in the case of all other amounts);
 
(iii)           (A) in the case of any such assignment resulting from a Lender
becoming a Non-Consenting Lender, the applicable assignees shall have agreed to,
and shall be sufficient (together with all other consenting Lenders) to cause
the adoption of, the applicable departure, waiver or amendment of the Loan
Documents and (B) in the case of any such assignment resulting from a claim for
compensation under Section 3.2 or payments required to be made pursuant to
Section 3.5, such assignment will result in a reduction in such compensation or
payments thereafter and (C) in the case of any assignment due to illegality,
such assignee can fund and maintain Eurodollar Loans; and
 
 
46

--------------------------------------------------------------------------------

 

(iv)           such assignment does not conflict with applicable law.
 
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling Borrower to require such assignment and delegation cease
to apply.  In connection with any such replacement, if any such Lender does not
execute and deliver to Administrative Agent a duly executed assignment specified
in Section 10.5 reflecting such replacement within five (5) Business Days of the
date on which the assignee Lender executes and delivers such assignment to such
Lender, then such Lender shall be deemed to have executed and delivered such
assignment without any action on the part of such Lender.
 
 
ARTICLE IV - - Conditions Precedent to Lending
 
Section 4.1.          Documents to be Delivered.  No Lender has any obligation
to make its first Loan, and LC Issuer has no obligation to issue the first
Letter of Credit, under this Agreement, and the effectiveness of the amendment
and restatement of the Existing Credit Agreement shall not be effective, unless
Administrative Agent shall have received all of the following, at Administrative
Agent’s office in Denver, Colorado, duly executed and delivered and in form,
substance and date satisfactory to Administrative Agent:
 
(a)           Loan Documents.  Administrative Agent shall have received
counterparts of each Loan Document originally executed and delivered by each
applicable Restricted Person and Lenders and in such numbers as Administrative
Agent or its counsel may reasonably request.
 
(b)           Organizational Documents; Incumbency.  Administrative Agent shall
have received (i) copies of each Organizational Document executed and delivered
by each Restricted Person, as applicable, and, to the extent applicable,
certified as of a recent date by the appropriate governmental official, each
dated the Closing Date or a recent date prior thereto; (ii) signature and
incumbency certificates of the officers of such Person executing the Loan
Documents to which it is a party; (iii) resolutions of the Board of Directors or
similar governing body of each Restricted Person approving and authorizing the
execution, delivery and performance of this Agreement and the other Loan
Documents to which it is a party or by which it or its assets may be bound as of
the Closing Date, certified as of the Closing Date by an Responsible Officer as
being in full force and effect without modification or amendment; (iv) an
existence and good standing certificate from the applicable Governmental
Authority of each Restricted Person’s jurisdiction of incorporation,
organization or formation and in each jurisdiction in which it owns real
property Collateral, each dated a recent date prior to the Closing Date; and (v)
such other documents as Administrative Agent may reasonably request.
 
(c)           Closing Certificate.  Administrative Agent shall have received a
“Closing Certificate” of a Responsible Officer of Borrower, of even date with
this Agreement, in which such officer certifies to the satisfaction of each of
the conditions set out in Section 4.1 and Section 4.2.
 
(d)           Governmental Authorizations and Consents.  Each Restricted Person
shall have obtained all Governmental Authorizations and all consents of other
Persons, in each case that are necessary or advisable in connection with the
transactions contemplated by the Loan Documents and each of the foregoing shall
be in full force and effect and in form and substance reasonably satisfactory to
Administrative Agent.  All applicable waiting periods shall have expired without
any action being taken or threatened by any competent authority which would
restrain, prevent or otherwise impose adverse conditions on the transactions
contemplated by the Loan Documents or the financing thereof and no action,
request for stay, petition for review or rehearing, reconsideration, or appeal
with respect to any of the foregoing shall be pending, and the time for any
applicable agency to take action to set aside its consent on its own motion
shall have expired.
 
 
47

--------------------------------------------------------------------------------

 

(e)           Environmental Reports.  Administrative Agent shall have received
reports and other information, in form, scope and substance reasonably
satisfactory to Administrative Agent, regarding environmental matters relating
to Borrower’s material real property assets.
 
(f)           Evidence of Insurance.  Administrative Agent shall have received a
certificate from Borrower’s insurance broker or other evidence reasonably
satisfactory to it that all insurance required to be maintained pursuant to
Section 6.8 is in full force and effect and that Administrative Agent had been
named as additional insured and loss payee thereunder as its interests may
appear and to the extent required under Section 6.8.
 
(g)           Opinions of Counsel.  Administrative Agent shall have received
originally executed copies of the favorable written opinions of (i) Musick,
Peeler & Garrett LLP, counsel to Restricted Persons, in the form of Exhibit E
and opining as to such other matters as Administrative Agent may reasonably
request at least three days prior to the Closing Date, dated as of the Closing
Date and otherwise in form and substance reasonably satisfactory to
Administrative Agent (and each Restricted Person hereby instructs such counsel
to deliver such opinions to Administrative Agent and Lenders), and (ii) Jeffer
Mangels Butler & Marmaro LLP, California local counsel to Administrative Agent,
opining as to such matters as Administrative Agent may reasonably request, dated
as of the Closing Date and otherwise in form and substance reasonably
satisfactory to Administrative Agent.
 
(h)           Fees.  Administrative Agent shall have received all commitment,
facility, agency, recording, filing, and other fees required to be paid to
Administrative Agent or any Lender pursuant to any Loan Documents or any
commitment agreement heretofore entered into.
 
(i)           Financial Statements.  Lenders shall have received the Initial
Financial Statements, which shall be in form and substance reasonably
satisfactory to Administrative Agent, together with a certificate by an
Responsible Officer certifying the Initial Financial Statements.
 
(j)           Initial Engineering Report.  Lenders shall have received the
Initial Engineering Report, which shall be in form and substance reasonably
satisfactory to Administrative Agent.
 
(k)           Title.  Administrative Agent shall have received title reports,
title opinions and other title information in form, substance and authorship
reasonably satisfactory to Administrative Agent, with respect to the Borrowing
Base Properties that are subject to the Security Documents on the Closing Date.
 
 
48

--------------------------------------------------------------------------------

 

(l)           Acquisition.  Administrative Agent shall have received a copy of
each Acquisition Document, duly executed and delivered by each party thereto,
together with a pro forma balance sheet reflecting assets and liabilities of
Borrower immediately after consummation of the Acquisition contemplated by the
Acquisition Documents.  Simultaneously with making of the Loans on the date
hereof, the transactions contemplated by the Acquisition Documents to be
consummated on the date hereof shall contemporaneously be consummated in
compliance with the terms and conditions of the Acquisition Documents and all
conditions precedent to such consummation will be fully satisfied.
 
(m)           No Litigation.  There shall not exist any action, suit,
investigation, litigation or proceeding or other legal or regulatory
developments, pending or threatened in any court or before any arbitrator or
Governmental Authority that, in the reasonable opinion of Administrative Agent,
singly or in the aggregate, materially impairs the financing hereunder or any of
the other transactions contemplated by the Loan Documents, or that could
reasonably be expected to cause a Material Adverse Change.
 
(n)           Completion of Proceedings.  All partnership, corporate and other
proceedings taken or to be taken in connection with the transactions
contemplated hereby and all documents incidental thereto not previously found
acceptable by Administrative Agent and its counsel shall be reasonably
satisfactory in form and substance to Administrative Agent and such counsel, and
Administrative Agent and such counsel shall have received all such counterpart
originals or certified copies of such documents as Administrative Agent may
reasonably request.
 
(o)           Material Adverse Change.  No event or circumstance shall have
occurred or be continuing since the date of the Initial Financial Statements
that has had, or could be reasonably expected to cause, either individually or
in the aggregate, a Material Adverse Change.
 
(p)           Due Diligence.  Administrative Agent and Lenders shall have
completed satisfactory due diligence review of the assets, liabilities,
business, operations and condition (financial or otherwise) of the Restricted
Persons, including, a review of their Mineral Interests and all legal,
financial, accounting, governmental, environmental, tax and regulatory matters,
and fiduciary aspects of the proposed financing.
 
(q)           Other Documentation.  Administrative Agent shall have received all
documents and instruments which Administrative Agent has then reasonably
requested, in addition to those described in this Section 4.1.  All such
additional documents and instruments shall be reasonably satisfactory to
Administrative Agent in form, substance and date.  For purposes of determining
compliance with the conditions specified in this Section 4.1, each Lender that
has executed and delivered this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.
 
Section 4.2.          Additional Conditions Precedent.  No Lender has any
obligation to make any Loan (including its first), and LC Issuer has no
obligation to issue any Letter of Credit (including its first), unless the
following conditions precedent have been satisfied:
 
 
49

--------------------------------------------------------------------------------

 

(a)           All representations and warranties made by any Restricted Person
in any Loan Document shall be true and correct in all material respects on and
as of the date of such Loan or the date of issuance of such Letter of Credit as
if such representations and warranties had been made as of the date of such Loan
or the date of issuance of such Letter of Credit, except to the extent that such
representation or warranty was made as of a specific date or updated, modified
or supplemented as of a subsequent date with the consent of Required Lenders and
Administrative Agent, in which cases such representations and warranties shall
have been true and correct in all material respects on and of such earlier date.
 
(b)           No Default shall exist at the date of such Loan or the date of
issuance of such Letter of Credit.
 
(c)           No Material Adverse Change shall have occurred to, and no event or
circumstance shall have occurred that could reasonably be expected to cause a
Material Adverse Change to, Borrower’s Consolidated financial condition or
businesses since the date of the Initial Financial Statements.
 
(d)           Each Restricted Person shall have performed and complied with all
agreements and conditions required in the Loan Documents to be performed or
complied with by it on or prior to the date of such Loan or the date of issuance
of such Letter of Credit.
 
(e)           The making of such Loan or the issuance of such Letter of Credit
shall not be prohibited by any Law and shall not subject any Lender or any LC
Issuer to any penalty or other onerous condition under or pursuant to any such
Law.
 
(f)           Administrative Agent shall have received all documents and
instruments which Administrative Agent has then reasonably requested, in
addition to those described in Section 4.1 (including opinions of legal counsel
for Restricted Persons and Administrative Agent; corporate documents and
records; documents evidencing governmental authorizations, consents, approvals,
licenses and exemptions; and certificates of public officials and of officers
and representatives of Borrower and other Persons), as to (i) the accuracy and
validity of or compliance with all representations, warranties and covenants
made by any Restricted Person in this Agreement and the other Loan Documents,
(ii) the satisfaction of all conditions contained herein or therein, and (iii)
all other matters pertaining hereto and thereto.  All such additional documents
and instruments shall be reasonably satisfactory to Administrative Agent in
form, substance and date.
 
 
ARTICLE V - - Representations and Warranties
 
To confirm each Lender’s understanding concerning Restricted Persons and
Restricted Persons’ businesses, properties and obligations and to induce each
Lender to enter into this Agreement and to extend credit hereunder, Borrower
represents and warrants to each Lender that:
 
Section 5.1.          No Default.  No event has occurred and is continuing which
constitutes a Default.

 
50

--------------------------------------------------------------------------------

 

Section 5.2.          Organization and Good Standing.  Each Restricted Person is
duly organized, validly existing and in good standing under the Laws of its
jurisdiction of organization, having all powers required to carry on its
business and enter into and carry out the transactions contemplated
hereby.  Each Restricted Person is duly qualified, in good standing, and
authorized to do business in all other jurisdictions within the United States
wherein the character of the properties owned or held by it or the nature of the
business transacted by it makes such qualification necessary.  Each Restricted
Person has taken all actions and procedures customarily taken in order to enter,
for the purpose of conducting business or owning property, each jurisdiction
outside the United States wherein the character of the properties owned or held
by it or the nature of the business transacted by it makes such actions and
procedures desirable.
 
Section 5.3.          Authorization.  Each Restricted Person has duly taken all
action necessary to authorize the execution and delivery by it of the Loan
Documents to which it is a party and to authorize the consummation of the
transactions contemplated thereby and the performance of its obligations
thereunder.  Borrower is duly authorized to borrow funds hereunder.
 
Section 5.4.          No Conflicts or Consents.  The execution and delivery by
the various Restricted Persons of the Loan Documents to which each is a party,
the performance by each of its obligations under such Loan Documents, and the
consummation of the transactions contemplated by the various Loan Documents, do
not and will not (a) conflict with any provision of (i) any Law, (ii) the
organizational documents of any Restricted Person, or (iii) any agreement,
judgment, license, order or permit applicable to or binding upon any Restricted
Person in any material respect, (b) result in the acceleration of any
Indebtedness owed by any Restricted Person, or (c) result in or require the
creation of any Lien upon any assets or properties of any Restricted Person
except as expressly contemplated or permitted in the Loan Documents.  Except as
expressly contemplated in the Loan Documents no consent, approval, authorization
or order of, and no notice to or filing with, any Governmental Authority or
third party is required in connection with the execution, delivery or
performance by any Restricted Person of any Loan Document or to consummate any
transactions contemplated by the Loan Documents.
 
Section 5.5.          Enforceable Obligations.  This Agreement is, and the other
Loan Documents when duly executed and delivered will be, legal, valid and
binding obligations of each Restricted Person which is a party hereto or
thereto, enforceable in accordance with their terms except as such enforcement
may be limited by bankruptcy, insolvency or similar Laws of general application
relating to the enforcement of creditors’ rights.
 
Section 5.6.          Initial Financial Statements.  Borrower has heretofore
delivered to each Lender true, correct and complete copies of the Initial
Financial Statements.  The Initial Financial Statements fairly present
Borrower’s Consolidated financial position at the respective dates thereof and
the Consolidated results of Borrower’s operations and Borrower’s Consolidated
cash flows for the respective periods thereof.  Since the date of the annual
Initial Financial Statements no Material Adverse Change has occurred, except as
reflected in the quarterly Initial Financial Statements or in Section 5.6 of the
Disclosure Letter.  All Initial Financial Statements were prepared in accordance
with GAAP.
 
Section 5.7.          Other Obligations and Restrictions.  No Restricted Person
has any outstanding Liabilities of any kind (including contingent obligations,
tax assessments, and unusual forward or long-term commitments) which are, in the
aggregate, material to Borrower or material with respect to Borrower’s
Consolidated financial condition and not shown in the Initial Financial
Statements or disclosed in Section 5.7 of the Disclosure Letter or a Disclosure
Report.  Except as shown in the Initial Financial Statements or disclosed in
Section 5.7 of the Disclosure Letter or a Disclosure Report, no Restricted
Person is subject to or restricted by any franchise, contract, deed, charter
restriction, or other instrument or restriction which could reasonably be
expected to cause a Material Adverse Change.
 
 
51

--------------------------------------------------------------------------------

 

Section 5.8.          Full Disclosure.  No certificate, statement or other
information delivered herewith or heretofore by any Restricted Person to any
Lender in connection with the negotiation of this Agreement or in connection
with any transaction contemplated hereby (excluding projections, estimates and
Engineering Reports) contains any untrue statement of a material fact or omits
to state any material fact known to any Restricted Person (other than
industry-wide risks normally associated with the types of businesses conducted
by Restricted Persons) necessary to make the statements contained herein or
therein not misleading as of the date made or deemed made; provided that, with
respect to the estimates, projections and pro forma financial information
contained in the materials referenced above, Borrower only represents that they
are based upon good faith estimates and assumptions believed by management of
Borrower to be reasonable at the time made, it being recognized by the Lenders
that such financial information as it relates to future events is not to be
viewed as fact and that actual results during the period or periods covered by
such financial information may differ from the projected results set forth
therein by a material amount.  There is no fact known to any Restricted Person
(other than industry-wide risks normally associated with the types of businesses
conducted by Restricted Persons) that has not been disclosed to each Lender in
writing which could reasonably be expected to cause a Material Adverse
Change.  There are no statements or conclusions in any Engineering Report which
are based upon or include misleading information or fail to take into account
material information regarding the matters reported therein, it being understood
that each Engineering Report is necessarily based upon professional opinions,
estimates and projections and that Borrower does not warrant that such opinions,
estimates and projections will ultimately prove to have been accurate. Borrower
has heretofore delivered to each Lender true, correct and complete copies of the
Initial Engineering Report.
 
Section 5.9.          Litigation.  Except as disclosed in the Initial Financial
Statements or in Section 5.9 of the Disclosure Letter:  (a) there are no
actions, suits or legal, equitable, arbitrative or administrative proceedings
pending, or to the knowledge of any Restricted Person threatened, against any
Restricted Person or affecting any Collateral (including any which challenge or
otherwise pertain to any Restricted Person’s title to any Collateral) before any
Governmental Authority which could reasonably be expected to cause a Material
Adverse Change, (b) there are no outstanding judgments, injunctions, writs,
rulings or orders by any such Governmental Authority against any Restricted
Person or any Restricted Person’s stockholders, partners, directors or officers
or affecting any Collateral or any of its material assets or property which
could reasonably be expected to cause a Material Adverse Change, and (c) there
are no cease and desist, noncompliance orders or notices from the California
Division of Oil, Gas and Geothermal Resources or other Governmental Authorities
which could reasonably be expected to cause a Material Adverse Change.
 
 
52

--------------------------------------------------------------------------------

 

Section 5.10.        Labor Disputes and Acts of God.  Except as disclosed in
Section 5.10 of the Disclosure Letter or a Disclosure Report, neither the
business nor the properties of any Restricted Person has been affected by any
fire, explosion, accident, strike, lockout or other labor dispute, drought,
storm, hail, earthquake, embargo, act of God or of the public enemy or other
casualty (whether or not covered by insurance), which could reasonably be
expected to cause a Material Adverse Change.
 
Section 5.11.        ERISA Plans and Liabilities.  All currently existing ERISA
Plans are listed in Section 5.11 of the Disclosure Letter or a Disclosure
Report.  Except as disclosed in the Initial Financial Statements or in Section
5.11 of the Disclosure Letter or a Disclosure Report, no Termination Event has
occurred with respect to any ERISA Plan and all ERISA Affiliates are in
compliance with ERISA in all material respects.  No ERISA Affiliate is required
to contribute to, or has any other absolute or contingent liability in respect
of, any “multiemployer plan” as defined in Section 4001 of ERISA.  Except as set
forth in Section 5.11 of the Disclosure Letter or a Disclosure Report:  (a) no
“accumulated funding deficiency” (as defined in Section 412(a) of the Internal
Revenue Code) exists with respect to any ERISA Plan, whether or not waived by
the Secretary of the Treasury or his delegate, and (b) the current value of each
ERISA Plan’s benefits does not exceed the current value of such ERISA Plan’s
assets available for the payment of such benefits by more than $500,000.
 
Section 5.12.        Environmental and Other Laws.  Except as disclosed in
Section 5.12 of the Disclosure Letter or a Disclosure Report: (a) Restricted
Persons are conducting their businesses in material compliance with all
applicable Laws, including Environmental Laws, and have and are in compliance
with all material licenses, permits and bonds required under any such Laws; (b)
none of the operations or properties of any Restricted Person is the subject of
federal, state or local investigation evaluating whether any material remedial
action is needed to respond to a release of any Hazardous Materials into the
environment or to the improper storage or disposal (including storage or
disposal at offsite locations) of any Hazardous Materials; (c) no Restricted
Person (and to the best knowledge of Borrower, no other Person) has filed any
notice under any Law indicating that any Restricted Person is responsible for
the improper release into the environment, or the improper storage or disposal,
of any material amount of any Hazardous Materials or that any Hazardous
Materials have been improperly released, or are improperly stored or disposed
of, upon any property of any Restricted Person; (d) no Restricted Person has
transported or arranged for the transportation of any Hazardous Material to any
location which is (i) listed on the National Priorities List under the
Comprehensive Environmental Response, Compensation and Liability Act of 1980, as
amended, listed for possible inclusion on such National Priorities List by the
Environmental Protection Agency in its Comprehensive Environmental Response,
Compensation and Liability Information System List, or listed on any similar
state list or (ii) the subject of federal, state or local enforcement actions or
other investigations which may lead to claims against any Restricted Person for
clean-up costs, remedial work, damages to natural resources or for personal
injury claims (whether under Environmental Laws or otherwise); and (e) no
Restricted Person otherwise has any known material contingent liability under
any Environmental Laws or in connection with the release into the environment,
or the storage or disposal, of any Hazardous Materials.  Each Restricted Person
undertook, at the time of its acquisition of each of its material properties,
all appropriate inquiry into the previous ownership and uses of the Property and
any potential environmental liabilities associated therewith.
 
 
53

--------------------------------------------------------------------------------

 

Section 5.13.        Names and Places of Business.  No Restricted Person has,
during the preceding five years, had, been known by, or used any other trade or
fictitious name, except as disclosed in Section 5.13 of the Disclosure Letter or
a Disclosure Report.  Except as otherwise indicated in Section 5.13 of the
Disclosure Letter or a Disclosure Report, the chief executive office and
principal place of business of each Restricted Person are (and for the preceding
five years have been) located at the address of Borrower set out on the
signature pages hereto.  Except as indicated in Section 5.13 of the Disclosure
Letter or a Disclosure Report, no Restricted Person has any other office or
place of business.
 
Section 5.14.        Borrower’s Subsidiaries.  Borrower does not presently have
any Subsidiary or own any stock in any other corporation or association except
those listed in Section 5.14 of the Disclosure Letter or a Disclosure
Report.  Neither Borrower nor any Restricted Person is a member of any general
or limited partnership, joint venture or association of any type whatsoever
except those listed in Section 5.14 of the Disclosure Letter or a Disclosure
Report, and associations, joint ventures or other relationships (a) which are
established pursuant to a standard form operating agreement or similar agreement
or which are partnerships for purposes of federal income taxation only, (b)
which are not corporations or partnerships (or subject to the Uniform
Partnership Act) under applicable state Law, and (c) whose businesses are
limited to the exploration, development and operation of oil, gas or mineral
properties and interests owned directly by the parties in such associations,
joint ventures or relationships.  Except as otherwise revealed in a Disclosure
Report, Borrower owns, directly or indirectly, the Equity Interest in each of
its Subsidiaries which is indicated in Section 5.14 of the Disclosure Letter.
 
Section 5.15.        Government Regulation.  Neither Borrower nor any other
Restricted Person owing Obligations is subject to regulation under the Federal
Power Act, the Investment Company Act of 1940 (as any of the preceding acts have
been amended) or any other Law which regulates the incurring by such Person of
Indebtedness, including Laws relating to common contract carriers or the sale of
electricity, gas, steam, water or other public utility services.
 
Section 5.16.        Solvency.  Upon giving effect to the issuance of the Notes,
the execution of the Loan Documents by Borrower and each Guarantor and the
consummation of the transactions contemplated hereby, no Restricted Person will
be Insolvent.
 
Section 5.17.        Title to Properties; Licenses.  Except for those Mineral
Interests disposed of in accordance with this Agreement and oil and gas leases
that have expired in accordance with their terms, each Restricted Person has
(a) good and defensible title to, or valid leasehold interests in, all of the
Mineral Interests covered by the most recently delivered Engineering Report,
free and clear of all Liens, encumbrances, or adverse claims other than
Permitted Liens; and (b) good and valid title to, or valid leasehold interests
in, licenses of, or rights to use, all other Collateral owned or leased by such
Restricted Person, free and clear of all Liens, encumbrances, or adverse claims
other than Permitted Liens, except in the case of clauses (a) and  (b) of this
section, defects in title or adverse claims which could not reasonably be
expected to cause a Material Adverse Change; provided that no representation or
warranty is made in this section with respect to any Mineral Interest to which
no Proved Reserves are properly attributed.     Other than changes which arise
pursuant to non-consent provisions of operating agreements or other agreements
(if any) described in Exhibit A to any Security Document and except for
properties disposed of in compliance with this Agreement or leases that have
expired in accordance with their terms: (x) each Restricted Person owns the net
interests in production attributable to the wells and units of such Restricted
Person evaluated in the most recently delivered Engineering Report subject to
Permitted Liens and (y) the ownership of such properties does not in the
aggregate in any material respect obligate such Restricted Person to bear the
costs and expenses relating to the maintenance, development and operations of
such properties in an amount materially in excess of the working interest of
such properties set forth in such Engineering Report.  Upon delivery of each
Engineering Report furnished to the Lenders pursuant to Sections 6.2(d) and (f),
the statements made in the preceding sentences of this section and in Section
5.8 shall be true with respect to such Engineering Report.  Each Restricted
Person possesses all licenses, permits, franchises, or otherwise has valid
rights, rights to use all patents, copyrights, trademarks and trade names, and
other intellectual property (or otherwise possesses the right to use such
intellectual property without violation of the rights of any other Person) which
are necessary to carry out its business as presently conducted and as presently
proposed to be conducted hereafter, and no Restricted Person is in violation in
any material respect of the terms under which it possesses such intellectual
property or the right to use such intellectual property.
 
 
54

--------------------------------------------------------------------------------

 

Section 5.18.        Leases and Contracts; Performance of Obligations.  Except
for those Mineral Interests disposed of in accordance with this Agreement and
oil and gas leases that have expired in accordance with their terms, the leases,
contracts, servitudes and other agreements forming a part of the Mineral
Interests of the Restricted Persons covered by the most recently delivered
Engineering Report are in full force and effect unless (i) disputed in good
faith by appropriate proceedings and for which adequate reserves have been
maintained in accordance with GAAP, or (ii) the failure to be in full force and
effect could not reasonably be expected to cause a Material Adverse Change.  All
rents, royalties and other payments due and payable under such leases,
contracts, servitudes and other agreements, or under any Permitted Liens, or
otherwise attendant to the ownership or operation of any Mineral Interests
covered by the most recently delivered Engineering Report, have been properly
and timely paid or will be paid prior to deliquency unless (i) disputed in good
faith by appropriate proceedings and for which adequate reserves have been
maintained in accordance with GAAP or (ii) the failure to pay could not
reasonably be expected to cause a Material Adverse Change.  No Restricted Person
is in default with respect to its obligations (and no Restricted Person is aware
of any default by any third party with respect to such third party’s
obligations) under any such leases, contracts, servitudes and other agreements,
or under any Permitted Liens, or otherwise attendant to the ownership or
operation of any part of the Mineral Interests covered by the Engineering
Report, where such failure could reasonably be expected to cause a Material
Adverse Change.  No Restricted Person is currently accounting for any royalties,
or overriding royalties or other payments out of production, on a basis (other
than delivery in kind) less favorable to such Restricted Person than proceeds
received by such Restricted Person (calculated at the well) from sale of
production, and no Restricted Person has any liability (or alleged liability) to
account for the same on any such less favorable basis.
 
Section 5.19.        Gas Imbalances, Prepayments.  Except as listed on the
Disclosure Letter, on a net basis there are no gas imbalances, take or pay or
other prepayments (excluding firm transportation contracts entered into in the
ordinary course of business) which would require the Borrower or any of its
Subsidiaries to deliver Mineral Interests produced from the Oil and Gas
Properties at some future time without then or thereafter receiving full payment
therefor exceeding 1 Bcf of gas or the energy equivalent for oil in the
aggregate.  Except for contracts listed in the Disclosure Letter or included in
the most recently delivered Engineering Report (with respect to all of which
contracts the Borrower represents that it or its Subsidiaries are receiving a
price for all production sold thereunder which is computed substantially in
accordance with the terms of the relevant contract and are not having deliveries
curtailed substantially below the subject property’s delivery capacity except as
disclosed in the Disclosure Letter or the most recently delivered Engineering
Report), no material agreements exist which are not cancelable on 120 days
notice or less without penalty or detriment for the sale of production from the
Borrower’s or its Subsidiaries’ Mineral Interests (including, without
limitation, calls on or other rights to purchase, production, whether or not the
same are currently being exercised) that (a) pertain to the sale of production
at a fixed price and (b) have a maturity or expiry date of longer than six (6)
months.
 
 
55

--------------------------------------------------------------------------------

 

Section 5.20.        Operation of Mineral Interests. Except for those Mineral
Interests disposed of in accordance with this Agreement and oil and gas leases
that have expired in accordance with their terms, the Mineral Interests covered
by the most recently delivered Engineering Report (and all properties unitized
therewith) are being (and, to the extent the same could adversely affect the
ownership or operation of the Mineral Interests covered by the most recently
delivered Engineering Report after the date hereof, have in the past been)
maintained, operated and developed in a good and workmanlike manner, in
accordance with prudent industry standards and in conformity with all applicable
Laws and in conformity with all oil, gas or other mineral leases and other
contracts and agreements forming a part of the Mineral Interest covered by the
most recently delivered Engineering Report and in conformity with the Permitted
Liens except where the failure to do so could not reasonably be expect to have a
Material Adverse Change.  No Mineral Interest covered by the most recently
delivered Engineering Report is subject to having allowable production after the
date hereof reduced below the full and regular allowable (including the maximum
permissible tolerance) because of any overproduction (whether or not the same
was permissible at the time) prior to the date hereof and none of the wells
located on the Mineral Interests covered by the most recently delivered
Engineering Report (or properties unitized therewith) are or will be deviated
from the vertical more than the maximum permitted by applicable laws,
regulations, rules and orders, and such wells are bottomed under and producing
from, with the well bores wholly within, the Mineral Interests covered by the
most recently delivered Engineering Report (or, in the case of wells located on
properties unitized therewith, such unitized properties) except where such
matter could not reasonably be expect to have a Material Adverse Change.  Each
Restricted Person has all governmental licenses, permits and bonds necessary or
appropriate to own and operate its Mineral Interests covered by the most
recently delivered Engineering Report, and no Restricted Person has received
notice of any violations in respect of any such licenses or permits, except
where the failure to do, or any such violation, so could not reasonably be
expect to have a Material Adverse Change.
 
Section 5.21.        Regulation U.  None of Borrower and its Subsidiaries are
engaged in the business of extending credit for the purpose of purchasing or
carrying margin stock, and no proceeds of any Loans will be used for a purpose
which violates Regulation U.
 
 
56

--------------------------------------------------------------------------------

 
 
ARTICLE VI - - Affirmative Covenants of Borrower
 
To conform with the terms and conditions under which each Lender is willing to
have credit outstanding to Borrower, and to induce each Lender to enter into
this Agreement and extend credit hereunder, Borrower warrants, covenants and
agrees that until the full and final payment of the Obligations and the
termination of this Agreement, unless Majority Lenders have previously agreed
otherwise:
 
Section 6.1.          Payment and Performance.  Borrower will pay all amounts
due under the Loan Documents in accordance with the terms thereof and will
observe, perform and comply with every covenant, term and condition expressed or
implied in the Loan Documents.  Borrower will cause each other Restricted Person
to observe, perform and comply with every such term, covenant and condition in
any Loan Document.
 
Section 6.2.          Books, Financial Statements and Reports.  Each Restricted
Person will at all times maintain full and accurate books of account and
records.  Borrower will maintain and will cause its Subsidiaries to maintain a
standard system of accounting, will maintain its Fiscal Year, and will furnish
the following statements and reports to each Lender Party at Borrower’s expense:
 
(a)           As soon as available, and in any event within ninety (90) days
after the end of each Fiscal Year, complete Consolidated and consolidating
financial statements of Borrower together with all notes thereto, prepared in
reasonable detail in accordance with GAAP, together with an unqualified opinion,
based on an audit using generally accepted auditing standards, by independent
certified public accountants selected by Borrower and acceptable to Majority
Lenders, stating that such Consolidated financial statements have been so
prepared.  These financial statements shall contain a Consolidated and
consolidating balance sheet as of the end of such Fiscal Year and Consolidated
and consolidating statements of earnings, of cash flows, and of changes in
owners’ equity for such Fiscal Year, each setting forth in comparative form the
corresponding figures for the preceding Fiscal Year.
 
(b)           As soon as available, and in any event within forty-five (45) days
after the end of the first three Fiscal Quarters in each Fiscal Year, Borrower’s
Consolidated and consolidating balance sheet as of the end of such Fiscal
Quarter and Consolidated and consolidating statements of Borrower’s earnings and
cash flows for the period from the beginning of the then current Fiscal Year to
the end of such Fiscal Quarter, all in reasonable detail and prepared in
accordance with GAAP, subject to changes resulting from normal year-end
adjustments.  In addition Borrower will, together with each such set of
financial statements and each set of financial statements furnished under
subsection (a) of this section, furnish a certificate in the form of Exhibit D
signed by the Chief Financial Officer or the Treasurer of Borrower stating that
such financial statements are accurate and complete (subject to normal year-end
adjustments), stating that he has reviewed the Loan Documents, containing
calculations showing compliance (or non-compliance) at the end of such Fiscal
Quarter with the requirements of Section 7.11 and Section 7.12 and stating that
no Default exists at the end of such Fiscal Quarter or at the time of such
certificate or specifying the nature and period of existence of any such
Default.
 
 
57

--------------------------------------------------------------------------------

 

(c)           As soon as available, and in any event within fifteen (15) days
after the date required to be delivered to the SEC, Borrower will deliver copies
of all financial statements, reports, notices and proxy statements sent by any
Restricted Person to its stockholders and all registration statements, periodic
reports and other statements and schedules filed by any Restricted Person with
any securities exchange, the SEC or any similar governmental
authority.  Documents required to be delivered pursuant to Section 6.2(a), (b)
or (c) (to the extent any such documents are included in materials otherwise
filed with the SEC) may be delivered electronically and if so delivered, shall
be deemed to have been delivered on the date (i) on which Borrower posts such
documents, or provides a link thereto, on Borrower’s website on the Internet at
the website address listed in the Disclosure Letter; or (ii) on which such
documents are posted on Borrower’s behalf on IntraLinks/IntraAgency or another
relevant website, if any, including, but not limited to any filings made on
EDGAR to which each Lender and Administrative Agent have access (whether a
commercial, third-party website or whether sponsored by Administrative Agent);
provided that: (x) Borrower shall deliver paper copies of such documents to
Administrative Agent or any Lender that requests Borrower to deliver such paper
copies until a written request to cease delivering paper copies is given by
Administrative Agent or such Lender and (y) Borrower shall notify (which may be
by facsimile or electronic mail) Administrative Agent and each Lender of the
posting of any such documents and provide to Administrative Agent by electronic
mail electronic versions (i.e., soft copies) of such documents.  Notwithstanding
anything contained herein, in every instance Borrower shall be required to
provide paper copies of the Compliance Certificates required by Section 6.2(b)
to Administrative Agent and each of the Lenders.  Except for such Compliance
Certificates, Administrative Agent shall have no obligation to request the
delivery or to maintain copies of the documents referred to above, and in any
event shall have no responsibility to monitor compliance by Borrower with any
such request for delivery, and each Lender shall be solely responsible for
requesting delivery to it or maintaining its copies of such documents.
 
(d)           By March 15 of each year, Borrower will deliver an Engineering
Report prepared by Independent Engineers as of January 1 of such year,
concerning all oil and gas properties and interests owned by any Restricted
Person which are located in or offshore of the United States and which have
attributable to them Proved Reserves.  This report shall be satisfactory to
Administrative Agent, shall contain sufficient information to enable Borrower to
meet the reporting requirements concerning oil and gas reserves contained in
Regulations S-K and S-X promulgated by the SEC and shall contain information and
analysis comparable in scope to that contained in the Initial Engineering
Report.  This report shall distinguish (or shall be delivered together with a
certificate from an appropriate officer of Borrower which distinguishes) those
properties treated in the report which are Collateral from those properties
treated in the report which are not Collateral.
 
(e)           By September 15 of each year, commencing September 15, 2008, and
promptly following notice of a Special Redetermination under Section 2.9
Borrower will deliver an engineering report prepared by Staff Engineers
consistent in form and scope of the Engineering Reports described in (d) above,
as of July 1 of such year in the case of Scheduled Redeterminations and as of
the date specified in Section 2.9(c) in the case of Special Redeterminations.
 
 
58

--------------------------------------------------------------------------------

 

(f)           Together with each Engineering Report required under Section
2.9(d) and each Engineering Report required under Section 2.9(e), Borrower will
furnish lease operating statements for twelve consecutive calendar months then
ended, which include lease operating statements for such period and for each
month during such period, for properties covered by such Engineering Report.
 
(g)           Together with each set of financial statements furnished under
subsections (a) and (b) of this section, Borrower will furnish a report (in form
reasonably satisfactory to Administrative Agent) of all Hedging Contracts of
Borrower and each of its Subsidiaries, setting forth the type, term, effective
date, termination date and notional amounts or volumes and the counterparty to
each such agreement.
 
(h)            As soon as available, and in any event within forty-five (45)
days after the end of each calendar quarter, Borrower will deliver a report
describing by lease or unit the gross volume of production and sales
attributable to production during such quarter from the properties described in
the most recent Engineering Report and describing the related severance taxes,
other taxes, leasehold operating expenses and capital costs attributable thereto
and incurred during such quarter.
 
(i)           When Borrower or a Consolidated subsidiary of Borrower acquires
assets during a Four-Quarter Period and such assets are included in the
calculation of Adjusted EBITDAX for such Four-Quarter Period, Borrower shall
deliver to Administrative Agent and Lenders, together with the financial
statements described in Section 6.2(b), pro forma financial statements of
Borrower for such period prepared on a Consolidated basis as if such assets had
been acquired by Borrower or such subsidiary on the first day of such
Four-Quarter Period.
 
(j)           Concurrently with the reports referred to in Section 6.2(d),
Borrower will deliver a report describing material gas imbalances and
curtailments of production for the Collateral.
 
Section 6.3.          Other Information and Inspections.  Each Restricted Person
will furnish to each Lender any information which Administrative Agent may from
time to time reasonably request concerning any provision of the Loan Documents,
any Collateral, or any matter in connection with Restricted Persons’ businesses,
properties, prospects, financial condition and operations.  Each Restricted
Person will permit representatives appointed by Administrative Agent (including
independent accountants, auditors, Administrative Agents, attorneys, appraisers
and any other Persons) to visit and inspect during normal business hours any of
such Restricted Person’s property, including its books of account, other books
and records, and any facilities or other business assets, and to make extra
copies therefrom and photocopies and photographs thereof, and to write down and
record any information such representatives obtain, and each Restricted Person
shall permit Administrative Agent or its representatives to investigate and
verify the accuracy of the information furnished to Administrative Agent or any
Lender in connection with the Loan Documents and to discuss all such matters
with its officers, employees and representatives.
 
Section 6.4.          Notice of Material Events and Change of Address.  Borrower
will promptly notify each Lender in writing, stating that such notice is being
given pursuant to this Agreement, of:
 
 
59

--------------------------------------------------------------------------------

 

(a)           occurrence of any Material Adverse Change,
 
(b)           the occurrence of any Default,
 
(c)           the acceleration of the maturity of any Indebtedness owed by any
Restricted Person or of any default by any Restricted Person under any
indenture, mortgage, agreement, contract or other instrument to which any of
them is a party or by which any of them or any of their properties is bound, if
such acceleration or default could cause a Material Adverse Change,
 
(d)           the occurrence of any Termination Event,
 
(e)           any claim of $10,000,000 or more, any notice of potential
liability under any Environmental Laws which might exceed such amount, or any
other material adverse claim asserted against any Restricted Person or with
respect to any Restricted Person’s properties, and
 
(f)           the filing of any suit or proceeding against any Restricted Person
in which an adverse decision could reasonably be expected to cause a Material
Adverse Change.
 
Upon the occurrence of any of the foregoing Restricted Persons will take all
necessary or appropriate steps to remedy promptly any such Material Adverse
Change, Default, acceleration, default or Termination Event, to protect against
any such adverse claim, to defend any such suit or proceeding, and to resolve
all controversies on account of any of the foregoing.  Borrower will also notify
Administrative Agent and Administrative Agent’s counsel in writing at least
twenty Business Days prior to the date that any Restricted Person changes its
name or the location of its chief executive office or principal place of
business or the place where it keeps its books and records, furnishing with such
notice any necessary financing statement amendments or requesting Administrative
Agent and its counsel to prepare the same.
 
Section 6.5.          Maintenance of Properties.  Each Restricted Person will
maintain, preserve, protect, and keep all Collateral and all other property used
or useful in the conduct of its business in good condition and in compliance
with all applicable Laws in all material respects, and will from time to time
make all repairs, renewals and replacements needed to enable the business and
operations carried on in connection therewith to be promptly and advantageously
conducted at all times.
 
Section 6.6.          Maintenance of Existence and Qualifications.  Each
Restricted Person will maintain and preserve its existence and its rights and
franchises in full force and effect and will qualify to do business in all
states or jurisdictions where required by applicable Law, except where the
failure so to qualify will not cause a Material Adverse Change.  The foregoing
shall not restrict (i) any merger or consolidation permitted by Section 7.4 or
(ii) the liquidation or dissolution of any Subsidiary if Borrower determines in
good faith that such liquidation or dissolution is in the best interests of
Borrower and is not materially disadvantageous to the Lenders.
 
Section 6.7.          Payment of Trade Liabilities, Taxes, etc.  Each Restricted
Person will (a) timely file all required tax returns; (b) timely pay all taxes,
assessments, and other governmental charges or levies imposed upon it or upon
its income, profits or property; (c) pay all Liabilities owed by it on ordinary
trade terms to vendors, suppliers and other Persons providing goods and services
used by it in the ordinary course of its business within a period of time after
the invoice date that is customary in the oil and gas industry; (d) pay and
discharge when due all other Liabilities now or hereafter owed by it; and (e)
maintain appropriate accruals and reserves for all of the foregoing in
accordance with GAAP.  Each Restricted Person may, however, delay paying or
discharging any of the foregoing so long as (i) it is in good faith contesting
the validity thereof by appropriate proceedings and has set aside on its books
adequate reserves therefor or (ii) the nonpayment or nondischarge could not
reasonably be expected to cause a Material Adverse Change.
 
 
60

--------------------------------------------------------------------------------

 

Section 6.8.          Insurance.
 
(a)           Each Restricted Person shall at all times maintain (at its own
expense) insurance for its property in accordance with the Insurance Schedule in
at least such amounts, with at least such limitations on deductibles, and
against such risks, in such form and with such financially sound and reputable
insurers as shall be reasonably satisfactory to Administrative Agent from time
to time. Each Restricted Person shall at all times maintain insurance against
its liability for injury to persons or property in accordance with the Insurance
Schedule, which insurance shall be by financially sound and reputable insurers.
 
(b)           All insurance policies shall be modified or endorsed as necessary
to (A) name the Administrative Agent as loss payee on policies insuring loss or
damage of Collateral and as additional insured on policies insuring against
liability for injury to persons or property, and (B) prevent any expiration, or
cancellation of the coverage provided by such policies without at least thirty
(30) days prior written notice to Administrative Agent by the insurer.  Each
Restricted Person shall, if so requested by Administrative Agent, deliver to
Administrative Agent original or duplicate policies of such insurance and, as
often as Administrative Agent may reasonably request, a report of a reputable
insurance broker with respect to such insurance.  Administrative Agent shall,
upon the occurrence and during the continuance of an Event of Default, have the
right to collect and Borrower hereby assigns to Administrative Agent for the
benefit of Lenders (and hereby agrees to cause each other Restricted Person to
assign), any and all moneys that may become payable under any such policies of
insurance by reason of damage, loss or destruction of any of the Collateral or
any part thereof and to apply such moneys to the payment of the Obligations as
herein provided.  Reimbursement under any liability insurance maintained by
Restricted Persons pursuant to this Section 6.8 may be paid directly to the
Person who has incurred the liability covered by such insurance.
 
Section 6.9.          Performance on Borrower’s Behalf.  If any Restricted
Person fails to pay any taxes, insurance premiums, expenses, attorneys’ fees or
other amounts it is required to pay under any Loan Document, Administrative
Agent may pay the same.  Borrower shall immediately reimburse Administrative
Agent for any such payments and each amount paid by Administrative Agent shall
constitute an Obligation owed hereunder which is due and payable on the date
such amount is paid by Administrative Agent.
 
Section 6.10.        Interest.  Borrower hereby promises to each Lender Party to
pay interest at the Default Rate applicable to Base Rate Loans on all
Obligations (including Obligations to pay fees or to reimburse or indemnify any
Lender) which Borrower has in this Agreement promised to pay to such Lender
Party and which are not paid when due.  Such interest shall accrue from the date
such Obligations become due until they are paid.
 
 
61

--------------------------------------------------------------------------------

 

Section 6.11.        Compliance with Agreements and Law.  Each Restricted Person
will perform all material obligations it is required to perform under the terms
of each indenture, mortgage, deed of trust, security agreement, lease,
franchise, agreement, contract or other instrument or obligation to which it is
a party or by which it or any of its properties is bound, except when failure to
do so could not reasonably be expected to cause a Material Adverse Change.  Each
Restricted Person will conduct its business and affairs in compliance with all
Laws applicable thereto and will maintain in good standing all licenses that may
be necessary or appropriate to carry on its business.
 
Section 6.12.        Environmental Matters; Environmental Reviews
 
(a)           Except in each case where failure to do so could not reasonably be
expected to cause a Material Adverse Change, each Restricted Person will comply
in all material respects with all Environmental Laws now or hereafter applicable
to such Restricted Person, as well as all contractual obligations and agreements
with respect to environmental remediation or other environmental matters, and
shall obtain, at or prior to the time required by applicable Environmental Laws,
all environmental, health and safety permits, licenses and other authorizations
necessary for its operations and will maintain such authorizations in full force
and effect.  Except in each case where failure to do so could not reasonably be
expected to cause a Material Adverse Change, no Restricted Person will do
anything or permit anything to be done which will subject any of its properties
to any remedial obligations under, or result in noncompliance with applicable
permits and licenses issued under, any applicable Environmental Laws, assuming
disclosure to the applicable governmental authorities of all relevant facts,
conditions and circumstances.  Upon Administrative Agent’s reasonable request,
at any time and from time to time, Borrower will provide at its own expense an
environmental inspection of any of the Restricted Persons’ material real
properties and audit of their environmental compliance procedures and practices,
in each case from an engineering or consulting firm reasonably acceptable to
Administrative Agent.  Administrative Agent and Lenders will use their best
efforts to protect any attorney client privilege that exists with respect to
reports or audits prepared by such engineers or consultants.
 
(b)           Borrower will promptly furnish to Administrative Agent all written
notices of violation, orders, claims, citations, complaints, penalty
assessments, suits or other proceedings received by any Restricted Person, or of
which Borrower otherwise has notice, pending or threatened against any
Restricted Person by any Governmental Authority with respect to any alleged
violation of or non-compliance with any Environmental Laws or relating to
potential responsibility with respect to any investigation or clean-up of
Hazardous Material at any location, in each case which involves a claim or
liability in excess of $10,000,000.
 
Section 6.13.        Evidence of Compliance.  Each Restricted Person will
furnish to each Lender at such Restricted Person’s or Borrower’s expense all
evidence which Administrative Agent from time to time reasonably requests in
writing as to the accuracy and validity of or compliance with all
representations, warranties and covenants made by any Restricted Person in the
Loan Documents, the satisfaction of all conditions contained therein, and all
other matters pertaining thereto.
 
 
62

--------------------------------------------------------------------------------

 

Section 6.14.        Bank Accounts; Offset.  To secure the repayment of the
Obligations Borrower hereby grants to each Lender and LC Issuer a security
interest, a lien, and a right of offset, each of which shall be in addition to
all other interests, liens, and rights of any Lender at common Law, under the
Loan Documents, or otherwise, and each of which shall be upon and against (a)
any and all moneys, securities or other property (and the proceeds therefrom) of
Borrower now or hereafter held or received by or in transit to any Lender or LC
Issuer from or for the account of Borrower, whether for safekeeping, custody,
pledge, transmission, collection or otherwise, (b) any and all deposits (general
or special, time or demand, provisional or final) of Borrower with any Lender or
LC Issuer, and (c) any other credits and claims of Borrower at any time existing
against any Lender or LC Issuer, including claims under certificates of
deposit.  At any time and from time to time after the occurrence of any Default,
each Lender and LC Issuer is hereby authorized to foreclose upon, or to offset
against the Obligations then due and payable (in either case without notice to
Borrower), any and all items hereinabove referred to.  The remedies of
foreclosure and offset are separate and cumulative, and either may be exercised
independently of the other without regard to procedures or restrictions
applicable to the other.
 
Section 6.15.        Guaranties of Borrower’s Subsidiaries.  Each Domestic
Subsidiary of Borrower that is a Material Subsidiary now existing or created,
acquired or coming into existence after the date hereof shall, promptly upon
request by Administrative Agent, execute and deliver to Administrative Agent an
absolute and unconditional guaranty of the timely repayment of the Obligations
and the due and punctual performance of the obligations of Borrower hereunder,
which guaranty shall be satisfactory to Administrative Agent in form and
substance.  Each such Domestic Subsidiary of Borrower that is a Material
Subsidiary existing on the date hereof shall duly execute and deliver such a
guaranty prior to the making of any Loan hereunder.  Borrower will cause each
such Domestic Subsidiary to deliver to Administrative Agent, simultaneously with
its delivery of such a guaranty, written evidence satisfactory to Administrative
Agent and its counsel that such Domestic Subsidiary has taken all company action
necessary to duly approve and authorize its execution, delivery and performance
of such guaranty and any other documents which it is required to execute.
 
Section 6.16.        Pledge of Stock of Foreign Subsidiaries.  Borrower shall
execute and deliver to Administrative Agent (and shall cause each Restricted
Person to execute and deliver to Administrative Agent) a pledge agreement
covering sixty-six percent (66%) of its Equity Interest in each Foreign
Subsidiary of Borrower that is a Material Subsidiary now existing or created,
acquired or coming into existence after the date hereof and securing the
Obligations, in form and substance acceptable to Administrative Agent.  Borrower
shall also deliver to Administrative Agent all certificates (or other evidence
acceptable to Administrative Agent) evidencing Borrower’s Equity Interest in
such Foreign Subsidiary which shall be duly endorsed or accompanied by stock
powers executed in blank (as applicable) as Administrative Agent shall deem
necessary or appropriate to grant, evidence and perfect a first priority Lien in
Borrower’s Equity Interest in such Foreign Subsidiary.
 
 
63

--------------------------------------------------------------------------------

 

Section 6.17.        Collateral.

 
(a)           At all times the Secured Obligations shall be secured by first and
prior Liens (subject only to Permitted Liens) covering and encumbering (i) not
less than the Minimum Collateral Amount, and all cogeneration facilities and
transportation and gathering systems owned by any Restricted Person used in
connection with the production and development of the Mineral Interests included
therein, and (ii) all of the issued and outstanding Equity Interest of each
Subsidiary of Borrower owned by Restricted Person subject to the limitation with
respect to Foreign Subsidiaries set forth in Section 6.16, and (iii) all other
personal property of the Restricted Persons that can be perfected by the filing
of a financing statement under the UCC (excluding filings in the real property
records), except for the Excluded Property.  On the Closing Date, Borrower and
its Subsidiaries shall deliver to Administrative Agent for the ratable benefit
of each Lender and SG, Security Documents covering the foregoing, each in form
and substance acceptable to Administrative Agent.
 
(b)           To the extent necessary to comply with the first sentence of
Section 6.17(a), (i) within 30 days after each Determination Date, Borrower and
its Subsidiaries shall execute and deliver to Administrative Agent, for the
ratable benefit of each Lender and SG, deeds of trust, mortgages, chattel
mortgages, security agreements and financing statements in form and substance
acceptable to Administrative Agent and duly executed by Borrower and any such
Subsidiary (as applicable) together with such other assignments, conveyances,
amendments, agreements and other writings (each duly authorized and executed) as
Administrative Agent shall deem necessary or appropriate to grant, evidence and
perfect the Liens required by this Section 6.17.
 
(c)           Borrower also agrees to deliver favorable title information, title
opinions or updates of title opinions in form, substance and authorship
reasonable satisfactory to Administrative Agent with respect to the properties
described in subsection (b) immediately above and confirming that such
Restricted Person has good and defensible title to such properties and
interests, free and clear of all Liens other than Permitted Liens.
 
Section 6.18.        Agreement to Deliver Security Documents.  Borrower agrees
to deliver and to cause each other Restricted Person to deliver to further
secure the Secured Obligations, whenever requested by Administrative Agent in
its reasonable discretion, deeds of trust, mortgages, chattel mortgages,
security agreements, financing statements and other Security Documents in form
and substance satisfactory to Administrative Agent for the purpose of (i)
granting, confirming, and perfecting first and prior liens or security interests
in any real or personal property which is at such time Collateral or which was
required or intended to be Collateral pursuant to this Agreement or any Security
Document previously executed and not then released by Administrative Agent, and
(ii) maintaining compliance with all applicable Laws, including those of any
applicable Indian tribe, the Bureau of Indian Affairs, and the U.S. Bureau of
Land Management.  Each Restricted Person hereby authorizes Administrative Agent
to file one or more financing or continuation statements, and amendments
thereto, relative to all or any part of the collateral describing the Collateral
as “all assets” without the signature of any Restricted Person.  Furthermore,
Borrower agrees to deliver and to cause each other Restricted Person to deliver,
whenever requested by Administrative Agent upon the occurrence and during the
continuance of an Event of Default, transfer orders or letters in lieu thereof
with respect to the production and proceeds of production from the Collateral,
in form and substance satisfactory to Administrative Agent.
 
 
64

--------------------------------------------------------------------------------

 

Section 6.19.        Production Proceeds.  Notwithstanding that, by the terms of
the various Security Documents, Restricted Persons are and will be assigning to
Administrative Agent and Lenders all of the “Production Proceeds” (as defined
therein) accruing to the property covered thereby, so long as no Event of
Default has occurred Restricted Persons may continue to receive from the
purchasers of production all such Production Proceeds, subject, however, to the
Liens created under the Security Documents, which Liens are hereby affirmed and
ratified.  Upon the occurrence of an Event of Default, Administrative Agent and
Lenders may exercise all rights and remedies granted under the Security
Documents subject to the terms thereof, including the right to obtain possession
of all Production Proceeds then held by Restricted Persons or to receive
directly from the purchasers of production all other Production Proceeds.  In no
case shall any failure, whether intentioned or inadvertent, by Administrative
Agent or Lenders to collect directly any such Production Proceeds constitute in
any way a waiver, remission or release of any of their rights under the Security
Documents, nor shall any release of any Production Proceeds by Administrative
Agent or Lenders to Restricted Persons constitute a waiver, remission, or
release of any other Production Proceeds or of any rights of Administrative
Agent or Lenders to collect other Production Proceeds thereafter.
 
Section 6.20.        Mortgaged Property Covenants.  Each Restricted Person will
carry out its sales of production, will operate the Mineral Interests, and will
otherwise deal with the Mineral Interests and the production therefrom, in such
a way that the representations and warranties in Section 5.18 through 5.20
remain true and correct at, and as of, all times that this Agreement is in
effect (and not just at, and as of, the times such representations and
warranties are made).
 
Section 6.21.        Post-Closing Obligations.  Borrower shall deliver to
Administrative Agent within ninety (90) days after the Closing Date, the title
reports and information described in Schedule 4 hereto.


 
ARTICLE VII - - Negative Covenants of Borrower
 
To conform with the terms and conditions under which each Lender is willing to
have credit outstanding to Borrower, and to induce each Lender to enter into
this Agreement and make the Loans, Borrower warrants, covenants and agrees that
until the full and final payment of the Obligations and the termination of this
Agreement, unless Majority Lenders have previously agreed otherwise:
 
Section 7.1.           Indebtedness.  No Restricted Person will in any manner
owe or be liable for Indebtedness except:
 
(a)           the Obligations;
 
(b)           Liabilities for taxes and governmental assessments in the ordinary
course of business that are not yet due;
 
(c)           Indebtedness arising under Hedging Contracts permitted under
Section 7.3;
 
 
65

--------------------------------------------------------------------------------

 

(d)           Liability for that certain royalty associated with production from
Borrower’s Formax properties;
 
(e)           Permitted Subordinated Debt;
 
(f)           SG Obligations;
 
(g)           intercompany Indebtedness arising from loans made by (i) Borrower
to its wholly-owned Subsidiaries that are Guarantors,  or (ii) any Subsidiary of
Borrower to Borrower; provided, however that upon the request of Administrative
Agent at any time, any such Indebtedness shall be evidenced by promissory notes
having terms reasonably satisfactory to Administrative Agent, and the sole
originally executed counterparts of which shall be pledged and delivered to
Administrative Agent, for the benefit of Administrative Agent and Lenders, as
security for the Obligations;
 
(h)           Indebtedness arising under the Liquidity Bridge Facility; and
 
(i)           miscellaneous items of Indebtedness not described in subsections
(a) through (h) the outstanding amount of which does not in the aggregate
(taking into account all such Indebtedness of all Restricted Persons) exceed at
any one time an amount equal to five percent (5%) of the Net Worth of Borrower
at such time.
 
Section 7.2.          Limitation on Liens.  Except for Permitted Liens, no
Restricted Person will create, assume or permit to exist any Lien upon any of
the properties or assets which it now owns or hereafter acquires.
 
Section 7.3.          Hedging Contracts.  No Restricted Person will be a party
to or in any manner be liable on any Hedging Contract except:
 
(a)           Oil.  Contracts entered into with the purpose and effect of fixing
prices on oil expected to be produced, sold or transported by Restricted Persons
from its oil and gas properties, provided that at all times: (i) no such
contract fixes a price for a term of more than 60 months except (x) contracts
that are directly hedged to offset a longer term fixed rate contract and (y)
contracts covering oil and gas properties in the Midway-Sunset Field which have
a term not to exceed 84 months; (ii) the aggregate monthly production covered by
all such contracts (determined, in the case of contracts that are not settled on
a monthly basis, by a monthly proration acceptable to Administrative Agent) for
any single month does not in the aggregate exceed 90% of Restricted Persons’
aggregate Projected Oil Production anticipated to be sold in the ordinary course
of Restricted Persons’ businesses for such month, and the aggregate monthly
production covered by all such contracts having a term of more than 60 months
but not more than 84 months shall not in the aggregate exceed 60% of the
Restricted Persons’ aggregate Projected Oil Production from the Midway-Sunset
Field anticipated to be sold in the ordinary course of such Persons’ business
for such month, (iii) except for letters of credit and the Collateral under the
Security Documents with respect to Lender Hedging Obligations, no such contract
requires any Restricted Person to put up money, assets or other security against
the event of its nonperformance prior to actual default by such Restricted
Person in performing its obligations thereunder, and (iv) each such contract is
with a counterparty or has a guarantor of the obligation of the counterparty who
(unless such counterparty is a Lender or one of its Affiliates) at the time the
contract is made has long-term obligations rated A1 by Moody’s or A+ by S & P,
or better, respectively, by either Rating Agency.
 
 
66

--------------------------------------------------------------------------------

 

(b)           Gas.  Contracts entered into with the purpose and effect of fixing
prices on gas expected to be produced, sold or transported by Restricted Persons
from its oil and gas properties  or gas expected to be purchased by Restricted
Persons for use in oil production by such Restricted Persons, provided that at
all times: (i) no such contract fixes a price for a term of more than 60 months
except contracts that are directly hedged to offset a longer term fixed rate
contract; (ii) the aggregate monthly production or purchase volume,
respectively, covered by all such contracts (determined, in the case of
contracts that are not settled on a monthly basis, by a monthly proration
acceptable to Administrative Agent) for any single month does not exceed 90% of
Restricted Persons’ aggregate Projected Gas Production anticipated to be sold in
the case of contracts on gas sales volumes, or 90% of Restricted Persons’
aggregate volume of projected gas purchases anticipated in the ordinary course
of Restricted Persons’ businesses for such month, (iii) except for letters of
credit and the Collateral under the Security Documents with respect to Lender
Hedging Obligations, no such contract requires any Restricted Person to put up
money, assets or other security against the event of its nonperformance prior to
actual default by such Restricted Person in performing its obligations
thereunder, and (iv) each such contract is with a counterparty or has a
guarantor of the obligation of the counterparty who (unless such counterparty is
a Lender or one of its Affiliates) at the time the contract is made has
long-term obligations rated A1 by Moody’s or A+ by S & P, or better,
respectively, by either Rating Agency.


(c)           NGL.  Contracts entered into with the purpose and effect of fixing
prices on natural gas liquids expected to be produced, sold or transported by
Restricted Persons from its oil and gas properties, provided that at all times:
(i) no such contract fixes a price for a term of more than 60 months except
contracts that are directly hedged to offset a longer term fixed rate contract;
(ii) the aggregate monthly production covered by all such contracts (determined,
in the case of contracts that are not settled on a monthly basis, by a monthly
proration acceptable to Administrative Agent) for any single month does not in
the aggregate exceed 90% of Restricted Persons’ aggregate Projected  NGL
Production anticipated to be sold in the ordinary course of Restricted Persons’
businesses for such month, (iii) except for letters of credit and the Collateral
under the Security Documents with respect to Lender Hedging Obligations, no such
contract requires any Restricted Person to put up money, assets or other
security against the event of its nonperformance prior to actual default by such
Restricted Person in performing its obligations thereunder, and (iv) each such
contract is with a counterparty or has a guarantor of the obligation of the
counterparty who (unless such counterparty is a Lender or one of its Affiliates)
at the time the contract is made has long-term obligations rated A1 by Moody’s
or A+ by S & P, or better, respectively, by either Rating Agency.


(d)           Interest Rates. Contracts entered into by a Restricted Person with
the purpose and effect of fixing or capping interest rates on a principal amount
of indebtedness of such Restricted Person that is accruing interest at a
variable rate, provided that (i) the aggregate notional amount of such contracts
never exceeds eighty percent (80%) of the anticipated outstanding principal
balance of the indebtedness to be hedged by such contracts or an average of such
principal balances calculated using a generally accepted method of matching
interest hedging contracts to declining principal balances, (ii) the floating
rate index of each such contract generally matches the index used to determine
the floating rates of interest on the corresponding indebtedness to be hedged by
such contract, (iii) except for letters of credit and the Collateral under the
Security Documents with respect to Lender Hedging Obligations, no such contract
requires any Restricted Person to put up money, assets or other security against
the event of its nonperformance prior to actual default by such Restricted
Person in performing its obligations thereunder, and (iv) each such contract is
with a counterparty or has a guarantor of the obligation of the counterparty who
(unless such counterparty is a Lender or one of its Affiliates) at the time the
contract is made has long-term obligations rated A1 by Moody’s or A+ by S & P,
or better.
 
 
67

--------------------------------------------------------------------------------

 

(e)           Electricity.  Contracts entered into with the purpose and effect
of fixing prices on electricity expected to be produced or sold by Restricted
Persons, provided that at all times:  (i) no such contract fixes a price for a
term of more than sixty (60) months, (ii) the aggregate monthly production
covered by all such contracts (determined, in the case of contracts that are not
settled on a monthly basis, by a monthly proration acceptable to Administrative
Agent) for any single month does not in the aggregate exceed ninety percent
(90%) of Restricted Persons’ aggregate Projected Electricity Production
anticipated to be sold in the ordinary course of Restricted Persons’ businesses
for such month, (iii) except for letters of credit and Collateral under the
Security Documents with respect to Lender Hedging Obligations, no such contract
requires any Restricted Person to put up money, assets or other security against
the event of its nonperformance prior to actual default by such Restricted
Person in performing its obligations thereunder, and (iv) each such contract is
with a counterparty or has a guarantor of the obligation of the counterparty who
(unless such counterparty is a Lender or one of its Affiliates) at the time the
contract is made has long-term obligations rated A1 by Moody’s or A+ by S&P, or
better, respectively, by either Rating Agency.  As used in this subsection, the
term “Projected Electricity Production” means the projected production of
electricity (measured by volume unit or megawatt per hour equivalent, not sales
price) for the term of the contracts or a particular month, as applicable, from
generating facilities owned by any Restricted Person which are located in the
United States and  projected by Restricted Persons.
 
(f)           Put Options; Cap Transactions.  Notwithstanding the foregoing
provisions of this Section 7.3, there shall be no limitations on the purchase by
the Restricted Persons of put options or floor transactions with respect to oil,
gas, natural gas liquids or electricity produced by, call options or cap
transactions with respect to gas expected to be purchased by, or cap
transactions with respect to principal balances of indebtedness of, the
Restricted Person; provided, however, that any such put or call options or cap
or floor transactions shall be solely for hedging, and not for speculative
purposes, and the Restricted Person shall have no obligations thereunder other
than payment of the applicable premium for any such put or call options or cap
or floor transactions.


Section 7.4.          Limitation on Mergers, Issuances of Securities.  No
Restricted Person will merge or consolidate with or into any other Person;
provided that so long as no Default has occurred and is continuing or will occur
as a result thereof (a) Borrower may merge or consolidate with another Person so
long as Borrower is the surviving business entity, (b) any wholly-owned
Subsidiary of Borrower may be merged into or consolidated with another Person so
long as Borrower or a wholly-owned Subsidiary of Borrower is the surviving
business entity, and (c) any Subsidiary of Borrower may merge or consolidate
with another Person so long as Borrower or a Subsidiary of Borrower is the
surviving business entity.  Borrower will not issue any securities other than
shares of its common stock and any options or warrants giving the holders
thereof only the right to acquire such shares.  No Subsidiary of Borrower will
issue any additional shares of its capital stock or other securities or any
options, warrants or other rights to acquire such additional shares or other
securities except to Borrower and only to the extent not otherwise forbidden
under the terms hereof.
 
 
68

--------------------------------------------------------------------------------

 

Section 7.5.          Limitation on Sales of Property.  No Restricted Person
will sell, transfer, lease, exchange, alienate or dispose of any of its material
assets or properties or any material interest therein or portions thereof, or
discount, sell, pledge or assign any notes payable to it, accounts receivable or
future income, except, to the extent not otherwise forbidden under the Security
Documents:
 
(a)           equipment which is worthless or obsolete or which is replaced by
equipment of equal suitability and value;
 
(b)           inventory (including oil and gas sold as produced and seismic
data) which is sold in the ordinary course of business on ordinary trade terms;
 
(c)           capital stock of any of Borrower’s Subsidiaries which is
transferred to Borrower or a wholly owned Subsidiary of Borrower;
 
(d)           interests in oil and gas properties or portions thereof, to which
no Proved Reserves of oil, gas or other liquid or gaseous hydrocarbons are
properly attributed;
 
(e)           leases of drilling rigs in the ordinary course of business and
sales of drilling rigs that are under options for sale on the Closing Date which
are described in Schedule 4;
 
(f)           exchanges of (i) Restricted Persons’ oil and gas leasehold
interests in non-producing zones, to which no Proved Reserves of oil, gas or
other liquid or gaseous hydrocarbons are properly attributed, whether or not
such interests are subject to Liens in favor of Administrative Agent, for (ii)
other oil and gas leasehold interests in producing or non-producing zones owned
by other Persons;
 
(g)           exchanges and transfers of Mineral Interests located in the DJ
Basin in Colorado owned by Restricted Persons (in this Section called the “Berry
DJ Properties”) for Mineral Interests located therein by Rosewood Resources (in
this Section called “Rosewood DJ Properties”); provided that the aggregate
amount of Rosewood DJ Properties received in exchange for Berry DJ Properties
shall have a value equivalent to the Berry DJ Properties so exchanged;
 
(h)           transfers among Borrower and Guarantors;
 
(i)           sales and dispositions of other property for a purchase price paid
in cash or Mineral Interests in an amount at least equal to the fair market
value thereof; provided that if the aggregate sales price for all such property
sold during any period of twelve (12) consecutive calendar months exceeds five
percent (5%) of the Present Value of the Borrowing Base Properties, the
Borrowing Base shall be reduced effective immediately upon such sale or
disposition by an amount equal to the value, if any, assigned to such property
in the most recently delivered Engineering Report.
 
 
69

--------------------------------------------------------------------------------

 

Section 7.6.          Limitation on Dividends, Stock Repurchases and
Subordinated Debt.
 
(a)           No Restricted Person will declare or make any Dividends or Stock
Repurchases other than (i) Dividends payable to Borrower or Subsidiaries of
Borrower, (ii) Stock Repurchases by Borrower; provided that the aggregate amount
paid by Borrower in connection therewith does not exceed $35,000,000 during any
Four-Quarter Period, (iii) so long as no Default has occurred and is continuing
or will occur as a result thereof, Dividends payable to Borrower’s shareholders,
to the extent that the aggregate value of all such Dividends made during any
Four-Quarter Period does not exceed the greater of $20,000,000 or seventy-five
percent (75%) of Net Income for such Four-Quarter Period, and (iv) Dividends and
Stock Repurchases made with the net cash proceeds received from a substantially
concurrent issue of new shares of its common stock or other common Equity
Interests.
 
(b)           No Restricted Person shall make any payment of principal, interest
or fees on Permitted Subordinated Debt, except to the extent expressly permitted
by the applicable subordination agreement with Administrative Agent.
 
Section 7.7.          Limitation on Acquisitions, Investments; and New
Businesses.  Except as expressly permitted by this section, no Restricted Person
will make any acquisitions of, or capital contributions to, or other Investments
in any Person or property; provided that the Restricted Persons (i) may make
Permitted Investments and Core Acquisitions and Investments without limitation,
and (ii) may make Non-Core Acquisitions and Investments so long as the aggregate
amount expended on Non-Core Acquisitions and Investments during the period from
the date hereof until the Maturity Date never exceeds 10% of Borrower’s Net
Worth at any time during such period.  No Restricted Person will engage directly
or indirectly in any business or conduct any operations except in connection
with or incidental to its present businesses and operations, and (iii)
transactions permitted by Section 7.8.
 
Section 7.8.          Limitation on Credit Extensions.  Except for Permitted
Investments, no Restricted Person will extend credit, make advances or make
loans other than normal and prudent extensions of credit to customers buying
goods and services in the ordinary course of business, which extensions shall
not be for longer periods than those extended by similar businesses operated in
a normal and prudent manner.
 
Section 7.9.          Transactions with Affiliates.  Neither Borrower nor any of
its Subsidiaries nor any Guarantor will engage in any material transaction with
any of its Affiliates on terms which are less favorable to it than those which
would have been obtainable at the time in arm’s-length dealing with Persons
other than such Affiliates, provided that such restriction shall not apply to
transactions among Borrower and its wholly owned Subsidiaries.
 
Section 7.10.        Prohibited Contracts.
 
(a)           Except as expressly provided for in the Loan Documents, no
Restricted Person will, directly or indirectly, enter into, create, or otherwise
allow to exist any contract or other consensual restriction on (i) the ability
of any Subsidiary of Borrower to (1) pay dividends or make other distributions
to Borrower, (2) to redeem equity interests held in it by Borrower, (3) to repay
loans and other indebtedness owing by it to Borrower, or (4) to transfer any of
its assets to Borrower or (ii) on the ability of any Restricted Person to grant
to Agent and Lenders Liens on its assets , except:
 
 
70

--------------------------------------------------------------------------------

 

(A)           any customary encumbrance or restriction with respect to a
Subsidiary imposed pursuant to a merger agreement or an agreement entered into
for the sale or disposition of all or substantially all the capital stock or
assets of such Subsidiary pending the closing of such sale or disposition; and
 
(B)           with respect to the above clauses (i)(4) and (ii) only,
 
(i)           any such encumbrance or restriction consisting of customary
nonassignment provisions (including provisions forbidding subletting or
sublicensing) in agreements, leases governing leasehold interests and licenses
to the extent such provisions restrict the transfer of the agreement, lease or
license or the property leased, or licensed thereunder;
 
(ii)           customary restrictions contained in asset sale agreements
limiting the transfer of such assets pending the closing of such sale;
 
(iii)           restrictions in the instruments creating a Permitted Lien
described in clause (d) or (h) of the definition of Permitted Lien, limiting
Liens on the property subject to such Permitted Lien;
 
(iv)           restrictions on Equity Interests constituting minority
Investments permitted by Section 7.7;
 
(v)           existing restrictions with respect to a Person acquired by
Borrower or any of its Subsidiaries (except to the extent such restrictions were
put in place in connection with or in contemplation of such acquisition), which
restrictions are not applicable to any Person, or the properties or assets of
any Person other than the Person, or the property or assets of the Person, so
acquired; and
 
(vi)           customary supermajority voting provisions and other customary
provisions with respect to the disposition or distribution of assets, each
contained in corporate charters, bylaws, stockholders’ agreements, limited
liability company agreements, partnership agreements, joint venture agreements
and other similar agreements entered into in the ordinary course of business of
Borrower and its Subsidiaries.
 
(b)           Except as permitted by Section 5.19, no Restricted Person will
enter into any “take-or-pay” contract or other contract or arrangement for the
purchase of goods or services which obligates it to pay for such goods or
services regardless of whether they are delivered or furnished to it, excluding
firm transportation contracts entered into in the ordinary course of business.
No Restricted Person will amend or permit any amendment to any contract or lease
which releases, qualifies, limits, makes contingent or otherwise detrimentally
affects the rights and benefits of Administrative Agent or any Lender under or
acquired pursuant to any Security Documents.  No ERISA Affiliate will incur any
obligation to contribute to any “multiemployer plan” as defined in Section 4001
of ERISA.
 
 
71

--------------------------------------------------------------------------------

 

Section 7.11.        Current Ratio.  Beginning with the Fiscal Quarter ending
September 30, 2008, the ratio of Borrower’s Current Assets to Borrower’s Current
Liabilities will never be less than 1.0 to 1.0.
 
Section 7.12.        EBITDAX to Total Funded Debt Ratio.   Beginning with the
Fiscal Quarter ending September 30, 2008, the ratio of (a) Total Funded Debt to
(b) Adjusted EBITDAX for the Four-Quarter Period then ended, will not be greater
than 3.5 to 1.0 at the end of any Fiscal Quarter.
 
 
ARTICLE VIII - - Events of Default and Remedies
 
Section 8.1.          Events of Default.  Each of the following events
constitutes an Event of Default under this Agreement:
 
(a)           Any Restricted Person fails to pay any principal component of any
Obligation (including but not limited to any Borrowing Base Deficiency) when due
and payable, whether at a date for the payment of a fixed installment or as a
contingent or other payment becomes due and payable or as a result of
acceleration or otherwise;
 
(b)           Any Restricted Person fails to pay any Obligation (other than the
Obligations in subsection (a) above) when due and payable, whether at a date for
the payment of a fixed installment or as a contingent or other payment becomes
due and payable or as a result of acceleration or otherwise, within three
Business Days after the same becomes due;
 
(c)           Any “default” or “event of default” occurs under any Loan Document
which defines either such term, and the same is not remedied within the
applicable period of grace (if any) provided in such Loan Document;
 
(d)           Any Restricted Person fails to duly observe, perform or comply
with any covenant, agreement or provision of Section 6.4 or Article VII;
 
(e)           Any Restricted Person fails (other than as referred to in
subsections (a), (b), (c) or (d) above) to duly observe, perform or comply with
any covenant, agreement, condition or provision of any Loan Document, and such
failure remains unremedied for a period of thirty (30) days after notice of such
failure is given by Administrative Agent to Borrower;
 
(f)           Any representation or warranty previously, presently or hereafter
made in writing by or on behalf of any Restricted Person in connection with any
Loan Document shall prove to have been false or incorrect in any material
respect on any date on or as of which made, or any Loan Document at any time
ceases to be valid, binding and enforceable as warranted in Section 5.5 for any
reason other than its release or subordination by Administrative Agent;
 
 
72

--------------------------------------------------------------------------------

 

(g)           Any Restricted Person (i) fails to pay any portion, when such
portion is due, (A) of any of its Indebtedness owing under the SG Money Market
Facility or under the Liquidity Bridge Facility, or (B) any of its other
Indebtedness in excess of $25,000,000, or (ii) breaches or defaults in the
performance of any agreement or instrument by which the SG Money Market
Facility, the Liquidity Bridge Facility or any such other Indebtedness in excess
of $25,000,000 is issued, evidenced, governed, or secured, and any such failure,
breach or default continues beyond any applicable period of grace provided
therefor;
 
(h)           Either (i) any “accumulated funding deficiency” (as defined in
Section 412(a) of the Internal Revenue Code) in excess of $5,000,000 exists with
respect to any ERISA Plan, whether or not waived by the Secretary of the
Treasury or his delegate, or (ii) any Termination Event occurs with respect to
any ERISA Plan and the then current value of such ERISA Plan’s benefit
liabilities exceeds the then current value of such ERISA Plan’s assets available
for the payment of such benefit liabilities by more than $5,000,000 (or in the
case of a Termination Event involving the withdrawal of a substantial employer,
the withdrawing employer’s proportionate share of such excess exceeds such
amount);
 
(i)           Any Change of Control occurs; and
 
(j)           Any Restricted Person:
 
(i)           suffers the entry against it of a judgment, decree or order for
relief by a Governmental Authority of competent jurisdiction in an involuntary
proceeding commenced under any applicable bankruptcy, insolvency or other
similar Law of any jurisdiction now or hereafter in effect, including the
federal Bankruptcy Code, as from time to time amended, or has any such
proceeding commenced against it which remains undismissed for a period of sixty
days; or
 
(ii)           commences a voluntary case under any applicable bankruptcy,
insolvency or similar Law now or hereafter in effect, including the federal
Bankruptcy Code, as from time to time amended; or applies for or consents to the
entry of an order for relief in an involuntary case under any such Law; or makes
a general assignment for the benefit of creditors; or fails generally to pay (or
admits in writing its inability to pay) its debts as such debts become due; or
takes corporate or other action to authorize any of the foregoing; or
 
(iii)           suffers the appointment of or taking possession by a receiver,
liquidator, assignee, custodian, trustee, sequestrator or similar official of
all or a substantial part of its assets in a proceeding brought against or
initiated by it, and such appointment or taking possession is neither made
ineffective nor discharged within sixty days after the making thereof, or such
appointment or taking possession is at any time consented to, requested by, or
acquiesced to by it; or
 
(iv)           suffers the entry against it of a final judgment for the payment
of money in excess of $5,000,000 (not covered by insurance satisfactory to
Administrative Agent in its discretion), unless the same is discharged within
sixty days after the date of entry thereof or an appeal or appropriate
proceeding for review thereof is taken within such period and a stay of
execution pending such appeal is obtained; or
 
 
73

--------------------------------------------------------------------------------

 

(v)         suffers a writ or warrant of attachment or any similar process to be
issued by any Governmental Authority against all or any substantial part of its
assets, and such writ or warrant of attachment or any similar process is not
stayed or released within sixty days after the entry or levy thereof or after
any stay is vacated or set aside.
 
Upon the occurrence of an Event of Default described in subsection (j)(i),
(j)(ii) or (j)(iii) of this section with respect to Borrower, all of the
Obligations shall thereupon be immediately due and payable, without demand,
presentment, notice of demand or of dishonor and nonpayment, protest, notice of
protest, notice of intention to accelerate, declaration or notice of
acceleration, or any other notice or declaration of any kind, all of which are
hereby expressly waived by Borrower and each Restricted Person who at any time
ratifies or approves this Agreement.  Upon any such acceleration, any obligation
of any Lender to make any further Loans and any obligation of LC Issuer to issue
Letters of Credit hereunder to make any further Loans shall be permanently
terminated.  During the continuance of any other Event of Default,
Administrative Agent at any time and from time to time may (and upon written
instructions from Majority Lenders, Administrative Agent shall), without notice
to Borrower or any other Restricted Person, do either or both of the
following:  (1) terminate any obligation of Lenders to make Loans hereunder, and
any obligation of LC Issuer to issue Letters of Credit hereunder, and (2)
declare any or all of the Obligations immediately due and payable, and all such
Obligations shall thereupon be immediately due and payable, without demand,
presentment, notice of demand or of dishonor and nonpayment, protest, notice of
protest, notice of intention to accelerate, declaration or notice of
acceleration, or any other notice or declaration of any kind, all of which are
hereby expressly waived by Borrower and each Restricted Person who at any time
ratifies or approves this Agreement.
 
Section 8.2.          Remedies.  If any Default shall occur and be continuing,
each Lender Party may protect and enforce its rights under the Loan Documents by
any appropriate proceedings, including proceedings for specific performance of
any covenant or agreement contained in any Loan Document, and each Lender Party
may enforce the payment of any Obligations due it or enforce any other legal or
equitable right which it may have.  All rights, remedies and powers conferred
upon Lender Parties under the Loan Documents shall be deemed cumulative and not
exclusive of any other rights, remedies or powers available under the Loan
Documents or at Law or in equity.
 
Section 8.3.          Application of Proceeds After Acceleration.  After the
exercise of remedies provided for in Section 8.2 (or after the Loans have
automatically become immediately due and payable and the LC Obligations have
automatically been required to be cash collateralized as set forth in Section
2.13), any amounts received on account of the Secured Obligations shall be
applied by Administrative Agent in the following order:
 
First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to Administrative Agent (including fees and time
charges for attorneys who may be employees of Agent) and amounts payable under
Article III) payable to Administrative Agent in its capacity as such;
 
 
74

--------------------------------------------------------------------------------

 

Second, to payment of that portion of the Secured Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to Lenders, the LC Issuer and SG (including fees, charges
and disbursements of counsel to the respective Lenders, the LC Issuer and SG and
amounts payable under Article III), ratably among them in proportion to the
respective amounts described in this clause Second payable to them and the
Lender;
 
Third, to payment of that portion of the Secured Obligations constituting
accrued and unpaid Letter of Credit Fees and interest on the Loans, the Lender
Hedging Obligations and the SG Obligations, ratably among Lenders, the LC
Issuer, the Lender Counterparties and SG, in proportion to the respective
amounts described in this clause Third payable to them;
 
Fourth, to payment of that portion of the Secured Obligations constituting
unpaid principal of the Loans, obligations to deliver cash collateral for LC
Obligations pursuant to Section 2.13, settlements under Hedging Contracts and
the unpaid principal of the SG Obligations, ratably among Lenders, the LC
Issuer, the Lender Counterparties and SG in proportion to the respective amounts
described in this clause Fourth held by them; and
 
Last, the balance, if any, after all of the Secured Obligations have been
indefeasibly paid in full, to Borrower or as otherwise required by Law.
 
Subject to Section 2.12, amounts used to cash collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fourth above shall be
applied to satisfy drawings under such Letters of Credit as they occur.  If any
amount remains on deposit as cash collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Secured Obligations, if any, in the order set forth above.
 
Administrative Agent shall have no responsibility to determine the existence or
amount of Lender Hedging Obligations and may reserve from the application of
amounts under this Section amounts distributable in respect of Lender Hedging
Obligations until it has received evidence satisfactory to it of the existence
and amount of such Lender Hedging Obligations.
 
 
ARTICLE IX - - Administrative Agent
 
Section 9.1.          Appointment and Authority.  Each of the Lenders, LC Issuer
and SG hereby irrevocably appoints Wells Fargo to act on its behalf as
Administrative Agent hereunder and under the other Loan Documents and authorizes
Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to Administrative Agent by the terms hereof or thereof,
together with such actions and powers as are reasonably incidental thereto.  The
provisions of this Article are solely for the benefit of Administrative Agent,
the Lenders, LC Issuer and SG, and neither Borrower nor any other Restricted
Person shall have rights as a third party beneficiary of any of such provisions.
 
Section 9.2.          Exculpation Provisions.  Administrative Agent shall not
have any duties or obligations except those expressly set forth herein and in
the other Loan Documents.  Without limiting the generality of the foregoing,
Administrative Agent:
 
 
75

--------------------------------------------------------------------------------

 

(a)           shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;
 
(b)           shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Loan Documents that Administrative
Agent is required to exercise as directed in writing by the Required Lenders (or
such other number or percentage of Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that Administrative Agent shall
not be required to take any action that, in its opinion or the opinion of its
counsel, may expose Administrative Agent to liability or that is contrary to any
Loan Document or applicable law; and
 
(c)           shall not, except as expressly set forth herein and in the other
Loan Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to Borrower or any of its
Affiliates that is communicated to or obtained by the Person serving as
Administrative Agent or any of its Affiliates in any capacity.
 
Administrative Agent shall not be liable for any action taken or not taken by it
(i) with the consent or at the request of Required Lenders (or such other number
or percentage of the Lenders as shall be necessary, or as Administrative Agent
shall believe in good faith shall be necessary, under the circumstances as
provided in Sections 10.1 and 8.2) or (ii) in the absence of its own gross
negligence or willful misconduct.  Administrative Agent shall be deemed not to
have knowledge of any Default unless and until notice describing such Default is
given to Administrative Agent by Borrower, a Lender or LC Issuer.
 
Administrative Agent shall not be responsible for or have any duty to ascertain
or inquire into (i) any statement, warranty or representation made in or in
connection with this Agreement or any other Loan Document, (ii) the contents of
any certificate, report or other document delivered hereunder or thereunder or
in connection herewith or therewith, (iii) the performance or observance of any
of the covenants, agreements or other terms or conditions set forth herein or
therein or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document, or (v) the satisfaction of any
condition set forth in Article IV or elsewhere herein, other than to confirm
receipt of items expressly required to be delivered to Administrative Agent.
 
Section 9.3.          Reliance by Administrative Agent.  Administrative Agent
shall be entitled to rely upon, and shall not incur any liability for relying
upon, any notice, request, certificate, consent, statement, instrument, document
or other writing (including any electronic message, Internet or intranet website
posting or other distribution) believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person.  Administrative
Agent also may rely upon any statement made to it orally or by telephone and
believed by it to have been made by the proper Person, and shall not incur any
liability for relying thereon.  In determining compliance with any condition
hereunder to the making of a Loan, or the issuance of a Letter of Credit, that
by its terms must be fulfilled to the satisfaction of a Lender or LC Issuer,
Administrative Agent may presume that such condition is satisfactory to such
Lender or LC Issuer unless Administrative Agent shall have received notice to
the contrary from such Lender or LC Issuer prior to the making of such Loan or
the issuance of such Letter of Credit.  Administrative Agent may consult with
legal counsel (who may be counsel for Borrower), independent accountants and
other experts selected by it, and shall not be liable for any action taken or
not taken by it in accordance with the advice of any such counsel, accountants
or experts.
 
 
76

--------------------------------------------------------------------------------

 

Section 9.4.          Non-Reliance on Administrative Agent and Other
Lenders. Each Lender and LC Issuer and SG acknowledges that it has,
independently and without reliance upon Administrative Agent or any other Lender
or any of their Related Parties and based on such documents and information as
it has deemed appropriate, made its own credit analysis and decision to enter
into this Agreement.  Each Lender and LC Issuer also acknowledges that it will,
independently and without reliance upon Administrative Agent or any other Lender
or any of their Related Parties and based on such documents and information as
it shall from time to time deem appropriate, continue to make its own decisions
in taking or not taking action under or based upon this Agreement, any other
Loan Document or any related agreement or any document furnished hereunder or
thereunder.
 
Section 9.5.          Rights as Lender.  The Person serving as Administrative
Agent hereunder shall have the same rights and powers in its capacity as a
Lender as any other Lender and may exercise the same as though it were not
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as Administrative Agent hereunder in its individual capacity.  Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with Borrower or any Subsidiary or other Affiliate thereof
as if such Person were not Administrative Agent hereunder and without any duty
to account therefor to the Lenders.
 
Section 9.6.          Sharing of Set-Offs and Other Payments.  Each Lender Party
agrees that if it shall, whether through the exercise of rights under Security
Documents or rights of banker’s lien, set off, or counterclaim against Borrower
or otherwise, obtain payment of a portion of the aggregate Obligations owed to
it, taking into account all distributions made by Administrative Agent under
Section 3.1, and such payment causes such Lender Party to have received more
than it would have received had such payment been received by Administrative
Agent and distributed pursuant to Section 3.1, then (a) it shall be deemed to
have simultaneously purchased and shall be obligated to purchase interests in
the Obligations as necessary to cause all Lender Parties to share all payments
as provided for in Section 3.1, and (b) such other adjustments shall be made
from time to time as shall be equitable to ensure that Administrative Agent and
all Lender Parties share all payments of Obligations as provided in Section 3.1;
provided, however, that nothing herein contained shall in any way affect the
right of any Lender Party to obtain payment (whether by exercise of rights of
banker’s lien, set-off or counterclaim or otherwise) of indebtedness other than
the Obligations.  Borrower expressly consents to the foregoing arrangements and
agrees that any holder of any such interest or other participation in the
Obligations, whether or not acquired pursuant to the foregoing arrangements, may
to the fullest extent permitted by Law exercise any and all rights of banker’s
lien, set-off, or counterclaim as fully as if such holder were a holder of the
Obligations in the amount of such interest or other participation.  If all or
any part of any funds transferred pursuant to this section is thereafter
recovered from the seller under this section which received the same, the
purchase provided for in this section shall be deemed to have been rescinded to
the extent of such recovery, together with interest, if any, if interest is
required pursuant to the order of a Governmental Authority order to be paid on
account of the possession of such funds prior to such recovery.
 
 
77

--------------------------------------------------------------------------------

 

Section 9.7.          Investments.  Whenever Administrative Agent in good faith
determines that it is uncertain about how to distribute to Lender Parties any
funds which it has received, or whenever Administrative Agent in good faith
determines that there is any dispute among Lender Parties about how such funds
should be distributed, Administrative Agent may choose to defer distribution of
the funds which are the subject of such uncertainty or dispute.  If
Administrative Agent in good faith believes that the uncertainty or dispute will
not be promptly resolved, or if Administrative Agent is otherwise required to
invest funds pending distribution to Lender Parties, Administrative Agent shall
invest such funds pending distribution; all interest on any such Investment
shall be distributed upon the distribution of such Investment and in the same
proportion and to the same Persons as such Investment.  All moneys received by
Administrative Agent for distribution to Lender Parties (other than to the
Person who is Administrative Agent in its separate capacity as a Lender Party)
shall be held by Administrative Agent pending such distribution solely as
Administrative Agent for such Lender Parties, and Administrative Agent shall
have no equitable title to any portion thereof.
 
Section 9.8.          Resignation of Administrative Agent.  Administrative Agent
may at any time give notice of its resignation to the Lenders, LC Issuer, SG and
Borrower.  Upon receipt of any such notice of resignation, Required Lenders
shall have the right, in consultation with Borrower, to appoint a successor,
which shall be a bank with an office in the United States, or an Affiliate of
any such bank with an office in the United States.  If no such successor shall
have been so appointed by Required Lenders and shall have accepted such
appointment within 30 days after the retiring Administrative Agent gives notice
of its resignation, then the retiring Administrative Agent may on behalf of the
Lenders and LC Issuer, appoint a successor Administrative Agent meeting the
qualifications set forth above provided that if Administrative Agent shall
notify Borrower and the Lenders that no qualifying Person has accepted such
appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (1) the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any Collateral held by Administrative
Agent on behalf of the Lenders or LC Issuer under any of the Loan Documents, the
retiring Administrative Agent shall continue to hold such Collateral until such
time as a successor Administrative Agent is appointed) and (2) all payments,
communications and determinations provided to be made by, to or through
Administrative Agent shall instead be made by or to each Lender and LC Issuer
directly, until such time as Required Lenders appoint a successor Administrative
Agent as provided for above in this Section.  Upon the acceptance of a
successor’s appointment as Administrative Agent hereunder, such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring (or retired) Administrative Agent, and the retiring
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this Section).  The fees payable by Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between Borrower and such successor.  After the retiring
Administrative Agent’s resignation hereunder and under the other Loan Documents,
the provisions of this Article and Section 10.4 shall continue in effect for the
benefit of such retiring Administrative Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while the retiring Administrative Agent was acting as
Administrative Agent.
 
 
78

--------------------------------------------------------------------------------

 

Any resignation by Wells Fargo as Administrative Agent pursuant to this Section
shall also constitute its resignation as Issuer and Swing Line Lender.  Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, (i)
such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring LC Issuer and Swing Line Lender,
(ii) the retiring LC Issuer and Swing Line Lender shall be discharged from all
of their respective duties and obligations hereunder or under the other Loan
Documents, and (iii) the successor LC Issuer shall issue letters of credit in
substitution for the Letters of Credit, if any, outstanding at the time of such
succession or make other arrangements satisfactory to the retiring LC Issuer to
effectively assume the obligations of the retiring LC Issuer with respect to
such Letters of Credit.
 
Section 9.9.          Delegation of Duties.  Administrative Agent may perform
any and all of its duties and exercise its rights and powers hereunder or under
any other Loan Document by or through any one or more sub-agents appointed by
Administrative Agent.  Administrative Agent and any such sub-agent may perform
any and all of its duties and exercise its rights and powers by or through their
respective Related Parties.  The exculpatory provisions of this Article shall
apply to any such sub-agent and to the Related Parties of Administrative Agent
and any such sub-agent, and shall apply to their respective activities in
connection with the syndication of the credit facilities provided for herein as
well as activities as Administrative Agent
 
Section 9.10.        No Other Duties, etc.  Anything herein to the contrary
notwithstanding, none of the Joint Bookrunners, the Co-Syndication Agents or the
Co-Documentation Agents listed on the cover page hereof shall have any powers,
duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as Administrative Agent, a
Lender or LC Issuer hereunder.
 
Section 9.11.        Administrative Agent May File Proofs of Claim.  In case of
the pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to any Restricted Person, Administrative Agent (irrespective
of whether the principal of any Loan or LC Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether Administrative Agent shall have made any demand on Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise
 
(a)           to file and prove a claim for the whole amount of the principal
and interest owing and unpaid in respect of the Loans, LC Obligations and all
other Obligations that are owing and unpaid and to file such other documents as
may be necessary or advisable in order to have the claims of Lenders, the LC
Issuer and Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of Lenders, the LC Issuer and
Administrative Agent and their respective agents and counsel and all other
amounts due Lenders, the LC Issuer and Administrative Agent under Section 2.5
and 10.4) allowed in such judicial proceeding; and
 
 
79

--------------------------------------------------------------------------------

 

(b)            to collect and receive any moneys or other property payable or
deliverable on any such claims and to distribute the same;
 
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the LC Issuer to make such payments to Administrative Agent and,
in the event that Administrative Agent shall consent to the making of such
payments directly to Lenders and the LC Issuer, to pay to Administrative Agent
any amount due for the reasonable compensation, expenses, disbursements and
advances of Administrative Agent and its agents and counsel, and any other
amounts due Administrative Agent under Sections 2.5 and 10.4.  Nothing contained
herein shall be deemed to authorize Administrative Agent to authorize or consent
to or accept or adopt on behalf of any Lender or the LC Issuer any plan of
reorganization, arrangement, adjustment or composition affecting the Obligations
or the rights of any Lender or to authorize Administrative Agent to vote in
respect of the claim of any Lender in any such proceeding.
 
Section 9.12.        Guaranty Matters.  Each Lender and the LC Issuer hereby
irrevocably authorizes Administrative Agent, at its option and in its
discretion, to release any Guarantor from its obligations under the Subsidiary
Guaranty if such Person ceases to be a Subsidiary as a result of a transaction
permitted hereunder.  Upon request by Administrative Agent at any time, each
Lender and the LC Issuer will confirm in writing Administrative Agent’s
authority to release any Guarantor from its obligations under the Subsidiary
Guaranty pursuant to this Section 9.12.


Section 9.13.        Collateral Matters.
 
(a)           Each Lender, the LC Issuer and SG hereby irrevocably authorizes
and directs Administrative Agent to enter into the Security Documents for the
benefit of such Lender, the LC Issuer and SG.  Each Lender, the LC Issuer and SG
hereby agrees, and each holder of any Note by the acceptance thereof will be
deemed to agree, that, except as otherwise set forth in Section 10.1, any action
taken by the Required Lenders, in accordance with the provisions of this
Agreement or the Security Documents, and the exercise by the Required Lenders of
the powers set forth herein or therein, together with such other powers as are
reasonably incidental thereto, shall be authorized and binding upon all of
Lenders, the LC Issuer and SG.  Administrative Agent is hereby authorized (but
not obligated) on behalf of all of Lenders, the LC Issuer and SG, without the
necessity of any notice to or further consent from any Lender, the LC Issuer or
SG from time to time prior to, an Event of Default, to take any action with
respect to any Collateral or Security Documents which may be necessary to
perfect and maintain perfected the Liens upon the Collateral granted pursuant to
the Security Documents.
 
(b)           Each Lender, the LC issuer and SG hereby irrevocably authorize
Administrative Agent, at its option and in its discretion,
 
(i)           to release any Lien on any property granted to or held by
Administrative Agent under any Loan Document (A) upon termination of each
Lender’s Commitment and payment in full of all Obligations (other than
contingent indemnification obligations) and the expiration or termination of all
Letters of Credit, except as otherwise provided in the Security Documents, (B)
that is sold or to be sold as part of or in connection with any sale permitted
hereunder or under any other Loan Document, (C) subject to Section 10.1, if
approved, authorized or ratified in writing by the Required Lenders, or (D) in
connection with any foreclosure sale or other disposition of Collateral after
the occurrence of an Event of Default; and
 
 
80

--------------------------------------------------------------------------------

 

(ii)           to subordinate any Lien on any property granted to or held by
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by this Agreement or any other Loan Document.
 
Upon request by Administrative Agent at any time, each Lender and the LC Issuer
will confirm in writing Administrative Agent’s authority to release or
subordinate its interest in particular types or items of Collateral pursuant to
this Section 9.13.
 
(c)           Subject to (b) above, Administrative Agent shall and is hereby
irrevocably authorized by each Lender, the LC Issuer and SG, to execute such
documents as may be necessary to evidence the release or subordination of the
Liens granted to Administrative Agent for the benefit of Administrative Agent
and Lenders and the LC Issuer herein or pursuant hereto upon the applicable
Collateral; provided that (i) Administrative Agent shall not be required to
execute any such document on terms which, in Administrative Agent’s opinion,
would expose Administrative Agent to or create any liability or entail any
consequence other than the release or subordination of such Liens without
recourse or warranty and (ii) such release or subordination shall not in any
manner discharge, affect or impair the Obligations or any Liens upon (or
obligations of Borrower or any other Restricted Person in respect of) all
interests retained by Borrower or any other Restricted Person, including the
proceeds of the sale, all of which shall continue to constitute part of the
Collateral.  In the event of any sale or transfer of Collateral, or any
foreclosure with respect to any of the Collateral, Administrative Agent shall be
authorized to deduct all expenses reasonably incurred by Administrative Agent
from the proceeds of any such sale, transfer or foreclosure.
 
(d)           Administrative Agent shall have no obligation whatsoever to any
Lender, the LC Issuer, SG or any other Person to assure that the Collateral
exists or is owned by Borrower or any other Restricted Person or is cared for,
protected or insured or that the Liens granted to Administrative Agent herein or
in any of the Security Documents or pursuant hereto or thereto have been
properly or sufficiently or lawfully created, perfected, protected or enforced
or are entitled to any particular priority, or to exercise or to continue
exercising at all or in any manner or under any duty of care, disclosure or
fidelity any of the rights, authorities and powers granted or available to
Administrative Agent in this Section 9.13 or in any of the Security Documents,
it being understood and agreed that in respect of the Collateral, or any act,
omission or event related thereto, Administrative Agent may act in any manner it
may deem appropriate, in its sole discretion, given Administrative Agent’s own
interest in the Collateral as one of Lenders and that Administrative Agent shall
have no duty or liability whatsoever to Lenders, the LC Issuer or SG.
 
(e)           Each Lender, the LC Issuer and SG hereby appoints each other
Lender as agent for the purpose of perfecting Lenders’ and the LC Issuer’s
security interest in assets which, in accordance with Article 9 of the UCC can
be perfected only by possession.  Should any Lender or the LC Issuer (other than
Administrative Agent) obtain possession of any such Collateral, such Lender or
the LC Issuer shall notify Administrative Agent thereof, and, promptly upon
Administrative Agent’s request therefor shall deliver such Collateral to
Administrative Agent or in accordance with Administrative Agent’s instructions.
 
 
81

--------------------------------------------------------------------------------

 
 
ARTICLE X - - Miscellaneous
 
Section 10.1.        Waivers and Amendments; Acknowledgments.
 
(a)           Waivers and Amendments.  No failure or delay (whether by course of
conduct or otherwise) by any Lender in exercising any right, power or remedy
which such Lender Party may have under any of the Loan Documents shall operate
as a waiver thereof or of any other right, power or remedy, nor shall any single
or partial exercise by any Lender Party of any such right, power or remedy
preclude any other or further exercise thereof or of any other right, power or
remedy.  No waiver of any provision of any Loan Document and no consent to any
departure therefrom shall ever be effective unless it is in writing and signed
as provided below in this section, and then such waiver or consent shall be
effective only in the specific instances and for the purposes for which given
and to the extent specified in such writing.  No notice to or demand on any
Restricted Person shall in any case of itself entitle any Restricted Person to
any other or further notice or demand in similar or other circumstances.  This
Agreement and the other Loan Documents set forth the entire understanding
between the parties hereto with respect to the transactions contemplated herein
and therein and supersede all prior discussions and understandings with respect
to the subject matter hereof and thereof, and no waiver, consent, release,
modification or amendment of or supplement to this Agreement or the other Loan
Documents shall be valid or effective against any party hereto unless the same
is in writing and signed by (i) if such party is Borrower, by Borrower, (ii) if
such party is Administrative Agent, the Swing Line Lender or LC Issuer, by such
party, and (iii) if such party is a Lender, by such Lender or by Administrative
Agent on behalf of Lenders with the written consent of Majority Lenders (which
consent has already been given as to the termination of the Loan Documents as
provided in Section 10.9.  Notwithstanding the foregoing or anything to the
contrary herein, Administrative Agent shall not, without the prior consent of
each individual Lender, execute and deliver on behalf of such Lender any waiver
or amendment which would:  (1) waive any of the conditions specified in Section
4.1 (provided that Administrative Agent may in its discretion withdraw any
request it has made under Section 4.1(q)), (2) increase the maximum amount which
such Lender is committed hereunder to lend, (3) reduce any fees payable to such
Lender hereunder, or the principal of, or interest on, such Lender’s Note, (4)
postpone any date fixed for any payment of any such fees, principal or interest,
(5) amend the definition herein of “Majority Lenders” or “Required Lenders” or
otherwise change the aggregate amount of Percentage Shares which is required for
Administrative Agent, Lenders or any of them to take any particular action under
the Loan Documents, (6) amend the definition of “Maximum Credit Amount” to mean
an amount higher than $1,500,000,000, (7) release Borrower from its obligation
to pay such Lender’s Note, or any Guarantor from its guaranty of such payment,
(8) release all or substantially all of the Collateral, except for such releases
relating to sales or dispositions of property permitted by the Loan Documents,
or (9) amend this Section 10.1(a).  Notwithstanding the foregoing or anything to
the contrary herein, Administrative Agent shall not, without the prior consent
of SG, execute and deliver on behalf of SG or any of the Lenders any waiver or
amendment which would cause the SG Money Market Facility to cease to constitute
Secured Obligations or would otherwise cause the Indebtedness evidenced by such
SG Money Market Facility to no longer receive the benefit of the Liens granted
in the Collateral pursuant to the Security Documents on the priority basis set
forth in Section 8.3 or would change the order of payment set forth in Section
8.3.  SG shall be an intended third party beneficiary of the provisions of the
preceding sentence and shall be entitled to enforce such provisions hereunder.
 
 
82

--------------------------------------------------------------------------------

 

(b)           Acknowledgments and Admissions.  Borrower hereby represents,
warrants, acknowledges and admits that (i) it has been advised by counsel in the
negotiation, execution and delivery of the Loan Documents to which it is a
party, (ii) it has made an independent decision to enter into this Agreement and
the other Loan Documents to which it is a party, without reliance on any
representation, warranty, covenant or undertaking by Administrative Agent or any
Lender, whether written, oral or implicit, other than as expressly set out in
this Agreement or in another Loan Document delivered on or after the date
hereof, (iii) there are no representations, warranties, covenants, undertakings
or agreements by any Lender as to the Loan Documents except as expressly set out
in this Agreement or in another Loan Document delivered on or after the date
hereof, (iv) no Lender has any fiduciary obligation toward Borrower with respect
to any Loan Document or the transactions contemplated thereby, (v) the
relationship pursuant to the Loan Documents between Borrower and the other
Restricted Persons, on one hand, and each Lender, on the other hand, is and
shall be solely that of debtor and creditor, respectively, (vi) no partnership
or joint venture exists with respect to the Loan Documents between any
Restricted Person and any Lender, (vii) Administrative Agent is not Borrower’s
Administrative Agent, but Administrative Agent for Lenders, (viii) should a
Default occur or exist, each Lender will determine in its sole discretion and
for its own reasons what remedies and actions it will or will not exercise or
take at that time, (ix) without limiting any of the foregoing, Borrower is not
relying upon any representation or covenant by any Lender, or any representative
thereof, and no such representation or covenant has been made, that any Lender
will, at the time of a Default, or at any other time, waive, negotiate, discuss,
or take or refrain from taking any action permitted under the Loan Documents
with respect to any such Default or any other provision of the Loan Documents,
and (x) all Lender Parties have relied upon the truthfulness of the
acknowledgments in this section in deciding to execute and deliver this
Agreement and to become obligated hereunder.
 
(c)           Joint Acknowledgment.  This written Agreement and the other Loan
Documents represent the final agreement between the parties and may not be
contradicted by evidence of prior, contemporaneous, or subsequent oral
agreements of the parties.
 
There are no unwritten oral agreements between the parties.
 
Section 10.2.        Survival of Agreements; Cumulative Nature.  All of
Restricted Persons’ various representations, warranties, covenants and
agreements in the Loan Documents shall survive the execution and delivery of
this Agreement and the other Loan Documents and the performance hereof and
thereof, including the making or granting  of the Loans and the  delivery of the
Notes and the other Loan Documents, and shall further survive until all of the
Obligations are paid in full to each Lender Party and all of Lender Parties’
obligations to Borrower are terminated.  All statements and agreements contained
in any certificate or other instrument delivered by any Restricted Person to any
Lender Party under any Loan Document shall be deemed representations and
warranties by Borrower or agreements and covenants of Borrower under this
Agreement.  The representations, warranties, indemnities, and covenants made by
Restricted Persons in the Loan Documents, and the rights, powers, and privileges
granted to Lender Parties in the Loan Documents, are cumulative, and, except for
expressly specified waivers and consents, no Loan Document shall be construed in
the context of another to diminish, nullify, or otherwise reduce the benefit to
any Lender Party of any such representation, warranty, indemnity, covenant,
right, power or privilege.  In particular and without limitation, no exception
set out in this Agreement to any representation, warranty, indemnity, or
covenant herein contained shall apply to any similar representation, warranty,
indemnity, or covenant contained in any other Loan Document, and each such
similar representation, warranty, indemnity, or covenant shall be subject only
to those exceptions which are expressly made applicable to it by the terms of
the various Loan Documents.
 
 
83

--------------------------------------------------------------------------------

 

Section 10.3.        Notices; Effectiveness; Electronic Communication.
 
(a)           Notices Generally.  Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in subsection (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by facsimile as
follows and all notices and other communications expressly permitted hereunder
to be given by telephone shall be made to the applicable telephone number, as
follows and all notices and other communications expressly permitted hereunder
to be given by telephone shall be made to the applicable telephone number, as
follows:
 
(i)            if to Borrower or any other Restricted Person, Administrative
Agent or LC Issuer; to the address, facsimile number, electronic mail address or
telephone number specified for such person on the signature pages hereto;
 
(ii)            if to any other Lender Party, to it at its address, facsimile
number, electronic mail address or telephone number as specified on the Lenders
Schedule.
 
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient).  Notices delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in said
subsection (b).
 
(b)           Electronic Communications.  Notices and other communications to
the Lenders and the LC Issuer hereunder may be delivered or furnished by
electronic communication (including e-mail and Internet or intranet websites)
pursuant to procedures approved by Administrative Agent, provided that the
foregoing shall not apply to notices to any Lender or LC Issuer pursuant to
Article II if such Lender or LC Issuer, as applicable, has notified
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication.  Administrative Agent or Borrower or any
other Restricted Person may, in its discretion, agree to accept notices and
other communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.
 
 
84

--------------------------------------------------------------------------------

 

Unless Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
 
(c)           Change of Address, Etc.  Each of Borrower, any other Restricted
Person, Administrative Agent and LC Issuer may change its address, facsimile or
telephone number for notices and other communications hereunder by notice to the
other parties hereto.  Each other Lender Party may change its address, facsimile
or telephone number for notices and other communications hereunder by notice to
Borrower, Administrative Agent and LC Issuer.
 
Section 10.4.        Payment of Expenses; Indemnity.
 
(a)           Payment of Expenses.  Whether or not the transactions contemplated
by this Agreement are consummated, Borrower will promptly (and in any event,
within 30 days after any invoice or other statement or notice) pay: (i) all
transfer, stamp, documentary or other similar taxes, assessments or charges
levied by any governmental or revenue authority in respect of this Agreement or
any of the other Loan Documents or any other document or transaction referred to
herein or therein, (ii) all reasonable costs and expenses incurred by or on
behalf of Administrative Agent (including without limitation attorneys’ fees and
engineering fees, travel costs and miscellaneous expenses) in connection with
(1) the negotiation, preparation, execution and delivery of the Loan Documents,
and any and all consents, waivers or other documents or instruments relating
thereto, (2) the borrowings hereunder and other action reasonably required in
the course of administration hereof, (3) monitoring or confirming (or
preparation or negotiation of any document related to) any Restricted Person’s
compliance with any covenants or conditions contained in this Agreement or in
any Loan Document, and (iii) all reasonable costs and expenses incurred by or on
behalf of any Lender Party (including without limitation attorneys’ fees,
consultants’ fees and accounting fees) in connection with the preservation of
any rights under the Loan Documents or the defense or enforcement of any of the
Loan Documents (including this section), any attempt to cure any breach
thereunder by any Restricted Person, or the defense of any Lender Party’s
exercise of its rights thereunder.  In addition to the foregoing, until all
Obligations have been paid in full, Borrower will also pay or reimburse
Administrative Agent for all reasonable out-of-pocket costs and expenses of
Administrative Agent or its Administrative Agents or employees in connection
with the continuing administration of the Loans and the related due diligence of
Administrative Agent, including reasonable travel and miscellaneous expenses and
fees and expenses of Administrative Agent’s outside counsel, reserve engineers
and consultants engaged in connection with the Loan Documents.
 
 
85

--------------------------------------------------------------------------------

 

(b)           Reimbursement by Lenders.  To the extent that Borrower for any
reason fails to indefeasibly pay any amount required under paragraph (a) or (b)
of this Section to be paid by it to Administrative Agent (or any sub-agent
thereof), LC Issuer or any Related Party of any of the foregoing, each Lender
severally agrees to pay to Administrative Agent (or any such sub-agent), LC
Issuer or such Related Party, as the case may be, such Lender’s Percentage Share
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount, provided that the unreimbursed expense
or indemnified loss, claim, damage, liability or related expense, as the case
may be, was incurred by or asserted against Administrative Agent (or any such
sub-agent) or LC Issuer in its capacity as such, or against any Related Party of
any of the foregoing acting for Administrative Agent (or any such sub-agent) or
LC Issuer in connection with such capacity.  The obligations of the Lenders
under this paragraph (c) are subject to the provisions of Section 2.18.
 
(c)           Indemnity.  Borrower agrees to indemnify each Lender Party, upon
demand, from and against any and all liabilities, obligations, broker’s fees,
claims, losses, damages, penalties, fines, actions, judgments, suits,
settlements, costs, expenses or disbursements (including reasonable fees of
attorneys, accountants, experts and advisors) of any kind or nature whatsoever
(in this section collectively called “liabilities and costs”) which to any
extent (in whole or in part) may be imposed on, incurred by, or asserted against
such Lender Party growing out of, resulting from or in any other way associated
with the Loan Documents and the transactions and events (including the
enforcement or defense thereof) at any time associated therewith or contemplated
therein (whether arising in contract or in tort or otherwise).  Among other
things, the foregoing indemnification covers all liabilities and costs incurred
by any Lender Party related to any breach of a Loan Document by a Restricted
Person, any bodily injury to any Person or damage to any Person’s property, or
any violation or noncompliance with any Environmental Laws by any Lender Party
or any other Person or any liabilities or duties of any Lender Party or any
other Person with respect to Hazardous Materials found in or released into the
environment.
 
The foregoing indemnification shall apply whether or not such liabilities and
costs are in any way or to any extent owed, in whole or in part, under any claim
or theory of strict liability or caused, in whole or in part by any negligent
act or omission of any kind by any Lender Party,
 
provided only that no Lender Party shall be entitled under this section to
receive indemnification for that portion, if any, of any liabilities and costs
which is proximately caused by its own individual gross negligence or willful
misconduct, as determined in a final judgment.  If any Person (including
Borrower or any of its Affiliates) ever alleges such gross negligence or willful
misconduct by any Lender Party, the indemnification provided for in this section
shall nonetheless be paid upon demand, subject to later adjustment or
reimbursement, until such time as a court of competent jurisdiction enters a
final judgment as to the extent and effect of the alleged gross negligence or
willful misconduct.  As used in this section the term “Lender Party” shall refer
not only to each Person designated as such in Section 1.1 but also to each
director, officer, Administrative Agent, agent, advisor, trustee, attorney,
employee, representative and Affiliate of or for such Person.
 
 
86

--------------------------------------------------------------------------------

 

Section 10.5.        Successors and Assigns; Assignments.
 
(a)  Successors and Assigns Generally.  The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that neither Borrower
nor any other Restricted Person may assign or otherwise transfer any of its
rights or obligations hereunder without the prior written consent of
Administrative Agent and each Lender, and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an Eligible
Assignee in accordance with the provisions of paragraph (b) of this Section,
(ii) by way of participation in accordance with the provisions of paragraph (d)
of this Section or (iii) by way of pledge or assignment of a security interest
subject to the restrictions of paragraph (f) of this Section (and any other
attempted assignment or transfer by any party hereto shall be null and
void).  Nothing in this Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby, Participants to the extent provided in
paragraph (d) of this Section and, to the extent expressly contemplated hereby,
the Related Parties of each of Administrative Agent and the Lenders) any legal
or equitable right, remedy or claim under or by reason of this Agreement.


(b)  Assignments by Lenders.  Any Lender may at any time assign to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans (including
for purposes of this Section 10.5(b), participations in LC Obligations and in
Swing Line Loans) at the time owing to it); provided that


(i)  except in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and the Loans at the time owing to it or in the
case of an assignment to a Lender or an Affiliate of a Lender or an Approved
Fund with respect to a Lender, the aggregate amount of the Commitment (which for
this purpose includes Loans outstanding thereunder) or, if the applicable
Commitment is not then in effect, the principal outstanding balance of the Loans
of the assigning Lender subject to each such assignment (determined as of the
date the Assignment and Assumption with respect to such assignment is delivered
to Administrative Agent or, if “Trade Date” is specified in the Assignment and
Assumption, as of the Trade Date) shall not be less than $5,000,000;


(ii)  each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement
with respect to the Loan or the Commitment assigned;


(iii)  any assignment of a Commitment must be approved by Administrative Agent,
the Swing Line Lender and the LC Issuer unless the Person that is the proposed
assignee is itself a Lender with a Commitment (whether or not the proposed
assignee would otherwise qualify as an Eligible Assignee); and


(iv)  the parties to each assignment shall execute and deliver to Administrative
Agent an Assignment and Assumption, together with a processing and recordation
fee of $3,000, and the Eligible Assignee, if it shall not be a Lender, shall
deliver to Administrative Agent an Administrative Questionnaire.
 
 
87

--------------------------------------------------------------------------------

 

Subject to acceptance and recording thereof by Administrative Agent pursuant to
paragraph (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the Eligible Assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Article III and Section 10.4 and Section 10.12
with respect to facts and circumstances occurring prior to the effective date of
such assignment.  Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this paragraph shall
be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (d) of
this Section.


(c)  Register.  Administrative Agent, acting solely for this purpose as an agent
of Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal amounts of the
Loans owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”).  The entries in the Register shall be conclusive, and Borrower,
Administrative Agent and the Lenders may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary.  The
Register shall be available for inspection by Borrower and any Lender, at any
reasonable time and from time to time upon reasonable prior notice.


(d)  Participations.  Any Lender may at any time, without the consent of, or
notice to, Borrower or Administrative Agent, sell participations to any Person
(other than a natural person or Borrower or any of Borrower’s Affiliates or
Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Commitment and/or the Loans owing to it); provided that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (iii)  Borrower, Administrative Agent and the Lenders and
LC Issuer shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement.


Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in the fifth sentence of
Section 10.1(a) that affects such Participant.  Subject to paragraph (e) of this
Section, Borrower agrees that each Participant shall be entitled to the benefits
of Article III to the same extent as if it were a Lender and had acquired its
interest by assignment pursuant to paragraph (b) of this Section.  To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 6.14 as though it were a Lender, provided such Participant agrees to be
subject to Section 9.6  as though it were a Lender.

 
88

--------------------------------------------------------------------------------

 

(e)  Limitations upon Participant Rights.  A Participant shall not be entitled
to receive any greater payment under Article III than the applicable Lender
would have been entitled to receive with respect to the participation sold to
such Participant, unless the sale of the participation to such Participant is
made with Borrower’s prior written consent.  A Participant that would be a
Foreign Lender if it were a Lender shall not be entitled to the benefits of
Section 3.5 unless Borrower is notified of the participation sold to such
Participant and such Participant agrees, for the benefit of Borrower, to comply
with Section 3.5(e) as though it were a Lender.


(f)  Certain Pledges.  Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.


Section 10.6.        Confidentiality.  Administrative Agent and each Lender
(each, a “Lending Party”) agrees to keep confidential any information furnished
or made available to it by any Restricted Person pursuant to this Agreement that
is marked confidential; provided that nothing herein shall prevent any Lending
Party from disclosing such information (a) to any other Lending Party or any
Affiliate of any Lending Party, or any officer, director, employee,
Administrative Agent, or advisor of any Lending Party or Affiliate of any
Lending Party, (b) to any other Person if reasonably incidental to the
administration of the credit facility provided herein, (c) as required by any
Law, (d) upon the order of any court or administrative agency, (e) upon the
request or demand of any Governmental Authority, (f) that is or becomes
available to the public or that is or becomes available to any Lending Party
other than as a result of a disclosure by any Lending Party prohibited by this
Agreement, (g) in connection with any litigation to which such Lending Party or
any of its Affiliates may be a party; provided that such Lending Party makes
reasonable efforts to obtain from the applicable court protective orders or
similar confidential procedures protecting such confidential information, (h) to
the extent necessary in connection with the exercise of any right or remedy
under this Agreement or any other Loan Document, and (i) subject to provisions
substantially similar to those contained in this section, to (1) any actual or
proposed participant or assignee or (2) any actual or prospective counterparty
(or its advisors) to any swap or derivative transaction relating to Borrower and
its obligations.
 
Section 10.7.        Governing Law; Submission to Process.  Except to the extent
that the law of another jurisdiction is expressly elected in a Loan Document,
the Loan Documents shall be deemed contracts and instruments made under the laws
of the State of California and shall be construed and enforced in accordance
with and governed by the laws of the State of California and the laws of the
United States of America, without regard to principles of conflicts of
law.  Borrower hereby irrevocably submits itself to the non-exclusive
jurisdiction of the state and federal courts sitting in the Northern District of
California for the United States District Court and agrees and consents that
service of process may be made upon it in any legal proceeding relating to the
Loan Documents or the Obligations by any means allowed under California or
federal law.
 
 
89

--------------------------------------------------------------------------------

 

Section 10.8.        Limitation on Interest.  Lender Parties, Restricted Persons
and the other parties to the Loan Documents intend to contract in strict
compliance with applicable usury Law from time to time in effect.  In
furtherance thereof such persons stipulate and agree that none of the terms and
provisions contained in the Loan Documents shall ever be construed to provide
for interest in excess of the maximum amount of interest permitted to be
contracted for, charged, or received by applicable Law from time to time in
effect.  Neither any Restricted Person nor any present or future guarantors,
endorsers, or other Persons hereafter becoming liable for payment of any
Obligation shall ever be liable for unearned interest thereon or shall ever be
required to pay interest thereon in excess of the maximum amount that may be
lawfully contracted for, charged, or received under applicable Law from time to
time in effect, and the provisions of this section shall control over all other
provisions of the Loan Documents which may be in conflict or apparent conflict
herewith.
 
Section 10.9.        Termination; Limited Survival.  In its sole and absolute
discretion Borrower may at any time that no Obligations are owing elect in a
written notice delivered to Administrative Agent to terminate this
Agreement.  Upon receipt by Administrative Agent of such a notice, if no
Obligations are then owing, this Agreement and all other Loan Documents shall
thereupon be terminated and the parties thereto released from all prospective
obligations thereunder, except as otherwise provided in such Loan
Documents.  Notwithstanding the foregoing or anything herein to the contrary,
any waivers or admissions made by any Restricted Person in any Loan Document,
any Obligations under Sections 3.2 through Section 3.5, any obligations which
any Person may have to indemnify or compensate any Lender Party and the
provisions of Article IX and Section 10.1(a) with respect to any Security
Documents which remain in effect after the termination of this Agreement, shall
survive any termination of this Agreement or any other Loan Document.  At the
request and expense of Borrower, Administrative Agent shall prepare and execute
all necessary instruments to reflect and effect such termination of the Loan
Documents.  Administrative Agent is hereby authorized to execute all such
instruments on behalf of all Lenders, without the joinder of or further action
by any Lender.
 
Section 10.10.      Severability.  If any term or provision of any Loan Document
shall be determined to be illegal or unenforceable all other terms and
provisions of the Loan Documents shall nevertheless remain effective and shall
be enforced to the fullest extent permitted by applicable Law.
 
Section 10.11.      Counterparts; Fax.  This Agreement may be separately
executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed shall be deemed to
constitute one and the same Agreement.  This Agreement and the Loan Documents
may be validly executed and delivered by facsimile or other electronic
transmission.
 
SECTION 10.12.  WAIVER OF JURY TRIAL, PUNITIVE DAMAGES, ETC.  BORROWER AND EACH
LENDER PARTY HEREBY KNOWINGLY, VOLUNTARILY, INTENTIONALLY, AND IRREVOCABLY (A)
WAIVES, TO THE MAXIMUM EXTENT NOT PROHIBITED BY LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN RESPECT OF ANY LITIGATION BASED HEREON, OR DIRECTLY OR
INDIRECTLY AT ANY TIME ARISING OUT OF, UNDER OR IN CONNECTION WITH THE LOAN
DOCUMENTS OR ANY TRANSACTION CONTEMPLATED THEREBY OR ASSOCIATED THEREWITH,
BEFORE OR AFTER MATURITY; (B) WAIVES, TO THE MAXIMUM EXTENT NOT PROHIBITED BY
LAW, ANY RIGHT IT MAY HAVE TO CLAIM OR RECOVER IN ANY SUCH LITIGATION ANY
“SPECIAL DAMAGES”, AS DEFINED BELOW, (C) CERTIFIES THAT NO PARTY HERETO NOR ANY
REPRESENTATIVE OR ADMINISTRATIVE AGENT OR COUNSEL FOR ANY PARTY HERETO HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, OR IMPLIED THAT SUCH PARTY WOULD NOT, IN
THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVERS, AND (D)
ACKNOWLEDGES THAT IT HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT, THE OTHER
LOAN DOCUMENTS AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS CONTAINED IN THIS
SECTION.  AS USED IN THIS SECTION, “SPECIAL DAMAGES” INCLUDES ALL SPECIAL,
CONSEQUENTIAL, EXEMPLARY, OR PUNITIVE DAMAGES (REGARDLESS OF HOW NAMED), BUT
DOES NOT INCLUDE ANY PAYMENTS OR FUNDS WHICH ANY PARTY HERETO HAS EXPRESSLY
PROMISED TO PAY OR DELIVER TO ANY OTHER PARTY HERETO.  NO “ADMINISTRATIVE AGENT”
REFERRED TO IN 10.4 ABOVE, AND NO “LENDER PARTY” REFERRED TO IN SECTION 10.4
ABOVE, SHALL BE LIABLE FOR ANY DAMAGES ARISING FROM THE USE BY UNINTENDED
RECIPIENTS OF ANY INFORMATION OR OTHER MATERIALS DISTRIBUTED BY IT THROUGH
TELECOMMUNICATIONS, ELECTRONIC OR OTHER INFORMATION TRANSMISSION SYSTEMS IN
CONNECTION WITH THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY.
 
 
90

--------------------------------------------------------------------------------

 

Section 10.13.      Ratification of Agreements.  This Agreement amends and
restates in its entirety the Existing Credit Agreement, together with the
promissory notes made by Borrower thereunder.  Borrower hereby agrees that the
Indebtedness outstanding under the Existing Credit Documents and all accrued and
unpaid interest thereon and all accrued and unpaid fees under the Existing
Credit Documents shall be deemed to be outstanding under and governed by this
Agreement.
 
Section 10.14.      Amendment and Restatement.  This Agreement amends and
restates in its entirety the Existing Credit Agreement, and from and after the
date hereof, the terms and provisions of the Existing Credit Agreement shall be
superseded by the terms and provisions of this Agreement.  Borrower hereby
agrees that the Existing Indebtedness, all accrued and unpaid interest thereon,
and all accrued and unpaid fees under the Existing Credit Agreement shall be
deemed to be Indebtedness of Borrower outstanding under and governed by this
Agreement.
 
 
91

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Agreement is executed as of the date first written
above.
 

 
BERRY PETROLEUM COMPANY,
 
Borrower
 
 
By:
     
Shawn M. Canaday
   
Vice President
 
 
Address:
 
 
1999 Broadway, Suite 3700
 
Denver, Colorado 80202
 
Attention:    Shawn Canaday
 
 
Telephone:  403/999-4000
 
Fax:               403/999-4100
 
Email:            smc@bry.com


 
 

--------------------------------------------------------------------------------

 



 
WELLS FARGO BANK, NATIONAL
 
ASSOCIATION, Administrative Agent,
 
LC Issuer and Lender
             
By:
     
Guy C. Evangelista
   
Vice President

 
 
 

--------------------------------------------------------------------------------

 



 
BNP PARIBAS, Lender
             
By:
     
Name:
   
Title:
                   
By:
     
Name:
   
Title:


 
 

--------------------------------------------------------------------------------

 



 
SOCIÉTÉ GÉNÉRALE, Lender
             
By:
     
Name:
   
Title:


 
 

--------------------------------------------------------------------------------

 



 
JPMORGAN CHASE BANK, N.A., Lender
             
By:
     
Name:
   
Title:


 
 

--------------------------------------------------------------------------------

 



 
THE ROYAL BANK OF SCOTLAND plc, Lender
             
By:
     
Name:
   
Title:


 
 

--------------------------------------------------------------------------------

 



 
THE BANK OF NOVA SCOTIA, Lender
             
By:
     
Name:
   
Title:

 
 
 

--------------------------------------------------------------------------------

 



 
WACHOVIA BANK, N.A., Lender
             
By:
     
Name:
   
Title:

 
 
 

--------------------------------------------------------------------------------

 



 
UNION BANK OF CALIFORNIA, N.A., Lender
             
By:
     
Name:
   
Title:

 
 
 

--------------------------------------------------------------------------------

 



 
COMPASS BANK, Lender
             
By:
     
Name:
   
Title:


 
 

--------------------------------------------------------------------------------

 



 
U.S. BANK NATIONAL ASSOCIATION, Lender
             
By:
     
Name:
   
Title:


 
 

--------------------------------------------------------------------------------

 



 
CREDIT SUISSE, CAYMAN ISLANDS BRANCH, Lender
             
By:
     
Name:
   
Title:


 
 

--------------------------------------------------------------------------------

 



 
BANK OF SCOTLAND plc, Lender
             
By:
     
Name:
   
Title:


 
 

--------------------------------------------------------------------------------

 



 
NATIXIS, Lender
             
By:
     
Name:
   
Title:


 
 

--------------------------------------------------------------------------------

 



 
BANK OF OKLAHOMA N.A., Lender
             
By:
     
Name:
   
Title:


 
 

--------------------------------------------------------------------------------

 



 
RAYMOND JAMES BANK, FSB, Lender
             
By:
     
Name:
   
Title:


 
 

--------------------------------------------------------------------------------

 



 
GUARANTY BANK AND TRUST COMPANY, Lender
             
By:
     
Name:
   
Title:


 
 

--------------------------------------------------------------------------------

 



 
DZ BANK AG
 
DEUTSCHE ZENTRAL – GENOSSENSCHAFTSBANK FRANKFURT aur MAIN, NEW YORK BRANCH,
Lender
             
By:
     
Name:
   
Title:


 
 

--------------------------------------------------------------------------------

 



 
CITIBANK, N.A., Lender
             
By:
     
Name:
   
Title:



 
 

--------------------------------------------------------------------------------

 

SCHEDULE 1
 
LENDERS SCHEDULE
 


 
LENDER
 
PERCENTAGE SHARE
   
PERCENTAGE SHARE OF BORROWING BASE IN EFFECT ON CLOSING DATE
   
COMMITMENT AMOUNT*
 
Wells Fargo Bank, National Association
    12.50000000000 %   $ 125,000,000     $ 187,500,000  
Societe Generale
    10.00000000000 %   $ 100,000,000     $ 150,000,000  
BNP Paribas
    10.00000000000 %   $ 100,000,000     $ 150,000,000  
JPMorgan Chase Bank, N.A.
    10.00000000000 %   $ 100,000,000     $ 150,000,000  
The Royal Bank of Scotland
    10.00000000000 %   $ 100,000,000     $ 150,000,000  
The Bank of Nova Scotia
    5.70000000000 %   $ 57,000,000     $ 85,500,000  
Wachovia Bank, N.A.
    5.70000000000 %   $ 57,000,000     $ 85,500,000  
Union Bank of California, N.A.
    5.70000000000 %   $ 57,000,000     $ 85,500,000  
Citibank, N.A.
    5.00000000000 %   $ 50,000,000     $ 75,000,000  
Compass Bank
    4.00000000000 %   $ 40,000,000     $ 60,000,000  
U.S. Bank National Association
    4.00000000000 %   $ 40,000,000     $ 60,000,000  
Credit Suisse, Cayman Islands Branch
    3.50000000000 %   $ 35,000,000     $ 52,500,000  
Bank of Scotland plc
    3.00000000000 %   $ 30,000,000     $ 45,000,000  
DZ Bank
    3.00000000000 %   $ 30,000,000     $ 45,000,000  
Natixis
    2.00000000000 %   $ 20,000,000     $ 30,000,000  
Bank of Oklahoma N.A.
    2.00000000000 %   $ 20,000,000     $ 30,000,000  
Raymond James Bank, FSB
    2.00000000000 %   $ 20,000,000     $ 30,000,000  
Guaranty Bank and Trust Company
    1.90000000000 %   $ 19,000,000     $ 28,500,000  
TOTAL
    100.00000000000 %   $ 1,000,000,000     $ 1,500,000,000  



 
* Each Lender’s Commitment Amount is equal to such Lender’s Percentage Share of
the Aggregate Commitment; provided that the Facility Usage cannot exceed the
Borrowing Base and any increase in the Borrowing Base must be approved by all
Lenders.

 
 

--------------------------------------------------------------------------------

 

SCHEDULE 2
 
INSURANCE SCHEDULE

 
 

--------------------------------------------------------------------------------

 

SCHEDULE 3


SECURITY SCHEDULE




1.           Security Agreement of even date herewith from Borrower to
Administrative Agent for the benefit of Lenders (the “Security Agreement”)
 
2.           Deed of Trust Assignment, Security Agreement, Fixture Filing and
Financing Statement of even date herewith from Borrower to Administrative Agent
for the benefit of Lenders covering properties located in California (the
“California Deed of Trust”)
 
3.           Deed of Trust Assignment, Security Agreement, Fixture Filing and
Financing Statement of even date herewith from Borrower to Administrative Agent
for the benefit of Lenders covering properties located in Texas (the “Texas Deed
of Trust”)
 
4.           Deed of Trust Assignment, Security Agreement, Fixture Filing and
Financing Statement of even date herewith from Borrower to Administrative Agent
for the benefit of Lenders covering properties located in Utah (the “Utah Deed
of Trust”)
 
 
 

--------------------------------------------------------------------------------

 

SCHEDULE 4


POST–CLOSING OBLIGATIONS


1.           Within ninety (90) days after the Closing, Borrower shall deliver
to Agent either (i) supplemental title opinions reflecting Borrower’s ownership
interest in the Brundage Canyon properties or (ii) runsheets listing all
documents recorded in Duchesne County, Utah since the date of the last title
opinion that affect Borrower’s interest in the Brundage Canyon properties,
together with copies of all such documents


2.           Within fifteen (15) days after the Closing, Borrower shall deliver
to Agent title materials prepared by Petru Corporation for the Kennedy-NRC
properties in the Placerita field in Los Angeles County, California that reflect
Borrower’s ownership interest in such properties.


3.           Within ninety (90) days after the Closing, Borrower shall use
commercially reasonable efforts to deliver to Administrative Agent consents to
the assignment of the following contracts to Administrative Agent:


(a)           Carry and Earning Agreement, dated June 7, 2006, between
Registrant and EnCana Oil & Gas (USA), Inc.
 
(b)           Crude oil purchase contract, dated November 14, 2005 between
Registrant and Big West of California, LLC.
 
(c)           Crude Oil Supply Agreement between the Registrant and Holly
Refining and Marketing Company - Woods Cross.
 
(d)           Standard Offer 2 Power Purchase Agreement by and between Southern
California Edison Company and Borrower, as amended.  (QFID 2206).
 
(e)           Reformed Standard Offer 1 Power Purchase Agreement by and between
Southern California Edison Company and Borrower, as amended (QFID 2224).
 
(f)           Standard Offer # 2 Power Purchase Agreement by and between Pacific
Gas and Electric Company and Borrower, as reinstated and amended (PG&E Log #
25C151EO1).
 
(g)           Uniform Standard Offer 1 Power Purchase Agreement by and between
Pacific Gas and Electric Company and Borrower, as reinstated and amended (PG&E
Log # 25C099EO1).
 
 
 

--------------------------------------------------------------------------------

 



 
SCHEDULE 5



ADDRESSES OF LENDERS FOR NOTICES




WELLS FARGO BANK, NATIONAL ASSOCIATION
1700 Lincoln St.
Denver, Colorado  80203
Attention:      Guy C. Evangelista
Tel:                 303.863.5793
Fax:                 303.863.5196
Email:              guy.c.evangelista@wellsfargo.com
 


BNP PARIBAS
1200 Smith Street
Suite 3100
Houston, Texas  77002
Attention:      Robert J. Long
Tel:                 713.982.1165
Fax:                 713.659.6915
Email:              robert.j.long@americas.bnpparibas.com


 
SOCIÉTÉ GÉNÉRALE
1111 Bagby, Suite 2020
Houston, Texas  77002
Attention:      Josh Rogers
Tel:                 713.759.6315
Fax:                 713.650.0824
Email:              josh.rogers@us.socgen.com
 


JPMORGAN CHASE BANK, N.A.
[10 South Dearborn, Floor 19
IL1-0010
Chicago, Illinois 60603-2003
Attention:      Yuvette Owens]
Tel:                  [312.385.7021]
Fax:                  [312.385.7103]
Email:              [yuvette.owens@jpmchase.com]

 
 

--------------------------------------------------------------------------------

 

THE ROYAL BANK OF SCOTLAND plc
101 Park Avenue – 6th Floor
New York, New York 10178
Attention:  Claudio R. Truglia
Tel:                  203.971.7658
Fax:                  212.401.1494
Email:              claudio.truglia@rbs.com




600 Travis Street, Suite 6500
Houston, TX 77002
Attention: Mark Lumpkin, Jr.
Tel: 713.221.2419
Fax: 713.221.2428
Email: mark.lumpkin@RBS.com


 
THE BANK OF NOVA SCOTIA
711 Louisiana, 14th Floor
Houston, Texas 77002
Attention:  Alan Dawson
Tel:            713.759.3445
Fax:            713.752.2425
Email:         alan_dawsoon@scotiacapital.com






WACHOVIA BANK, N.A.
____________________
____________________
Attention:  ___________
Tel:
Fax:
Email:
 


UNION BANK OF CALIFORNIA, N.A.
500 N. Akard, Suite 4200
Dallas, Texas  75201
Attention:       Douglas Gale
Tel:                  214.922.4200
Fax:                  214.922.4209
[dustin.gaspari@uboc.com]

 
 

--------------------------------------------------------------------------------

 

COMPASS BANK
_______________
_______________
Attention: _________
Tel:
Fax:
Email:
 


U.S. BANK NATIONAL ASSOCIATION
950 17th Street, DNCOT8E
Denver, CO 80202
Attention:  Justin Alexander
Telephone:         303.585.4201
Fax:                      303.585.4362
Email:                   Justin.alexander@usbank.com


 
CREDIT SUISSE, CAYMAND ISLANDS BRANCH
Eleven Madison Avenue
New York, New York 10010
Attention:  Vanessa Gomez
Tel:             212.528.2993
Fax:             212.448.3755
Email:          Vanessa.gomez@credit-suisse.com




BANK OF SCOTLAND plc
One City Centre
1021 Main Street, Suite 1370
Houston, Texas 77002
Attention:  Trudy Nelson
Tel:            713.651.0840
Fax:            713.651.9714
Email:        trudynelson@bankofscotlandusa.com




NATIXIS
333 Clay Street, Suite 4340
Houston, Texas  77002
Attention:  Liana Tchernysheva
Tel:           713.759.9404
Fax:           713.571.6167
Email:

 
 

--------------------------------------------------------------------------------

 

BANK OF OKLAHOMA N.A.
1675 Broadway, Suite 1650
Denver, Colorado 80202
Attention:  Thomas M. Foncannon
Tel:            303.864.7341
Fax:            303.864.7349
Email:         tfoncannon@bokf.com




RAYMOND JAMES BANK, FSB
710 Carillon Parkway
St. Petersburg, Florida 33716
Attention:  Garrett T. McKinnon
Tel:            727.567.4324
Fax:            727.567.8830
Email:         garrett.mckinnon@raymondjames.com




GUARANTY BANK AND TRUST COMPANY
1331 17th Street
Denver, Colorado 80202
Attention:  Gail J. Nofsinger
Tel:            303.293.5521
Fax:            303.675.1130
Email:         gail.nofsinger@guarantybankco.com




DZ BANK
609 Fifth Avenue
New York, New York 10017
Attention:  Daria A. Pishko
Tel:            212.745.1545
Fax:            212.745.1552
Email:        daria.pishko@dzbank.de




CITIBANK, N.A.
333 Clay St., Suite 3700
Houston, Texas 77002
Attention:  David E. Hunt
Tel:            713.654.2829
Fax:            713.481.0255
Email:        david.e.hunt@citi.com

 
 

--------------------------------------------------------------------------------

 

EXHIBIT A
PROMISSORY NOTE
 
[_______________], 2008
 
FOR VALUE RECEIVED, the undersigned, Berry Petroleum Company, a Delaware
corporation (herein called “Borrower”), hereby promises to pay to the order of
[________________________________________________] (herein called “Lender”), the
principal sum equal to the amount of such Lender’s Commitment, or, if greater or
less, the aggregate unpaid principal amount of the Loans made under this Note by
Lender to Borrower pursuant to the terms of the Credit Agreement (as hereinafter
defined), together with interest on the unpaid principal balance thereof as
hereinafter set forth, both principal and interest payable as herein provided in
lawful money of the United States of America at the offices of Administrative
Agent under the Credit Agreement, 1740 Broadway, 4th Floor, Denver,
Colorado  80274, or at such other place as from time to time may be designated
by the holder of this Note.
 
This Note (a) is issued and delivered under that certain Credit Agreement of
even date herewith among Borrower, Wells Fargo Bank, National Association, as
Administrative Agent, and the lenders (including Lender) referred to therein
(herein, as from time to time supplemented, amended or restated, called the
“Credit Agreement”), and is a “Note” as defined therein, (b) is subject to the
terms and provisions of the Credit Agreement, which contains provisions for
payments and prepayments hereunder and acceleration of the maturity hereof upon
the happening of certain stated events, and (c) is secured by and entitled to
the benefits of certain Security Documents (as identified and defined in the
Credit Agreement).  Payments of principal and interest on this Note shall be
made and applied as provided herein and in the Credit Agreement.  Reference is
hereby made to the Credit Agreement for a description of certain rights,
limitations of rights, obligations and duties of the parties hereto and for the
meanings assigned to terms used and not defined herein and to the Security
Documents for a description of the nature and extent of the security thereby
provided and the rights of the parties thereto.
 
The principal amount of this Note, together with all interest accrued hereon,
shall be due and payable in full on the Maturity Date.
 
If this Note is placed in the hands of an attorney for collection after default,
or if all or any part of the indebtedness represented hereby is proved,
established or collected in any court or in any bankruptcy, receivership, debtor
relief, probate or other court proceedings, Borrower and all endorsers, sureties
and guarantors of this Note jointly and severally agree to pay reasonable
attorneys’ fees and collection costs to the holder hereof in addition to the
principal and interest payable hereunder.
 
Borrower and all endorsers, sureties and guarantors of this Note hereby
severally waive demand, presentment, notice of demand and of dishonor and
nonpayment of this Note, protest, notice of protest, notice of intention to
accelerate the maturity of this Note, declaration or notice of acceleration of
the maturity of this Note, diligence in collecting, the bringing of any suit
against any party and any notice of or defense on account of any extensions,
renewals, partial payments or changes in any manner of or in this Note or in any
of its terms, provisions and covenants, or any releases or substitutions of any
security, or any delay, indulgence or other act of any trustee or any holder
hereof, whether before or after maturity.
 
 
 

--------------------------------------------------------------------------------

 

This Note and the rights and duties of the parties hereto shall be governed by
the Laws of the State of California (without regard to principles of conflicts
of law), except to the extent the same are governed by applicable federal Law.
 

 
BERRY PETROLEUM COMPANY
             
By:
     
Name:
   
Title:

 
 
 

--------------------------------------------------------------------------------

 

EXHIBIT B-1
 
BORROWING NOTICE
 
Reference is made to that certain Credit Agreement dated as of _______________,
2008 (as from time to time amended, the “Agreement”), by and among Berry
Petroleum Company (“Borrower”), Wells Fargo Bank, National Association, as
Administrative Agent, and certain financial institutions (“Lenders”).  Terms
which are defined in the Agreement are used herein with the meanings given them
in the Agreement.  Pursuant to the terms of the Agreement Borrower hereby
requests a Borrowing of new Loans to be advanced pursuant to Section 2.2(a) of
the Agreement as follows:
 
Aggregate amount of Borrowing:
  $              
Type of Loans in Borrowing:
                 
Date on which Loans are to
       
be advanced:
                 
Length of Interest Period for
       
Eurodollar Loans (1, 2, 3, 6, 9 or 12 months):
 
months
 



If combined with existing Loans
see attached Continuation/Conversion Notice.


To induce Lenders to make such Loans, Borrower hereby represents, warrants,
acknowledges, and agrees to and with Administrative Agent and each Lender that:
 
(a)           The officer of Borrower signing this instrument is the duly
elected, qualified and acting officer of Borrower as indicated below such
officer’s signature hereto having all necessary authority to act for Borrower in
making the request herein contained.
 
(b)           The representations and warranties of Borrower set forth in the
Agreement and the other Loan Documents are true and correct in all material
respects on and as of the date hereof  as if such representations and warranties
have been made as of the date hereof, except to the extent that such
representations or warranties were made as of a specific date or updated,
modified or supplemented as of a subsequent date with the consent of Required
Lenders and Administrative Agent, in which case such representations and
warranties shall have been true and correct in all material respects on and of
such date.
 
(c)           There does not exist on the date hereof any condition or event
which constitutes a Default which has not been waived in writing as provided in
Section 10.1(a) of the Agreement; nor will any such Default exist upon
Borrower’s receipt and application of the Loans requested hereby.  Borrower will
use the Loans hereby requested in compliance with Section 2.4 of the Agreement.
 
 
 

--------------------------------------------------------------------------------

 

(d)           Except to the extent waived in writing as provided in Section
10.1(a) of the Agreement, Borrower has performed and complied with all
agreements and conditions in the Agreement required to be performed or complied
with by Borrower on or prior to the date hereof, and each of the conditions
precedent to Loans contained in the Agreement remains satisfied.
 
(e)           The Facility Usage, after the making of the Loans requested
hereby, will not be in excess of the Borrowing Base on the date requested for
the making of such Loans.
 
(f)           The Loan Documents have not been modified, amended or supplemented
by any unwritten representations or promises, by any course of dealing, or by
any other means not provided for in Section 10.1(a) of the Agreement.  The
Agreement and the other Loan Documents are hereby ratified, approved, and
confirmed in all respects.
 
The officer of Borrower signing this instrument hereby certifies that, to the
best of his knowledge after due inquiry, the above representations, warranties,
acknowledgments, and agreements of Borrower are true, correct and complete.
 
IN WITNESS WHEREOF, this instrument is executed as of ____________, 20__.
 

 
BERRY PETROLEUM COMPANY
             
By:
     
Name:
   
Title:

 
 
 

--------------------------------------------------------------------------------

 

EXHIBIT B-2
 
SWING LINE LOAN NOTICE
 
Reference is made to that certain Amended and Restated Credit Agreement dated as
of July 15, 2008 (as from time to time amended, the “Agreement”), by and among
Berry Petroleum Company (“Borrower”), Wells Fargo Bank, National Association, as
Administrative Agent, and certain financial institutions (“Lenders”).  Terms
which are defined in the Agreement are used herein with the meanings given them
in the Agreement.  Pursuant to the terms of the Agreement Borrower hereby
requests a Borrowing of Swing Line Loans to be advanced pursuant to Section 2.17
of the Agreement as follows:
 
Aggregate amount of Borrowing:
  $              
Date on which Swing Line Loan is to
       
be advanced:
       



To induce Swing Line Lender to make such Loans, Borrower hereby represents,
warrants, acknowledges, and agrees to and with Administrative Agent and Swing
Line Lender that:


(a)           The officer of Borrower signing this instrument is the duly
elected, qualified and acting officer of Borrower as indicated below such
officer’s signature hereto having all necessary authority to act for Borrower in
making the request herein contained.
 
(b)           The representations and warranties of Borrower set forth in the
Agreement and the other Loan Documents are true and correct in all material
respects on and as of the date hereof  as if such representations and warranties
have been made as of the date hereof, except to the extent that such
representations or warranties were made as of a specific date or updated,
modified or supplemented as of a subsequent date with the consent of Required
Lenders and Administrative Agent, in which case such representations and
warranties shall have been true and correct in all material respects on and of
such date.
 
(c)           There does not exist on the date hereof any condition or event
which constitutes a Default which has not been waived in writing as provided in
Section 10.1(a) of the Agreement; nor will any such Default exist upon
Borrower’s receipt and application of the  Swing Line Loan requested
hereby.  Borrower will use the Swing Line Loans hereby requested in compliance
with Section 2.4 of the Agreement.
 
(d)           Except to the extent waived in writing as provided in Section
10.1(a) of the Agreement, Borrower has performed and complied with all
agreements and conditions in the Agreement required to be performed or complied
with by Borrower on or prior to the date hereof, and each of the conditions
precedent to Loans contained in the Agreement remains satisfied.
 
(e)           The Facility Usage, after the making of the Loans requested
hereby, will not be in excess of the Borrowing Base on the date requested for
the making of such Loans.
 
 
 

--------------------------------------------------------------------------------

 

(f)           The Loan Documents have not been modified, amended or supplemented
by any unwritten representations or promises, by any course of dealing, or by
any other means not provided for in Section 10.1(a) of the Agreement.  The
Agreement and the other Loan Documents are hereby ratified, approved, and
confirmed in all respects.
 
The officer of Borrower signing this instrument hereby certifies that, to the
best of his knowledge after due inquiry, the above representations, warranties,
acknowledgments, and agreements of Borrower are true, correct and complete.
 
IN WITNESS WHEREOF, this instrument is executed as of ____________, 20__.
 

 
BERRY PETROLEUM COMPANY
             
By:
     
Name:
   
Title:

 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT C
 
CONTINUATION/CONVERSION NOTICE
 
Reference is made to that certain Credit Agreement dated as of
_________________, 2008 (as from time to time amended, the “Agreement”), by and
among Berry Petroleum Company (“Borrower”), Wells Fargo Bank, National
Association, as Administrative Agent, and the lenders referred to therein
(“Lenders”).  Terms which are defined in the Agreement are used herein with the
meanings given them in the Agreement.
 
Borrower hereby requests a Conversion or Continuation of existing Loans into a
new Borrowing pursuant to Section 2.3 of the Agreement as follows:
 
Existing Borrowing(s) to be continued or converted:
 
$____________
of Eurodollar Loans with Interest Period ending
_____________
     
$____________
of Base Rate Loans



If being combined with new Loans, $____________ of new Loans to be advanced on
____________


Aggregate amount of Borrowing:
  $              
Type of Loans in new Borrowing:
                 
Date of Continuation or Conversion:
                 
Length of Interest Period for Eurodollar Loans
       
(1, 2, 3, 6, 9 or 12 months):
 
months
 



To meet the conditions set out in the Agreement for such
conversion/continuation, Borrower hereby represents, warrants, acknowledges, and
agrees to and with Administrative Agent and each Lender that:
 
(a)           The officer of Borrower signing this instrument is the duly
elected, qualified and acting officer of Borrower as indicated below such
officer’s signature hereto having all necessary authority to act for Borrower in
making the request herein contained.
 
(b)           There does not exist on the date hereof any condition or event
which constitutes a Default which has not been waived in writing as provided in
Section 10.1(a) of the Agreement.
 
(c)           The Loan Documents have not been modified, amended or supplemented
by any unwritten representations or promises, by any course of dealing, or by
any other means not provided for in Section 10.1(a) of the Agreement.  The
Agreement and the other Loan Documents are hereby ratified, approved, and
confirmed in all respects.
 
 
 

--------------------------------------------------------------------------------

 

The officer of Borrower signing this instrument hereby certifies that, to the
best of his knowledge after due inquiry, the above representations, warranties,
acknowledgments, and agreements of Borrower are true, correct and complete.
 
IN WITNESS WHEREOF this instrument is executed as of __________________.
 

 
BERRY PETROLEUM COMPANY
             
By:
     
Name:
   
Title:

 
 
 

--------------------------------------------------------------------------------

 

EXHIBIT D
 
CERTIFICATE ACCOMPANYING
FINANCIAL STATEMENTS
 
Reference is made to that certain Credit Agreement dated as of
__________________, 2008 (as from time to time amended, the “Agreement”), by and
among Berry Petroleum Company (“Borrower”), Wells Fargo Bank, National
Association, as Administrative Agent, and certain financial institutions
(“Lenders”), which Agreement is in full force and effect on the date
hereof.  Terms which are defined in the Agreement are used herein with the
meanings given them in the Agreement.
 
This Certificate is furnished pursuant to Section 6.2(b) of the
Agreement.  Together herewith Borrower is furnishing to Administrative Agent and
each Lender Borrower’s *[audited/unaudited] financial statements (the “Financial
Statements”) as at ____________ (the “Reporting Date”).  Borrower hereby
represents, warrants, and acknowledges to Administrative Agent and each Lender
that:
 
(a)           the officer of Borrower signing this instrument is the duly
elected, qualified and acting ____________ of Borrower and as such is Borrower’s
Chief Financial Officer;
 
(b)           the Financial Statements are accurate and complete and satisfy the
requirements of the Agreement;
 
(c)           attached hereto is a schedule of calculations showing Borrower’s
compliance as of the Reporting Date with the requirements of Sections 7.11 and
7.12 of the Agreement *[and Borrower’s non-compliance as of such date with the
requirements of Section(s) ____________ of the Agreement];
 
(d)           on the Reporting Date Borrower was, and on the date hereof
Borrower is, in full compliance with the disclosure requirements of Section 6.4
of the Agreement, and no Default otherwise existed on the Reporting Date or
otherwise exists on the date of this instrument *[except for Default(s) under
Section(s) ____________ of the Agreement, which *[is/are] more fully described
on a schedule attached hereto].
 
(e)           *[Unless otherwise disclosed on a schedule attached hereto,] The
representations and warranties of Borrower set forth in the Agreement and the
other Loan Documents are true and correct in all material respects on and as of
the date hereof as if such representations and warranties have been made as of
the date hereof, except to the extent that such representations or warranties
were made as of a specific date or updated, modified or supplemented as of a
subsequent date with the consent of Required Lenders and Administrative Agent,
in which case such representations and warranties shall have been true and
correct in all material respects on and of such date.
 
The officer of Borrower signing this instrument hereby certifies that he has
reviewed the Loan Documents and the Financial Statements and has otherwise
undertaken such inquiry as is in his opinion necessary to enable him to express
an informed opinion with respect to the above representations, warranties and
acknowledgments of Borrower and, to the best of his knowledge, such
representations, warranties, and acknowledgments are true, correct and complete.
 
 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this instrument is executed as of ____________, 20__.
 

 
BERRY PETROLEUM COMPANY
             
By:
     
Name:
   
Title:


 
 

--------------------------------------------------------------------------------

 

EXHIBIT E
 
OPINION OF COUNSEL FOR RESTRICTED PERSONS

 
 

--------------------------------------------------------------------------------

 

EXHIBIT F
 
ASSIGNMENT AND ASSUMPTION
 
This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”).  Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as from time to
time amended, the “Credit Agreement”), receipt of a copy of which is hereby
acknowledged by the Assignee.  The Standard Terms and Conditions set forth in
Annex 1 attached hereto are hereby agreed to and incorporated herein by
reference and made a part of this Assignment and Assumption as if set forth
herein in full.


For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions attached hereto as Annex 1 and the Credit Agreement, as of the
Effective Date inserted by Administrative Agent as contemplated below (i) all of
the Assignor's rights and obligations in its capacity as a Lender under the
Credit Agreement and any other documents or instruments delivered pursuant
thereto to the extent related to the amount and percentage interest identified
below of all of such outstanding rights and obligations of the Assignor under
the respective facilities identified below (including, without limitation, the
Letters of Credit or guarantees included in such facilities) and (ii) to the
extent permitted to be assigned under applicable law, all claims, suits, causes
of action and any other right of the Assignor (in its capacity as a Lender)
against any Person, whether known or unknown, arising under or in connection
with the Credit Agreement, any other documents or instruments delivered pursuant
thereto or the loan transactions governed thereby or in any way based on or
related to any of the foregoing, including, but not limited to, contract claims,
tort claims, malpractice claims, statutory claims and all other claims at law or
in equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned pursuant to
clauses (i) and (ii) above being referred to herein collectively as, the
“Assigned Interest”).  Such sale and assignment is without recourse to the
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by the Assignor.


1.
Assignor:
______________________________



2.
Assignee:
______________________________ [and is an Affiliate/Approved Fund of [identify
Lender]]



3.
Borrower:
Berry Petroleum Company



4.
Administrative Agent: Wells Fargo Bank, National Association, as Administrative
Agent under the Credit Agreement


 
 

--------------------------------------------------------------------------------

 

5. 
Credit Agreement: Credit Agreement dated as of ______________, 2008, by and
among Borrower, Administrative Agent, and certain financial institutions
(“Lenders”) 



6.
Assigned Interest:



Aggregate
Amount of
Commitment/Loans
for all Lenders*
Amount of
Commitment/Loans
Assigned
Percentage
Assigned of
Commitment/Loans
     
$________________
$________________
______________%
$________________
$________________
______________%
$________________
$________________
______________%

 
[7.           Trade Date:                                __________________]
 
Effective Date: __________________, 20__ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]


The terms set forth in this Assignment and Assumption are hereby agreed to:



 
ASSIGNOR
 
[NAME OF ASSIGNOR]
       
By:
     
Name:
   
Title:
       
ASSIGNEE
 
[NAME OF ASSIGNEE]
       
By:
     
Name:
   
Title:

 
 
 

--------------------------------------------------------------------------------

 

[Consented to and] Accepted:


WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent
   
By:
   
Name:
 
Title:
   
[Consented to:]
   
By:
   
Name:
 
Title:


 
 

--------------------------------------------------------------------------------

 

ANNEX 1 TO ASSIGNMENT AND ASSUMPTION


STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION


1.         Representations and Warranties.


1.1.              Assignor.  The Assignor (a) represents and warrants that (i)
it is the legal and beneficial owner of the Assigned Interest, (ii) the Assigned
Interest is free and clear of any lien, encumbrance or other adverse claim and
(iii) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby; and (b) assumes no responsibility with respect
to (i) any statements, warranties or representations made in or in connection
with the Credit Agreement or any other Loan Document, (ii) the execution,
legality, validity, enforceability, genuineness, sufficiency or value of the
Loan Documents or any collateral thereunder, (iii) the financial condition of
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by Borrower,
any of its Subsidiaries or Affiliates or any other Person of any of their
respective obligations under any Loan Document.


1.2.              Assignee.  The Assignee (a) represents and warrants that (i)
it has full power and authority, and has taken all action necessary, to execute
and deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all requirements of an Eligible Assignee under the Credit Agreement
(subject to receipt of such consents as may be required under the Credit
Agreement), (iii) from and after the Effective Date, it shall be bound by the
provisions of the Credit Agreement as a Lender thereunder and, to the extent of
the Assigned Interest, shall have the obligations of a Lender thereunder, (iv)
it has received a copy of the Credit Agreement, together with copies of the most
recent financial statements delivered pursuant to Section 6.2(a) and (b)
thereof, as applicable, and such other documents and information as it has
deemed appropriate to make its own credit analysis and decision to enter into
this Assignment and Assumption and to purchase the Assigned Interest on the
basis of which it has made such analysis and decision independently and without
reliance on Administrative Agent or any other Lender, and (v) if it is a Foreign
Lender, attached to the Assignment and Assumption is any documentation required
to be delivered by it pursuant to the terms of the Credit Agreement, duly
completed and executed by the Assignee; and (b) agrees that (i) it will,
independently and without reliance on Administrative Agent, the Assignor or any
other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Loan Documents, and (ii) it will perform in
accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.


2.         Payments.  From and after the Effective Date, Administrative Agent
shall make all payments in respect of the Assigned Interest (including payments
of principal, interest, fees and other amounts) to the Assignor for amounts
which have accrued to but excluding the Effective Date and to the Assignee for
amounts which have accrued from and after the Effective Date.

 
 

--------------------------------------------------------------------------------

 

3.         General Provisions.  This Assignment and Assumption shall be binding
upon, and inure to the benefit of, the parties hereto and their respective
successors and assigns.  This Assignment and Assumption may be executed in any
number of counterparts, which together shall constitute one
instrument.  Delivery of an executed counterpart of a signature page of this
Assignment and Assumption by telecopy shall be effective as delivery of a
manually executed counterpart of this Assignment and Assumption.  This
Assignment and Assumption shall be governed by, and construed in accordance
with, the law of the State of California.





--------------------------------------------------------------------------------